I declare resumed the session of the European Parliament adjourned on Thursday 17 November 2005.
Before continuing with our agenda, I must make two statements relating to topical issues which require Parliament’s attention.
The first concerns the kidnaps in Iraq, which are still taking place continuously and which over recent days have involved five western citizens, which raises the number of foreigners currently held or classified as disappeared to forty. Of course, the number of Iraqis is much greater: of their population one hundred are now being held.
The latest hostages include two of our fellow citizens: the German, Susanne Osthoff, a renowned archaeologist, who has been integrated into Iraqi society for ten years — and is not therefore a person who can in any way be linked to military operations — and who, since the beginning of the war, has been entirely committed to helping the Iraqi people. Despite that, she has been kidnapped.
Furthermore, the British man, Norman Kember, a member of a Canadian NGO, has been kidnapped together with three other humanitarian workers — two Canadians and an American. Extremely intense efforts are being made in their respective countries, Germany and the United Kingdom, to secure their release, and I believe that we in the European Parliament must support those efforts in every possible way and take part actively in this campaign, and we should start by insisting that nothing can ever justify such barbarous acts.
The other statement relates to a much more global problem, because it affects not just two or forty people, but millions of human beings: tomorrow, 1 December, is World Aids Day. I believe that the European Parliament must make every possible effort and exert its political influence in relation to this problem. Because, although great efforts are being made, they are insufficient. And we must be aware, and make the European citizens aware, that the pandemic is still progressing at an ominous pace, despite the efforts of the entire world.
It was calculated in 2001 that 35 million people were infected with AIDS. Now, four years later, the figure has risen to 41 million. Half of them are women and two and a half million are children under 15.
During this year it has been calculated that five million more people have been infected. The pandemic is therefore spreading at a rhythm equivalent to 10% of accumulated stock. This is quite simply an exponential rate of growth.
During this year, three million people will have died from AIDS, 500 000 of whom will be children.
In addition to its global magnitude, the problem with AIDS is the inequality it reflects.
We, the industrialised countries, have the capacity to provide assistance, for prevention, and to carry out research into more and better vaccines, but the majority of the world does not have that capacity nor any means of defence, particularly in Africa, to deal with the spread of the epidemic.
Sub-Saharan Africa is paying a very high price. 26 million people are infected there. 60% of carriers of the virus come from among 10% of the world population, and of them just 7% have access to healthcare. These are horrendous, dramatic and brutal figures, which illustrate the extent to which this disease is the result of the world’s inequality.
The epidemic is spreading in parallel with malnutrition and the food crisis. Without proper nutrition, nothing can prevent the spread of AIDS nor cure the people carrying the disease.
We must therefore do more in terms of prevention, information, understanding and treatment. Because today AIDS is simply a reflection of exclusion: exclusion as a result of an irrational fear of contracting the disease; exclusion as a result of certain kinds of behaviour being condemned in the name of religious principles; exclusion as a result of rejection and isolation in the family and in the workplace. And we must also combat all of this on a daily basis.
I would therefore like, on behalf of the European Parliament, to thank the millions of volunteers throughout the world who are working to eradicate this plague.
Tomorrow, this Parliament will mobilise itself by means of an information campaign and a meeting of its Committee on Development, which will hold a debate with carriers of the virus and agents working on the ground.
I believe that we must all be aware of the scale of the drama and of the political effort necessary to deal with it.
I would remind you that, on Monday 14 November, in Strasbourg, Parliament approved the agenda for this Brussels part-session.
In accordance with our Rules of Procedure, therefore, the agenda has been approved and cannot be amended, except pursuant to a number of Rules 134 and 167 to 171 or on the proposal of the President.
The practice we have employed to date has been for the President only to accept proposed amendments that have the support of a large majority of political groups. The President does not want decisions to be taken in his initiative that do not correspond to the majority will of the House.
On this basis, I propose a series of amendments to the agenda for today and tomorrow which appear in a corrigendum that has been distributed to you; that will save me from having to read a long list of amendments. I must simply add something else that does not appear in that corrigendum.
I am referring to the request by 37 Members, aimed at referring the report by Mr Mitchell on the Financing Instrument for Development Cooperation and Economic Cooperation back to committee, in accordance with Rule 168 of the Rules of Procedure.
This request will be put expressly to the vote tomorrow at 11 a.m.
Mr President, I rise to speak with reference to Rule 134 of the Rules of Procedure, or, should that not prove appropriate, to Rule 167, while also relying on Rule 171.
I ask that an addition be made to the agenda in the shape of a statement by the Commission on the decision by the Slovak Government to again place the police, in certain areas of their duties, under military jurisdiction, or of a statement following an inquiry into whether this decision by the Slovak Government is compatible with Title VI of the Treaty on European Union, which makes explicit provision for all citizens of the European Union to enjoy the freedom to organise themselves in trade unions and guarantees them the full exercise of their rights as members of one.
The consequence of this decision by the Slovak Government is that the police in Slovakia are to a large degree unable to exercise these rights. For example, a Slovak police officer taking part in a demonstration aimed, by way of his trade union rights, at improving his working hours or his income can be made subject to martial law, and this we regard as a violation of his essential and fundamental right as a citizen of the EU on the part of the government of a Member State. That is not acceptable. We ask that the Commission should deliver to this House a statement on this state of affairs.
. Mr President, the Commission has taken note of the request made. However, Vice-President Frattini will be unable to take this item tomorrow as he must attend a meeting of the Justice and Home Affairs Council. The Commission would, however, be willing to reply to the oral question at a subsequent part-session should Parliament decide to include it on the agenda.
Mr President, I am much obliged to you for again allowing me to take the floor, since this House does not exist to listen to the Commission’s estimation of our thinking. What we wanted to do in the first place was to resolve a point of order. I refer to Rule 134, which deals with additions to the agenda, and I ask that one such be made in the shape of a statement by the Commission on the matter referred to earlier.
I would like to urge my fellow Members to support this motion, which will hopefully encourage the Slovak Government and the Slovak Interior Ministry to reconsider the position taken by the Minister in respect of the fundamental values and rights of the European Union.
The Slovak Government has demoted the President of the Police Federation and has unilaterally declared that it no longer recognises this body as a negotiating partner. It has also threatened disciplinary measures against police officers that participate in any kind of protest in pursuit of better living or working conditions.
Ladies and gentlemen, President Borrell, the Slovak Republic joined the European Union in 2004 also because it perceives the European Union as a guarantor of fundamental rights and values. I therefore urge you that we, as members of the European Parliament, demonstrate our respect for the binding nature of these rights and obligations.
Mr President, I strongly oppose putting the issue of the Slovakian police on the agenda of this House as it is clearly a matter of the rule of law and democracy.
In this case, an employee – who happened to be the union leader of the police force – broke the rules. His superior – who happened to be the Minister of the Interior – carried out the punishment within Slovak law and according to ministers’ rights and obligations to act in order to prevent the destabilisation of the country.
I am very proud of Slovakia’s achievements over the last seven years under Prime Minister Mikuláš Dzurinda, which include a strong democracy, more transparency and the adoption of reforms that currently make us a European economic tiger.
Yes, there is room for improvement, but the problem in the area at stake here is simply non-existent. Therefore, I would kindly ask all my honourable colleagues to vote against this change to the agenda of this House. Let us focus our attention and our energy on far more burning issues where we could all be a lot more useful.
Mr President, perhaps – and I am sure this is what Mr Watson would have said – we might come back to the Commissioner’s suggestion of the next part-session in December. That would then be a compromise.
There is a specific proposal. There has been one speech in favour and one against. I must put the proposal to the vote. I cannot now get into a conciliation procedure.
Mr President, I am speaking under Rule 134.
The agenda does not include a resolution closing the debate on the oral question about criminal penalties in the field of the environment. When the Court of Justice of the European Communities is giving the Community legislators new responsibilities which the Commission and the Council are beginning to take very seriously, it is rather surprising to find that Parliament has nothing to say or is reserving its position. In view of this – and we are getting clear messages on the matter from the political groups – in order to guide the work in the Parliamentary committees on the dossiers in hand and also to initiate a dialogue with the Council in January, we really should as a matter of urgency, Mr President, amend the agenda to allow such a resolution to be tabled. May I suggest that the political groups be so good as to plan the vote for the January session? That would enable us to take account of the Commission’s and Council’s positions, since they will be dealing with this question on 14 January.
Mr Cavada, you are asking for a change to the agenda for January and we are now setting the agenda for the next December part-session. We take note of your suggestion and the political groups will take it into account when they draw up the agenda for January.
Before making a start on the agenda, I must inform you that the one-minute speeches on matters of political importance will take place after the joint debate on sport.
The next item is the Council and Commission statements on the preparation of the Sixth World Trade Organisation Ministerial Conference, which will take place in Hong Kong from 13 to 18 December of this year.
. Mr President, I am delighted to be here today with Commissioner Mandelson. I should like to make some introductory remarks on the preparations for the World Trade Organization Ministerial Conference in Hong Kong next month, before handing the floor to Commissioner Mandelson who is spearheading the negotiations on behalf of the European Union.
The Members of the European Parliament know that this is a crucial time for the world trading system. The Doha development agenda, launched in Qatar in 2001, is an ambitious agenda. The goals the global trading system has set itself are high, and rightly so. There are few more important issues than the need to reach a consensus on trade liberalisation that will be good not just for development in the world’s poorest and most vulnerable countries, but also for our businesses here in the European Union.
I would like to remind Members of this Parliament of some of the important matters at stake. The last trade round added over EUR 400 billion to global GDP, and estimates suggest that success in cutting trade barriers by a third in the DDA would increase incomes worldwide by more than EUR 500 billion. The global economy enjoyed a boost last year. Real export growth of 9% helped it to grow by 4%, but a successful DDA tackling barriers to trade will continue to fuel world growth for years to come.
These trade negotiations are not simply about altering the relative size of different countries’ slices of the world’s trade pie; they are about making a bigger pie for all members of the global trading system. The DDA provides a real opportunity to improve terms of trade across the world and to demonstrate practically that 149 countries can work together for the common good. A successful DDA will help underpin the status of the WTO as a multilateral institution and help underpin the multilateral trading system. That has to be good for all member countries. A successful conclusion to the DDA is absolutely central to showing that the world has the capacity to confront its multilateral challenges with the necessary purpose to overcome them. However, let us not forget that Doha is a development round. It is an opportunity to tackle some of the most fundamental injustices at the heart of world trade.
This is an important issue, and it will be important at Hong Kong that we reach agreement on an interim package of measures for developing countries, as proposed by Commissioner Mandelson. In particular, the EU would like to see WTO members endorse strong special and differential treatment to give developing countries the flexibility to make their own development choices; agree a package of measures for developing countries related to implementing the Uruguay Round; agree to provide complete market access for all least-developed countries to all developed country markets, as the EU has already offered; agree to eliminate all forms of export subsidy; agree that LDCs should not be forced to open their markets in these negotiations; and agree to take strong action on commodities of special importance to poor countries, address the issue of preference erosion and simplify the rules applied to exports from least-developed countries.
I would like briefly to turn my attention to some of the detailed issues at stake. Commissioner Mandelson will obviously go into these in a lot more detail, so I will simply say that, on agriculture, we have a chance in Hong Kong to tackle distortions in the market that work against the poorest countries. Developing countries would benefit from the eradication of trade-distorting export practices and the reduction of domestic subsidies that can undermine otherwise competitive production in these poor countries. Combined with lower tariffs, this will give all developing countries improved market access to sell agricultural goods to the EU, the US and each other. This would in turn help those countries reduce the still high levels of poverty, particularly in rural areas.
We are all aware that the idea of increased agricultural imports into the EU, particularly for the larger emerging economies, is liable to raise concerns in some Member States and I certainly do not under-estimate those concerns. For in Europe we spend over 40% of our budget on agriculture to support around 5% of our workforce and only 2% of EU GDP. Japan subsidises its rice by around five times its market value. The US cotton industries receive USD 4 billion a year in subsidies: more than the total income of the four West African nations most dependent on cotton. Meanwhile, in many sub-Saharan economies, agriculture accounts for more than half the workforce and for more than half of GDP.
We must work towards abolishing all developed countries’ trade-distorting subsidies. The effects on poorer countries of the developed world’s agricultural policies are unsustainable and need to be changed. We in the EU have led the way in making those changes. The reforms of the common agricultural policy that we have already agreed are significant and are not always recognised fully by our WTO partners. We have also responded promptly and positively, with the Commission making offers in the negotiations. We now need to see a response from others to what we have put on the table.
A successful conclusion on the NAMA negotiations could increase global incomes by over EUR 40 billion a year within a decade. That is a great potential prize. If we cut all trade barriers by half we could raise the annual income of developing countries by more than EUR 110 billion – three times the value of all aid budgets put together. Of course, while South-South trade has the potential to grow through the NAMA negotiations, so too do our own economies in terms of increased trade with partners across the world. European exporters still face significant tariff barriers to other markets. The EU could gain EUR 20 billion per year from NAMA alone. So the potential wins from agriculture and NAMA are clear, but it is important that the potential long-term benefits from services liberalisation and trade facilitation, resulting in greater real market access, are also given equal weight in the negotiations. That is something that the Commission and Commissioner Mandelson have been pressing for very strongly on our behalf, because services make up 70% of world output, but only 20% of world trade. Currently both the developed and the developing countries have restrictions on services, and gains on services liberalisation could double the gains from the liberalisation of trade in goods. We all agree that we need to find an effective way of making progress on services. However, I personally believe that we must avoid imposing prescriptive requirements on developing countries to liberalise services.
I also wish to speak briefly about the dangers of inaction. I am sure the EU is aware that there are those who feel that the approach we are taking is not the right one. However, in a changing world economic landscape, it is perhaps inevitable that we hear calls for a more protectionist approach to be adopted, within both the developed and the developing world. It is clear that we must resist this trend. Protectionism benefits only small, isolated groups within society; often those with the loudest voices. It impedes growth, stifles competition and innovation and, in many instances, is just plainly unfair.
Nonetheless, it would be equally wrong for us to ignore the genuine concerns that prompt such responses in the first place. Those concerns are often over the impact of liberalisation on specific communities that are heavily reliant on particular industries. They arise when people feel that the global trading system has forgotten the human element in its negotiations. Whilst the benefits of trade liberalisation are global, we need to recognise that change can be both local and profound in nature. That is what we are doing with the offers that are being made by the Commission. However, this is also why we need to work hard to ensure that poor countries get the support they need to adjust and take advantage of new trading opportunities. With the other developed countries we must build on Commission President Barroso’s pledge earlier this year to increase aid for trade to EUR 1 billion a year and enhance further trade-related assistance, including investment in infrastructure within growing aid budgets. The EU is by far the biggest provider of trade-related assistance worldwide. We are therefore in an excellent position to encourage others to join us in a significant and effective initiative.
In conclusion, Hong Kong presents us with an opportunity to make significant progress in increasing global trade flows, but we also have an opportunity to ensure that the world trading system is fairer and spreads the benefit of trading more widely. We must not lose sight of the balance needed between the two. That is what the Council, working with the Commission and Mr Mandelson, who is leading the negotiations on the EU’s behalf in consultation with the European Parliament, is seeking to achieve.
. Mr President, this is an important debate. Much rides on the Doha Round: for us in Europe, for developing countries and indeed for the whole of the global economy. In just over one week, the Hong Kong WTO ministerial will begin. I know some of you will be there, so it is essential that I report to you formally on where we stand and that we discuss the situation that this round faces.
We are far from where we hoped to be. Like Pascal Lamy, I had hoped that in Hong Kong we would be able to complete two thirds of the work of the round, notably by agreeing full modalities in the main areas of negotiation. The reason we have not achieved this is simply that after we agreed on the framework agreement in July 2004, the talks were simply becalmed. Some negotiators went through a period of posturing which we were able to break only in July of this year. Although the United States finally put forward an agriculture offer in October, this was many months later than we had hoped. The EU responded within the same month with our own agriculture market access offer. Still others continued to frustrate the negotiation. For far too long we have been stuck on one issue and one set of interests – that of large-scale agriculture exporters – rather than pushing ahead on the whole Doha agenda.
So, although it is fashionable to blame the European Union for holding up this round by being reticent on agriculture, in fact the opposite is the truth. We have moved the round forward in agriculture, not just once, but three times in the last eighteen months. The truth is that others have been holding back, not because we have done or offered too little, but because they have been demanding too much. This is a development round, not an agricultural exporters’ round, and the two should not be confused.
In view of this delay, rather than go to Hong Kong with great expectations and an equally great risk of failure, WTO members, on the advice of Pascal Lamy, decided to lower the ambition for this meeting. I was the last one reluctantly to accept this, but in doing so, I made clear that it cannot mean lowering ambition for the round as a whole. We must still aim for a successful outcome across the whole negotiating agenda, delivering significant development gains by the end of next year.
Let us be clear, the Doha Round is too big to fail. It is not just about trade, it is about maintaining the credibility of multilateral cooperation; showing that multilateral institutions can find global answers to global issues; proving that trade genuinely can be put at the service of development.
The best way to promote development is to open new trading opportunities to developing countries and then help them with aid to exploit those opportunities. This is even more true for industrial goods and services than it is for agriculture trade, and it is true especially for trade between developing countries. The biggest trade opportunities for developing countries are with other developing countries. The biggest obstacles to this trade are the tariffs on industrial goods that exist between developing countries. I regret that we will not be able to advance this substantially in Hong Kong. That is why we need a tailored development package for the poorest countries, not as a substitute for what we could achieve later, but as a down payment on it.
The main elements of my development proposal which I first made at the Zurich mini-ministerial in October and for which I have been pressing since are: first, all industrialised WTO members should commit to providing duty- and quota-free access to all products from the least developed countries; second, we should adopt a package of special and differential treatment proposals to confirm the flexibilities for those LDCs that exist in the WTO; third, we must enshrine in the WTO’s intellectual property agreements conditions for better access to cheap drugs against pandemics; and fourth, we should adopt a strong aid for trade package along the lines of what was agreed at the Gleneagles G8 Summit. The Commission has set an example with the EUR 1 billion per year pledge made by President Barroso at the G8. I hope the WTO partners can agree to these ideas in Hong Kong.
Let me turn now to other aspects of the negotiations. On 28 October, the EU put a comprehensive negotiating offer on the table, including on agricultural market access. This created a much-needed opportunity to move the whole round forward. It was a necessary and right thing to do, as it allowed us to have the first real negotiations at the political level on industrial goods and services, anti-dumping rules and development. It began to rebalance the round.
I deeply regret that, rather than seizing this opportunity and building on it, our negotiating partners decided to take the easy way out, rejecting our offer on agriculture and criticising it – often in immoderate terms – rather than engaging with it and enabling us to move forward.
Let us be clear about the value of our offer on agriculture. It goes much further than we went in the Uruguay Round. It has to be seen as a whole, not just in terms of the tariff reductions that we are tabling, but including our major contributions on reducing domestic support through CAP reform and our offer to eliminate export subsidies altogether.
We will reduce trade distorting subsidies by 70%. Already under the 2003 CAP reform, 90% of direct payments to farmers will no longer distort trade. Under our proposal, our average agricultural tariff will fall from 23% to 12%, which incidentally is the same as the current US level. Taken as a whole, this is the most substantial offer ever made by the European Union in any trade round. Each element of it – not just the tariff cuts – will provide substantial improvement in market access, as required under the 2004 Framework Agreement. It will create significant opportunities for agricultural exporters without wiping out preferential access for poor developing countries or doing excessive damage to our own agricultural sector in Europe.
We have to strike a balance. In my view this is the right balance to strike. We have a responsibility to take into account the impact of reform on European farming communities. What is more, this is a round for developing countries, notably the poor and needy ones, and not just for competitive agricultural producers who should not seek, in my view, to maximise their own competitive advantage in world markets at the expense of other developing countries in the WTO.
We saw last week with sugar how sensitive the problem of preference erosion for needy ACP countries is. It behoves us all, not just in Europe but in the WTO membership as a whole, to take this fully into account. We ignore this at everyone’s peril: those whose livelihoods are threatened by it and those who will bear responsibility if they do not respond to the issue of preference erosion.
Our offer is therefore substantial, measured and credible. It has injected realism into the agricultural negotiations. Whereas the US demands on tariff reductions and – to a lesser extent – the G20 proposals would without doubt benefit these countries, they would also have a devastating employment effect on our own farmers and on poor countries in Africa, the Caribbean and the Pacific, much of whose agricultural trade, if we were to accept these demands, would simply be wiped out.
Let us therefore be very clear. I have no plan to make a further offer in agriculture. This is not justified and would further unbalance the negotiations. The time has come for others to match the effort we have made. Governments and citizens in Europe need to believe that structural change and possible job losses in agriculture will be balanced by the creation of new jobs and new opportunities in other sectors. That is why our negotiating objectives on non-agricultural market access, on industrial goods and services are so important. They are crucial to growth and jobs in Europe and are a vital part of the Lisbon Agenda.
I will vigorously pursue these interests and, in agriculture, I will also insist on an agreement on, and an extension of, a register of geographical indications. That is how multilateral negotiation works. There have to be gains all round. That means that others now have to engage seriously in creating new market access for goods and services, which matter not only to Europe but also to the world economy and, crucially, to development. This means cutting industrial tariffs as they actually applied, not only lowering bound levels agreed 12 years ago in the Uruguay Round. This, after all, will be the effect of our proposals in agriculture because, unlike many developing countries, our bound and applied tariffs are usually the same.
This does not mean going back on our commitment that developed countries will do more than developing countries. Of course we will. We do not expect offers from the least-developed and other weak and vulnerable countries. Nor do we expect other developing countries to match the level of market opening by developed countries. But they must do something. That is the principle of this round.
We also need progress in trade in services. The current negotiating approach based on requests and offers has not yielded satisfactory results. We need to create a platform for genuine multilateral negotiation which, so far, does not exist. This reflects the importance of services in the modern world economy. It is important not just to us but to developing countries as well. These countries must clearly remain free in services to pursue national policy objectives and fully to safeguard their national right to regulate.
What we seek is equal treatment for foreign service suppliers in some sectors, not a commitment to deregulate markets or privatise existing operators. Here again, our proposal excludes weak and vulnerable countries and gives flexibility to other developing countries.
To conclude, I will do my utmost to make a success of Hong Kong, to lock in the progress we have made and to establish a platform for us to finish the job in 2006. Above all, it is essential that the meeting does not end in acrimony. I will defend and explain Europe’s proposals. I will pursue Europe’s interests and I will maintain the ambition of the round as a whole, building consensus whenever and wherever it is possible to do so with our negotiating partners.
I hope that they will do likewise. They must stop hiding behind unfounded criticism of the European Union; stop hiding behind patently unrealistic and tactical demands, and join in a real negotiation on all the issues. If they continue merely to ask for more from Europe without paying into the pot themselves, they – not we – risk destroying this round. They will come away, if that happens, with nothing at all.
Let us rather work together for an outcome that boosts the world’s economy, generates political confidence and helps the world’s poor. That is how we went into this round; that is how we want to come out of it. The possibility still exists, the need is as urgent now as it was when we began the round. Everyone must now pull together to make it happen and achieve the objectives that we first set out for ourselves when we agreed the Doha Charter all those years ago.
. – Mr President, no one can doubt the important potential benefits which will accrue from the successful completion of the current round, benefits both for developed and for developing countries. We are talking about economic, social, environmental and, above all, development benefits. It is precisely these benefits which require us to abide by our high aspirations for the Doha development agenda. The definition of less ambitious and realistic objectives must relate solely to the Hong Kong conference and not to the Doha round overall.
The declaration to be adopted at the Ministerial Conference will need, on the one hand, to freeze the progress already made in individual sectors and, on the other hand, to set clear objectives for ongoing negotiations. It will also need to safeguard specific, tangible results in the sector of trade and development. The agricultural sector is being called – and to a large extent justifiably – the mainstay of the current negotiations. The democratically legitimate position of the Union was the outcome of the last review of the common agricultural policy.
The European Union, as you quite rightly said Commissioner, has made material and credible contributions to the current negotiations. We expect our partners to make similar concessions and to pursue the necessary flexibility which will allow the balanced progress needed to be made in the individual sectors of the Doha agenda.
The safeguarding of a balanced and ambitious result in all the basic sectors of the Doha development programme is – and rightly so – the core of the Union's negotiating strategy. I refer mainly to the sectors of services, industrial products, the facilitation of trade and the protection of industrial and intellectual property.
The European Union, as the biggest trading power in the world, as the supreme factor in world trade diplomacy, is being called on to respond to the challenge of the Doha round, of this development round, to play a material role as far as Hong Kong and beyond.
This is our mandate; the mandate of the Group of the European People's Party (Christian Democrats) and European Democrats, as formulated here seven months ago, in good time, in the text of positions adopted by the European People's Party. This mandate is also set out in the motion for a resolution which we are debating. I wish you and every success, Mr Mandelson.
Mr President, President-in-Office of the Council, Commissioner, we are on the eve of a WTO conference that was supposed to see a real step forward in the implementation of the Doha development agenda, which was adopted in 2001 and was to enable the trade rules to be put at the service of development.
As you have just said, Commissioner, it is unfortunately now clear that the Hong Kong conference will not bring the results hoped for in the main areas of negotiation. The progress made following the framework agreement concluded at the WTO on 1 August 2004 has been insufficient, and sometimes almost invisible. A lot of precious time has been lost and the sights for the Hong Kong meeting have now been lowered with the real decisions postponed to a later conference in 2006.
On behalf of the Socialist Group in the European Parliament, I would like to stress from the outset that this must not be allowed to result in the development aims of the Doha Round itself being downgraded. Any reduction in the developed countries’ commitments concerning the implementation of the Doha agenda would bring a substantial reduction in the possible gains for the developing countries.
As you know, Commissioner, the World Bank has produced a study showing that, if the likely scenario based on the United States’ and the European Union’s present proposals comes about, the main beneficiaries of the Doha Round, as with previous rounds, will again be the major trading powers, the developed countries, while the developing countries will gain by less than 0.2 euro centimes per capita per day; that would cut the number of poor people in the world by scarcely 1%.
I also believe that insisting that the developing countries make reciprocal commitments in exchange for the efforts made by the developed countries, in terms of opening their markets in particular, is likely to result in deadlock and from that point of view we must not forget what happened in Cancún. We are convinced that if the Doha Round development talks succeed, maintaining the priority of shifting the balance in favour of the developing countries instead of reciprocity, they will ultimately bring tangible advantages for all, including the European Union, which will share the benefits of renewed world economic growth and the development of new markets for European goods. It is therefore essential that the Doha Round is a success.
If that is to be the case, the rules and agreements negotiated in Hong Kong must make for a more equitable sharing of the benefits of globalisation; they must take better account of the different levels of development; they must offer improved market access for the developing countries without forcing them to open their own markets at any price, and on this subject I support the Council’s vision, which seems to me to be slightly different from the Commission’s; they must not weaken the most sensitive economic sectors, nascent industries, but instead contribute to economic diversification; they must recognise the right of the developing countries to control the rate of their commercial opening and their national development strategies.
We call on the various players, including the European Union, to be more flexible, Commissioner. I believe you still have room for manoeuvre in agriculture. For example, our Group has tabled an amendment seeking a commitment, with a timetable, to abolish export subsidies by 2010. We are asking that a formula of the ‘Swiss formula’ type, which you are advocating today and which does not respect the principle of ‘less than full reciprocity’, not be applied in the field of industrial tariffs. We must accept the maintenance of a certain level of protection for the developing countries in the industrial field.
When it comes to services, we want the European Union’s demands concerning market access for service providers to preserve the rights of all WTO member countries, especially the developing countries, to regulate their services, their public services in particular. We want health, education and audiovisual services to be clearly excluded from the talks, and we do not want public services such as water and energy to be dismantled or weakened in the GATS negotiations. Finally, you have noted the great reticence of the developing countries towards your benchmarking proposal, and it would be more reasonable to withdraw it.
We support you on the ‘development aid’ package. There needs to be a sustainable solution for access to medicines that includes a revision of the intellectual property agreement itself. The rules for special and differential treatment must be strengthened. Finally, there really is a need for a financial facility to underpin technical assistance and the strengthening of the poor countries’ capacities.
Finally, our Group believes that sensitive issues like social and environmental questions cannot be kept out of the WTO talks. Otherwise, public opinion will not support the multilateral system; it will only survive if it is reformed.
. Mr President, ladies and gentlemen, the outlook is bleak, and that is just an understatement, because as Commissioner Mandelson said, we clearly need to fine-tune our ambitions. It is obvious that Hong Kong will not – unless a miracle happens – bring us the long-expected breakthrough in the multilateral trade negotiations. I just hope that the meaning of ‘Hong Kong’ will not need to be changed from ‘fragrant port’ to ‘silted-up quagmire’.
The main stumbling block remains, without a doubt, the agricultural dossier. Since Europe will not make concessions unless other large countries make more concessions, we find ourselves in a total stalemate. It is reported that things are even worse for the GATS negotiations, where nothing has been achieved as yet.
I think that the Commissioner is right in saying that a Doha round without a substantial and positive attitude towards the services industry is unacceptable for Europe. Should we search our own hearts? I do not think so. Europe has gone the extra mile, even two, in the multilateral trade negotiations. We already boast the world’s largest open economy. The European scheme for general preferences is the most generous preferential system. ‘Anything but arms’ is also unique in terms of exports to Europe by the least developed countries.
At the moment, though, the very principle of multilateral trade negotiations is at stake. There is a considerable risk that any fresh in Hong Kong will completely undermine the World Trade Organisation, because trade blocs will look for, and seize, opportunities to enhance their market access by such means as bilateral and regional trade agreements. This scenario is best avoided if possible, because whilst the poorest countries are at risk of becoming the victim in this, the significance of the WTO, that has, after all, contributed to more economic growth, more development and more jobs over the past 50 years, cannot, and should not, be underestimated, even if this organisation needs, as a matter of urgency, reform in order to bring about more transparency, more efficiency and, above all, more democratic control.
Commissioner, we want to strengthen your negotiation mandate and your negotiation position by means of the resolution that is before us and on which we will be voting tomorrow. The fact that there is virtual unanimity in Europe makes your mission hopefully a little less impossible. Whichever way, we in Europe must remain the driving force behind the multilateral trade negotiations. Your key task now is to ensure that there is life after Hong Kong. Our attempts at supporting you in this may be rather modest, but they do carry a great deal of conviction.
. Mr President, there seems to be a widening gulf between the EU rhetoric on this WTO round – which has the word ‘development’ written into almost every sentence – and the reality, which is that the majority of developing countries are continuing to be ignored. This gulf extends to the contradiction between what the Council is saying and what the Commission is doing.
Alan Johnson, a UK Trade Minister and representative of the UK Presidency, said just a few weeks ago that developing countries must not be forced to open up their markets. He proclaimed that ‘we must reject forced liberalisation’, and yet the Commission is adopting an increasingly aggressive negotiating agenda that is diametrically opposed to this. On non-agriculture market access the Commission is demanding far-reaching liberalisation that will threaten the very survival of local manufacturing in some developing countries. On services, the Commission has completely discarded its former promises about service negotiations being voluntary, and is now demanding a mandatory minimum opening of the market.
There is supreme irony, Commissioner Mandelson, in your being quoted in the newspapers today as saying that one voice which has not been heard in these negotiations so far is the voice of the poor, when the European Union is itself guilty of ignoring precisely that voice: the voice of African countries and other ACP countries, for example, which have all said they do not want a new benchmarking formula in the services sector. We are in real danger of repeating the mistakes made in Cancun. The EU is failing to listen to developing countries and is pursuing its own business agenda with extraordinary arrogance.
A resolution has been tabled by the three larger political groups and I want to explain why our group is unable to sign it. No date has been set for an end to export subsidies. Indeed, ending export subsidies is now made conditional on parallel movement from other industrialised countries. On services, the resolution demands an ambitious agreement with no rejection of the new benchmarking formula, and no clear exclusion of basic services such as water.
On NAMA, there is a demand for rapid acceleration of negotiations on the basis of an extreme formula which most developing countries have already rejected. Extraordinarily, it is suggested that WTO members should remove their non-tariff barriers since they apparently hamper market access. Those so-called non-tariff barriers include hard-won democratically agreed national laws that protect the environment, social standards and health and they must not be regarded simply as barriers to trade.
Most important of all, however, is the pressing fact that four years into the DDA, the agenda is not delivering for the poor of the world. We need a radical and fundamental revision of trade policy so that this genuinely can be a development round worthy of the name.
Mr President, we must not despair of anything or anyone, even if Mr Mandelson is beginning to believe that, and I quote, whatever we offer will not be enough for such highly competitive and aggressive producers and exporters as Brazil, Australia, New Zealand and the United States.
It is not therefore too late for the 25 to seriously revise their negotiator’s mandate, which for the most part dates back to 1999, that is before the double failure of Seattle and Cancún. My Group is therefore pleased to submit to you ten proposals for closely linked new priorities, which I will call the ten commandments of an alternative view of Europe’s ambition on the international stage.
Firstly, given that tomorrow is World Aids Day, I will mention the requirement to find a definitive solution to the problem of access to medicines in countries that have no pharmaceutical production capacity. The persistent blockages, in the name of intellectual and industrial property, are criminal and unacceptable in this respect.
Secondly, I will mention the Doha Round’s official priority, which has been completely marginalised in practice: development. One after another, Europe has sacrificed all the gains of Lomé on the altar of the WTO –Stabex, Sysmin, the banana agreement, the sugar protocol – in order to get free-trade agreements signed, with the bonus of the introduction of visas for nationals of the countries we used to call our privileged partners. We believe there needs to be a reversal of approach in this regard so that we never again see tragedies such as those of Lampedusa, Ceuta, Mellila or elsewhere.
Thirdly, I will mention agriculture. We are in favour of defending genuine European small farming, the right to guaranteed remunerative prices, the principle of food sovereignty, respect for the social, environmental and territorial multifunctionality of agriculture. What we need to fight is the obsession with productivity, dumping practices that destabilise the weak economies of the South and make them more dependent, and the all-out liberalisation that gives the multinationals access to land, seed, water and the market for goods and services.
The time I am allowed obliges me to mention our other priorities very briefly.
Four, the WTO must prohibit the patenting of living things and protect local communities’ biological resources and technological knowledge against biopiracy.
Five, health, education, culture, audiovisual services, water and all public services must be expressly excluded from any trade agreement. We are against the GATS and in favour of designating world public goods as outside the scope of the market.
Six, the cultural exemption: no WTO rule must prevent a state from defending what it considers its cultural heritage.
Seven, employment and training in all parts of the world must become objectives in their own right towards which economic agreements must work; this is the opposite of the liberalisation that is destabilising whole sections of industry and services.
Eight, social and environmental standards. Instead of the obsession with cost cutting, there must be mandatory and constantly upgraded minimum standards, and the countries in greatest difficulty must be given compensatory aid.
Nine, the WTO must be democratised as a matter of urgency, each member country enabled to take part in the talks on equal terms, the transparency of the debates guaranteed and elected representatives involved in the decision-making process.
Finally, ten, the WTO must be incorporated into the United Nations system with a hierarchy of international law standards giving primacy to fundamental rights and in particular to international conventions on the rules of international trade.
Mr President, if the EU is able to draw inspiration from an approach of this kind, I think its existential crisis will begin to look like a bad memory.
. Mr President, we are considering the forthcoming Ministerial Conference in Hong Kong and being told not to expect too much – in other words, the plan is slowing down a little at the moment. That may be true of Hong Kong, but not in Ireland, where a sugar industry that supported 3 500 families has just been wiped out. One might consider that a minor matter over which we should not get so upset. But what about a bigger industry, the Irish beef industry, which will not be allowed to stand in the way of global corporate farming either? But then that is not an immediate priority under the plan.
What is this plan I am talking about and whose outlines are becoming more distinct as things progress? In the Doha Development Round, the plan should be about justice and ending poverty, but it seems to be more about dismantling things to make way for the big players, about getting rid of small producers, who are inefficient, democratic and difficult to control and have inconvenient notions as regards lifestyles, and about assigning each area and each country a specialty in which to work efficiently without bothering anyone. It is about reducing the number of competitors and letting the large corporations loose to do their best.
That brings us to the question of what their best is. Their best is to make money for their investors – that is what corporations do – and all the rest of their activities are part of this, be it a question of medical services, food or cars. The fewer the competitors, the more money; the fewer the regulations, the more money; the more customers, the more money. That is how the plan seems to be evolving.
In the case of Ireland this means wiping out the sugar industry and making way for corporate farmers from other countries. It means corporations installing facilities like incinerators, because Ireland has been marked as being good for that. In the case of other countries it means bigger sugar industries. However, it will probably be the corporations, rather than the people, which will benefit from this, and many of them will not even be owned by nationals.
In the meantime, around the world, the smaller, inefficient sectors will gradually be snuffed out. They will have to fend for themselves, because governments will not have the money, after privatising their nations’ resources, to satisfy large corporate interests.
. Mr President, we all agree that it is in the interests of the European Union to have a strong, fair, rule-based international trading system under the auspices of the World Trade Organization. That will help create trade diversification in our manufacturing and service economy base and stimulate economic growth to the benefit of European businesses and consumers alike.
However, the Doha Round cannot simply be about what the EU is willing to concede on agriculture. Other World Trade Organization partners must also be willing to make a success of this round, not only in the area of agriculture, but also in the industrial services and trade facilitation areas of the negotiations. The non-agricultural industrial market access negotiations must deliver tariff reductions for all products.
Average EU tariffs are now less than 4%, while some industrial tariffs in Asia and South America are as high as 30%. The bottom line is that the Doha Round should ensure that average industrial tariffs outside the EU fall to less than 10%.
With regard to the reform of the EU agricultural system, Commissioner Mandelson has succeeded in the negotiating mandate given to him by the EU governments. He has already offered an average cut of 46%, which will apply to import tariffs, although there was a clear understanding that the 1999 and 2003 CAP reforms were in preparation for cuts of 36%.
However, I am not talking about large-scale agricultural exports, Commissioner Mandelson, but about small farmers in the west and north-west of Ireland, who will soon go the way of their sugar counterparts there whose trade has been wiped out. Is that fair? Is that a fair system? It is not and cannot be! The pretence that it is the developing countries who will benefit is totally erroneous. The real beneficiaries will be the big beef barons of South America and elsewhere.
Mr President, it is pleasant to renew acquaintance in this forum with Mr Pearson, who served with effect for some time in Northern Ireland, as did Commissioner Mandelson.
One of the primary duties of the EU has to be to provide a secure source of food for its people. In the rush to secure a WTO deal, I trust that this basic obligation is not being either jeopardised or compromised. Last summer, in the United Kingdom at least, we saw the corrosive effect of cheap South American beef imports on our indigenous beef industry with plummeting prices threatening the survival of many producers. That was with the tariffs as they are at present. If tariffs are further slashed, as has been proposed, then local production will fall, national herds will disappear, and we will become predominantly dependent on South America for our supply of red meat.
What then if pandemic disease outbreaks, already ravishing Brazil in terms of foot-and-mouth, spread throughout that continent? How then will we feed the people of Europe? They will not thank us then for a headline-grabbing, ego-satisfying deal at the WTO if we have cut off from ourselves a secure supply of reliable food that is home-produced.
Mr President, the process of world trade liberalisation is approaching the crucial phase. We in this House are treated more as observers than actors, but we care for the welfare of our citizens as well as for poor people elsewhere.
Although the predominant idea guiding this process is that of helping the least developed countries of the world, it is also our responsibility to consider the status and development of poorer and weaker new Member States of the EU. The case of sugar has provided an example of an unjust trade agreement that attributes more export freedom to French and German sugar producers than to Polish farmers. The latter clearly cannot be happy about that.
Full liberalisation would, at least under current socio-economic conditions, mainly benefit strong companies and leading groups rather than weaker ones. Therefore, balanced decisions on making the market a free stage are needed, with a distinction being drawn between the least developed countries, developing countries or emerging economies, and the developed countries.
My other point relates to prospective new members. The WTO must carefully scrutinise the criteria being applied. Otherwise, international trade is liable to be shaken by events such as the current issue of Russian import barriers on agricultural products from Poland.
The belief that the free market is a magic wand that can equalise living standards across the globe needs to be tempered with an awareness of the specific economic and social conditions and political barriers that exist in many countries. I would like to see the free market making the people richer, and I stress ‘the people’, not trade and manufacturing consortia.
Mr President, Mr President-in-Office of the Council, Commissioner, there are just a few points I would like to address, but, before I do so, I would like to congratulate you on having put before us such a sound negotiating package.
Both of you have rightly highlighted the need for our trading partners to move forward, and for them to do so to varying extents. Commissioner Mandelson pointed out that the United States’ agriculture offer was very late in coming, but we also know that the emerging economies will still, in the field of services and also of the liberalisation of industrial goods, need to give indications of coming up with a reasonable package to which we can agree. Listening to some Members in this House, one feels that we do not actually have any interests of our own, but that the only thing that matters is safeguarding the interests of other countries.
It is essential that we take seriously the message that goes out from this development round and treat it accordingly. This is indeed a Doha development round, and this time it is intended that priority be given to the developing countries, the poorest above all. Let us never forget how much the European Union is already doing and how great is its contribution to greater fairness for them.
As the President-in-Office has already said, we have to become aware of the changed landscape of globalisation. We now have to deal with emerging economies that are aware of their own power, that are global players in economic, social and political terms and want to do what they have to do and play their part. If they are to do that, though, it is to be hoped that they will take a responsible attitude towards this round. If we fail to achieve a positive outcome, or at least a favourable indication as to what further negotiations will be like, more bilateral agreements will be needed, and we will see multilateral negotiations falling apart – which, I trust, is not what we want.
There are a couple of important points I would like to address. Firstly, I hope that we will take the same approach as we did to previous rounds of negotiations; that we will have talks with the Commission, with the two Commissioners dealing with these matters, and with Commissioner Mandelson in particular, but, of course, also with the Council. It would be nice if you were to say something about that later on. You are, we know, negotiating within the very tight framework of the mandate you have been given. In the event of any conflict and of you being required to negotiate outside the framework set by the mandate, it would be right for you, Commissioner, to enter into dialogue not only with the Council, but also with the delegation of this House that will be there with you. Even though I know you are not bound to do so, it would be good if you were to discuss these matters with them.
Secondly, the European Union will, as it does on every such occasion, be joining with the Inter-Parliamentary Union in holding a separate conference with members from all the various WTO member states present. We would, of course, be pleased if this body were to be able to have talks with you.
Thirdly, we emphasise every time how much we would like to see, in the declaration of intent that you help to produce, a concluding reference stressing the involvement of the parliaments in these negotiations, by which I mean not the involvement of the European Parliament – that is for us to do – but the involvement of the WTO parliaments as a whole. I would be delighted if you were, this time, to succeed – with the Council’s support, of course – in getting a statement to this effect incorporated in the WTO’s final statement.
Mr President, in 12 days’ time our leaders meet in Hong Kong to debate the Doha Development Agenda and face the single biggest opportunity to achieve the 2015 Millennium Development Goals. Failure to agree terms will not just be a missed opportunity. It threatens parity and prosperity for the developing world; jobs, growth and security in Europe; and the future of the multilateral trade system itself.
Through the ‘Make Poverty History’ campaign, millions have made their voices heard. They are angry – and rightly so – about unfair trade rules that work against those living in poverty and they are passionate about the need for change. Grand gestures about free trade from the G8 leaders at Gleneagles now need to be transformed into a flexible negotiating strategy to deliver on all parts of an aid, trade and debt relief package.
We are witnessing, yet again, the historic struggle between free trade and protectionism. Initiatives like duty- and quota-free access for LDCs, special and differential treatment, and aid for trade cannot be held up in an agricultural silo by more advanced developing countries, especially when the offer on the table is the most substantive ever made by the EU.
The offer is not perfect. In an ideal world, it should go further, with the principle of less than full reciprocity to all NAMA negotiations, or reduced subsidies for sensitive products. That could still happen, but, for now, compromise and leadership is necessary – the kind which the more advanced developing countries will have to accept if they are to receive any benefit from the current round.
Failure in Hong Kong will allow the US and Japan to increase trade-distorting domestic support by up to five billion dollars, and Europe by up to 25 billion dollars. That is why Pascal Lamy told a forum of African ministers last week that this is what is at stake and this is why we have to bid on what is on the table although it is not sufficient.
Before allowing these talks to collapse, the world must ask itself how many more failures the WTO can suffer before it falls apart. How much more frustration can be endured before a new regionalism emerges and the poorest countries are left behind? Yet we have been told that a soft landing is all we can hope for in Hong Kong. But by late 2006, the US mandate will have run out and, with it, the chance to eradicate poverty. Our revised ambitions for Hong Kong must therefore not be a soft landing, but rather a springboard or, as Commissioner Mandelson has said, a platform for delivery early next year. On that, Commissioner, we are with you.
Mr President, the statements made by the President-in-Office of the Council and Commissioner Mandelson exemplify in clear terms the old British colonial logic that once underpinned the British Empire: a clear division of labour, with commercial goods from the industrialised countries, cheap food from the colonies and the agricultural area left to sheep.
I have to tell Commissioner Mandelson that this traditional attitude is a thing of the past; today, you come to the table not with the power of military persuasion, but with ideology and the instrument of liberalisation, yet it will not work, for the countries of the developing world are now standing up for themselves, making their own interests visible and countering the intellectual property that we want to sell to them in the form of over-priced services with what is theirs culturally, socially and ecologically, along with the right to basic sustenance.
When talking about agriculture, it has to be clear to us that the European Union is the largest importer of food and feeding stuffs and that we, when obtaining agricultural products from the countries of the developing world, have to pay prices at our levels for them if these countries’ economies are to develop. One sensible course of action would be to put the customs duties into a fund to finance projects for the development of rural economies across the world, which would also kick-start the enterprise economy.
That is the sort of contribution that we could make, but if we think, Commissioner Mandelson, that we could buy up their stock under the poverty threshold, we will then be making famine worse. Trade does not fill stomachs and the only people it makes rich are those who make a profit out of it – in the main, multinational companies that do not have a presence in the countries of the developing world.
Mr President, Mr President-in-Office of the Council, Commissioner, in the , the WTO announced what it called a ‘development round’. If, though, you peek behind the facade of fine words, the current WTO round of negotiations turns out – yet again, alas – to be all about access to markets. That is apparent most of all from the great pressure that the industrialised nations bring to bear in order to secure a market opening for non-agricultural products and services, making this a precondition for progress in negotiations on the agricultural sector. All they offer the developing countries in return is a vague and noncommittal announcement about the abolition of export subsidies, which is – to put it mildly – unfair. Agricultural export subsidies must be abolished without delay, and, moreover, without demanding a for doing so.
A distinction must be drawn, when considering domestic agricultural support, between legitimate support and those types of support that serve only to promote the interests of export-oriented agro-business. What that means is that the CAP, too, must stand the test of this comparison.
What we need is a new international legal hierarchy to create a balanced relationship between trading interests on the one hand and human social rights, together with environmental and consumer protection standards, on the other. If I mention such things as the relocation of businesses, dumping – both in terms of working and social conditions – or the ecological disasters of recent months, they will remind you of how urgently such an approach is needed. The consequence of that would be that each country would be entitled and required to decide independently when, to what extent, and how fast it would open up its own market. Services of general interest must be protected against further liberalisation; vital services such as water supply, health and education, in particular, must be excluded from international trade agreements.
The TRIPS Agreement needs to be reformed. Millions of people die every year because TRIPS denies them access to the medicines they need and instead helps the pharmaceutical conglomerates to maximise their profits. One thing we regard as important is the application of the precautionary principle to food imports. If countries, and their peoples, reject the production and import of genetically modified organisms or meat containing hormones, then that is a decision that the WTO will have to accept; no trade regulation of any kind whatsoever must interfere with their sovereign right to take it.
A new approach is also needed to raw materials policy. Rather than simply doing away with existing market regulation mechanisms, as happened with sugar and bananas, thereby driving prices right down, the Commission should put forward new public initiatives that would help stabilise the prices of raw materials.
We are told, over and over again, that to do so would not be in accordance with WTO rules. In that case, the WTO’s rules will simply have to be changed, which they can be, if there is the political will to do so. I believe that this must be pursued with a great deal more energy, and now is the time to do so.
Mr President, it is an unpopular thought here, but perhaps we should say a few nice words about the United States of America. After all, that country has made a tremendous offer: it has put the offer on the table; it has said it is prepared to make big cuts in agricultural subsidies; it has said it is prepared to make major tariff reductions on agricultural goods and it has challenged the European Union to match the offer. Now I think that there is a big change in Washington, the free trade arguments are winning, but are we going to play the game? Well, Mr Mandelson has made it clear already that we are not going to play the game. As Pascal Lamy has said, the US proposal was five times as ambitious as the EU’s response. Now whether this is the European Union speaking, or whether it is the undue French influence on trade policy, I am not sure.
However, all of it makes me think, because just last weekend there was a Commonwealth conference. A third of the world’s population was represented there and they were asking Mr Blair for a trade deal. But Mr Blair had to say there was nothing he could do, because the British do not have a voice – that is all sorted out by Mandelson over in Brussels, and he speaks for all 25 countries.
I firmly believe that if there was an independent British voice – and I am talking here about the world’s third largest trading nation – at the WTO next month, it could actually speak up for the Third World. I hope Mr Blair crowns his Presidency by pulling Britain out of the common commercial policy and going in next month himself to speak at the WTO.
Mr President, ladies and gentlemen, the Commission needs to show its courage in Hong Kong, starting with the Chinese emergency.
China has flooded the European market with seemingly low-cost products which in fact come with a very high price tag. Products from China – from clothing to processed foods, right through to technological equipment – are being made without any respect for human rights, for ridiculously low wages, without any consideration for the environment or guarantees of consumer safety and often through the use of child labour. What is more, all too often these goods are counterfeit, and so give rise to a huge market financing criminal organisations, in addition to directly damaging European companies and undermining their long tradition of professionalism.
Our businesses do not seek privileges or the enjoyment of special positions: all they ask is to be able to compete in the international market on an equal footing, with joint respect for the rules. Unfair competition from China is killing our businesses and putting millions of jobs at risk.
This is why we ask the European Commission to show its courage by intervening to protect manufacturing and jobs in Europe. In view of the World Trade Organisation Ministerial Conference in Hong Kong, we ask the Commission to insist that social and environmental clauses be introduced to prevent unfair competition from China, especially clauses which prevent social and environmental dumping, protect workers and the environment and actually place the safeguarding of rights above the movement of goods.
Agreements should not be reached with people who exploit others, damage the environment and fail to provide guarantees on respect for human rights. Europe has to try to promote a social dimension within globalisation, whilst simultaneously fighting to protect European businesses.
Mr President, Commissioner, the world is currently experiencing the irreversible globalisation of many aspects of life. Although we fear this process, we also have high hopes for it. It is my belief that the World Trade Organisation will provide an effective mechanism for performing the much-needed task of controlling globalisation.
I wish Commissioner Mandelson every success in Hong Kong, but not at any cost, as he himself said. If the EU agricultural sector, which is most vulnerable in the new Member States, is to be sacrificed, then developing countries should at least be the ones to benefit. Rich countries should not profit from any sacrifice of Polish agriculture and Polish sugar.
Mr President, Commissioner, ladies and gentlemen, as a member of this Parliament’s delegation that will go to Hong Kong for the next meeting of the WTO, I fully support the common resolution that we are presenting and that we will vote on tomorrow.
Since the creation of a parliamentary Committee on External Trade in 1979, this Parliament has followed the negotiations in the WTO closely, sending delegations since 1988, particularly now that we have a specific Committee on International Trade. The European Parliament thereby enhances the role that the European Union plays within the context of globalisation, at the same time making an effort to increase the transparency of the activities of that Organisation.
Since the failures of Seattle and Cancún, it is now that the role of the WTO is at stake. As Commissioner Mandelson has told us, Hong Kong will be difficult but not impossible, and it must therefore be approached with a combination of realism and ambition. As other speakers have said, we cannot allow another failure.
This Round, which is the priority objective of Community trade policy, is the best way to guarantee that the expansion of trade takes place in a balanced fashion, creating growth, but at the same time sustainable development within a multilateral context.
As we know, the countries negotiate by making concessions in certain sectors in exchange for obtaining advantages in others. We must therefore all make a genuine effort to ensure that our offers are balanced. The European Commission has proposed a package in the field of agriculture which represents a great effort for the Union and probably much more for certain Member States. It will not, however, be possible to conclude these negotiations successfully without making progress on access to the markets for industrial products and the trade in services. The services sector, the most rapidly growing sector in the world economy, is essential to the Union and, furthermore, it is very important in itself and in view of its repercussions for other economic sectors.
In the case of the NAMA, negotiations are at a standstill and are always dependent on results in other areas. Within this context, Commissioner, I would like to say that it is important for fisheries products to be given special treatment, differentiating them from other non-agricultural products. I believe that, given their special characteristics, resulting from the fact that they are a finite natural resource, they should continue to be given the same treatment as in the Uruguay Round, that is to say, they should be treated as sensitive products.
I would like to end, Commissioner, simply by wishing you every success in your work for the good of everybody.
Mr President, I wish to inform the President-in-Office and the Commissioner that I was very interested to read a paragraph in the conclusions adopted by the General Affairs Council last week that stated that there was strong commitment to the needs of developing countries, and in particular the LDCs, and that the Council supported an ambitious development programme in Hong Kong. Almost simultaneously, a decision was being taken to make drastic changes to the sugar regime that has been in place in the European Union for many years. Those drastic changes will have huge implications for the 18 sugar protocol countries in particular, as well as for LDCs. Similarly, decisions that will destroy thousands of livelihoods in banana-dependent countries – our traditional suppliers – were also taken last week.
When you say these things in the Council, how can you simultaneously do the opposite? It was decided in the Agricultural Council to grant EUR 80 billion to European sugar farmers. Contrast that with the paltry EUR 40 billion which is to be given – we hope, as currently it is still virtual money – to ACP countries. They will in fact lose more in refining aid than we are preparing to give them to assist in their transition from this.
At that Council meeting, Commissioner Fischer Boel said she felt that this reform was going to strengthen her hand. I really cannot believe that. This morning Commissioner Mandelson and I were at a G90 meeting, where we heard the grievances of the ACP countries in particular. If Commissioner Fischer Boel thinks that she has strengthened her hand to negotiate with developing countries after the decision that was taken on sugar last week, then I do not know exactly what planet she is living on.
What we felt at the G90 meeting this morning – and Commissioner Mandelson will confirm this – was a terrific sense of anger and, indeed, of betrayal. I know the Commissioner is not responsible for distributing the aid that these countries need, but something has to be done in order to rebuild confidence in the very short time available to us between now and Hong Kong.
Madam President, ladies and gentlemen. The agenda of the Sixth WTO Ministerial Conference sets out a number of significant issues, but let me begin by addressing the issue of trade facilitation. This stage of the negotiations requires the improvement of WTO rules in the areas of freedom of transit, duties and formalities in connection with export and import as well as publication and administration of trade regulations. Trade facilitation would allow the application of equally stringent customs procedures for all, the carrying out of consultations and informing all WTO members in advance of the introduction of trade regulations; it would be beneficial for all trading countries.
The second aspect includes other questions that are not slated for consideration or actual decision at this conference; however, discussions on these matters are necessary, involving the revision of WTO rules by introducing social, labour and environmental standards. Naturally, a number of WTO countries with low labour and environmental standards are not willing to discuss these issues, as this poses the risk of losing their competitive advantage against countries that maintain higher standards. Perhaps these issues should have been considered earlier; however, it is necessary to do so now, since as of this year, with China’s aggressive penetration into the world’s textile and other markets, countries with high labour and environmental standards are beginning to lose the battle of competitiveness.
Discussions on trade liberalisation should involve the issue of equal trade conditions for all countries. These discussions are essential, since we can no longer consider trade independently and apart from production, occupational safety and environmental issues. In all likelihood we should reconsider the means of decision-making at the WTO in order to avoid favouring the special interests of countries and blocking open discussions and decision-making processes.
Madam President, there are, in particular, two aspects of the four groups’ resolution that I welcome: its affirmation of the multilateral in preference to the bilateral which, with its quotas and such like, always results in the developing countries being the losers; and, secondly, the EU’s obligations in relation to the developing countries. These are the two main points of departure.
Next, I should like to thank Mr Désir for his constructive amendments. The proposal rapidly to phase out the industrialised countries’ agricultural subsidies is particularly constructive. We in the EU must accept that it is the developing countries that still need to have their production subsidised and that it is we who must phase out our own subsidies. Agriculture is the weak point in this resolution, however. There is no demand for lower agricultural customs duties in the EU, and there is no support for Mr Mandelson’s latest offer.
Finally, it is crucial that the industrialised countries agree to pay a higher price than the developing countries for a WTO agreement. Moreover, China and Brazil must, of course, also be counted as developing countries. It is in these countries that half of the world’s poorest people live, and it is unacceptable to say that these countries do not belong to the poor part of the world.
– Madam President, the most important contribution that the EU can make in the run-up to the meeting in Hong Kong is to commit itself to eliminating its agricultural export subsidies. This would provide millions of people in the poorest countries of the world with opportunities for development and for sustaining their livelihood. At first glance, the offers tabled by the EU regarding agricultural policy seem fairly constructive but, if one reads the small print, it becomes clear that the EU’s offer contains a good deal of hot air.
The worst mistake the EU can make ahead of, and during, the negotiations in Hong Kong is to make agricultural reforms conditional on developing countries opening up their services sectors. This is the kind of blackmail that could cause the whole Hong Kong Round to collapse. In my opinion, the developing countries’ demands for protection of vital parts of their services sector from exposure to competition are entirely legitimate, given the levels of development of these sectors.
Madam President, much is at stake in Hong Kong, above all for the WTO itself, for another failure will considerably weaken this multilateral body, to whose organising of world trade we owe the flourishing state of bilateral agreements.
The developing countries will also be among the losers, even though the Doha round is meant to be a development round intended to reduce poverty and deprivation in developing countries. If Hong Kong proves to be a fiasco, the end result will be that the poorest developing countries and the small farmers in them will not get the market access that they so desperately need.
Similarly, if the ministerial conference fails, the EU would not derive any benefit from that either. After all, Europe does want market access for its industry and services to be properly regulated.
I would urge Commissioner Mandelson to do everything he can to bring a compromise within reach, but, if this is to happen, the other major trade blocs, including the United States and Brazil, will also need to spring into action. In Hong Kong, all negotiators must show the political will to make progress; after all, a failed trade round only has losers.
I support wholeheartedly the efforts of the Council and the Commission to promote the liberalisation of world trade. This is a key requirement for growth in economic efficiency and competitiveness, as well as for the overall economic growth that is so often talked about. Entrepreneurs should be free to compete on world markets, unimpeded by bureaucratic barriers. We should not be afraid to vigorously dismantle trade barriers, even if this would put our competitors at a greater advantage in administrative terms than before.
Ladies and gentlemen, farmers across the EU are worried by the non-existence of precise evaluations, the impact of product agreements, and indications that the Commission is willing to sacrifice agriculture in favour of other commodities. I would therefore like to take this opportunity to reiterate how essential it is to recognise the specific nature of agricultural commodities, mainly in the interest of food consumers who, at the end of the day, derive greater benefits from a stable market in foodstuffs than the farmers.
– Madam President, many people are pessimistic about what contribution the meeting in Hong Kong can actually make, but I am an optimist at heart, for we must succeed in concluding ambitious agreements in quite a few of the areas we are negotiating about. Europe and the world cannot afford any other outcome. If we are to succeed, a great deal more is, however, required of all the parties involved, as it has been proved that putting the blame on each other, as we are doing at present, does not produce results.
It is particularly important for us to bring about substantial liberalisation of the trade in agricultural products. Many Members of this Chamber tend to oppose precisely this kind of liberalisation, but they are wrong to do so. Both consumers and farmers in Europe deserve access to a global market, and we need the pressure for change brought by liberalisation in order to enhance our competitiveness.
The agriculture negotiations are also – or perhaps chiefly – a moral issue, because they are the prerequisite for development in many poor countries. That is why it is a great shame that these very negotiations are standing in the way of progress in the negotiations both on industrial products and on the trade in services, which is so important to Europe. All those who argue that Commissioner Mandelson has already gone too far and who think that we cannot liberalise agriculture any further must realise that their policies come at a high price and that Europe – the world’s leading trading power - will pay dearly for failure to obtain new market access. We must remember that it is not agriculture but the services sector that currently accounts for 70% of growth in Europe. It is rather paradoxical that the country that refuses to offer any more in the negotiations on either agriculture or services is the one that currently has the largest global players in that very services sector. It is they that should be the first to recognise the need for success in Hong Kong.
The politicians and NGOs, such as Attac, which are currently attempting to thwart the negotiations are doing so at the expense of the poor. Having less trade liberalisation and more quotas and tariffs, or letting the developing countries hide behind high protective walls, benefits those who are already privileged, but what the people – the consumers in poor countries – need is investment. We must give them the same right to low tariffs and prices as consumers have here in Europe. If we succeed in agreeing on substantial trade liberalisation, European consumers will feel the difference in their pockets. If we do not succeed, it will be a matter of life and death.
Madam President, as this debate is drawing to a close I would simply like to make a comment, mainly to the Commissioner, and draw a conclusion from it. My comment is that following the reform of the sugar WTO, we are finding, contrary to what is often said, that it is the least developed countries that are now asking us not to continue solely down the road of tariff cuts and preferential access to markets, but to try to define relations that will really allow them to develop.
That is the major comment I wanted to make. It is rather paradoxical in that we can protect agriculture in particular, while at the same time enabling many of the least developed countries to develop. I conclude from this, Commissioner, that two important things must be kept in mind and given equal priority in the world talks and in the quest for a general balance that will avoid a return to bilateralism where the strongest wins. Firstly, negotiations on access and tariffs and secondly, protection and the idea that preferential agreements are just as useful for development today as purely commercial thinking. That is the message I wanted to pass on to you this afternoon.
– Madam President, the EU has been pursuing an unfair trade policy for many years. It is time we paid attention to the needs of developing countries and discontinued our selfish trade policy. If we listened, we would hear their calls for an immediate stop to export subsidies. We would hear them saying that our agricultural reforms are minor and that they think we are wrong to impose requirements for opening up trade in services.
What the Commissioner calls ‘some sectors’ are actually 93 out of 163 sectors required compulsorily to open up their markets. What kind of benchmarking is that? Which bench are we planning to use to push these countries into the swamp of poverty? I do not even understand how the word ‘benchmarking’ is being used in this context. Give them a chance at self-determination. It is right that they be given scope to devise their own policies. It is high time we stopped demanding measures in return and instead started giving, and so I would appeal to Commissioner Mandelson to summon up his best Christmas spirit in Hong Kong and take pleasure in giving without making it conditional on receiving something in return.
Madam President, Commissioner, ladies and gentlemen, we too wish every success for the negotiations in Hong Kong and are aware of the importance of the Doha Round, both for developing countries and for the European Union.
The Commissioner, however, was very categorical with regard to agriculture, stating that there would be no further offers because agricultural change would also permit other opportunities in other sectors.
When the European Community agreed the Fischler reform of the common agricultural policy, however, our farmers were told that the reform was necessary to present them at the negotiations at the Doha Round in a way that was credible and justifiable to the international community. The strain placed upon our farmers by this reform and the effects this reform has had have still not stabilised. Despite all this the Commission, rather than highlighting to our partners how much the farmers have already suffered, is proposing a new negotiating position which throws the CAP into question and forces our farmers to make further destabilising sacrifices, that is to say yet another variable they cannot sustain. In order to ensure greater access to the market the Commission is proposing reductions in tariffs which expose our producers to unsustainable competition from imported products.
It is clear that the Commission has not fully taken into account the impact this liberalisation is having upon Community agriculture: for certain products the reform is translating into an appreciable fall in prices and a steady reduction in exports. In short, the CAP is being sacrificed to obtain greater service and research concessions.
As for geographical indications, the Commission wished to make acknowledgement of them by our international partners a condition of the negotiations. The Commissioner himself confirmed yesterday, to the European Parliament’s Committee on Agriculture, that he will not consider the negotiations concluded unless these demands are met. It does not appear that our negotiating partners are ready to satisfy such a request. For this reason we ask the Commissioner to take a decisive stand so that we can move towards the creation of an international register for all geographical indications, which will allow our traditions of quality to be safeguarded.
Finally, I believe that an equally strong signal is needed on export subsidies. We cannot commit ourselves to abolishing our support for exports until a similar commitment is made by those countries which, even through different mechanisms, still support their own exports.
Madam President, Commissioner, ladies and gentlemen, Mr President-in-Office of the Council: with regard to globalisation, President Ricardo Lagos recently told this very House that in the end the multilateral becomes local policy.
The results achieved in Hong Kong will in the end have a local effect and will directly affect the daily lives of the citizens, both in the Union and in the rest of the world. The citizens know this and, since Seattle, many of them are mobilising. There are great hopes and expectations to which we politicians must respond.
Hong Kong is not the end of the Round, but we must not allow it to become a complete halt. Like bicycles, the WTO topples if we stop pedalling and we cyclists fall with the bicycle. If we fail, we will all be losers: bilateralism, Darwinism, protectionism and discrimination will win.
The ambitions of the Round must not be reduced, even when it seems necessary to reduce them for Hong Kong. The Round must continue to focus on development, but, Commissioner, we must also defend the interests of our own citizens. This is why we in this House continue to support the Union’s objective and the strategy of the Commission.
We would call on you to persist in your efforts to reach a balanced agreement in the different areas of negotiation: development, agriculture, NAMA and services.
Time is at a premium: the Round should end in 2006 so that it can pass through the fast track of the United States Congress as soon as possible. The WTO bicycle cannot run into a wall in 2007, once the negotiating mandate granted to the Bush administration by Congress runs out.
Go to it, Commissioner: the other negotiators will have to make a move sooner or later. Do not stop pedalling; carry on negotiating until the end.
Several speakers have already mentioned the huge significance of agricultural issues in view of the Doha Round. The European Union cannot sacrifice agriculture for the sake of WTO negotiations, and that the European Union has already done a lot for developing countries – for instance, 85% of African food exports arrive in the European Union. However, we must also add that the European Union must have an active approach to agricultural negotiations too, because it cannot restrict itself to a defensive position. We must try to ensure that regulations concerning animal welfare, environmental protection and geographical origin protection are built into the WTO agricultural trade regulation system, as this is in the interest of both European farmers and European consumers. Mr Peter Mandelson does not have an easy task when leading negotiations, as he must try to ensure that the results of the negotiations are favourable to all 25 Member States, and the various benefits given to our various Member States are kept in balance. The Doha Round is a development round, and it would be unacceptable if the results were to benefit only those Member States with the most developed industry, and the less developed, poorer Member States relying mostly on agricultural activities would suffer, meaning that the rich would become richer and the poor would become poorer. This would be particularly unacceptable now, when the British Presidency has made a proposal to reduce cohesion funds by 10%.
Madam President, ladies and gentlemen, over the coming days and weeks, we will be taking one of the most important decisions to affect Europe.
I would like to express the warmest thanks to Mr Pearson, and especially to Commissioner Mandelson, for demonstrating their awareness of the fact that the first thing required for there to be agreement in the WTO round is a great deal of work. It demands good and careful preparation, the development of a strategy, and, at the end of the day, it demands that they bring home an outcome that satisfies everyone concerned. Very difficult though it may be to bring about a win-win situation, such a thing is possible. The worst-case scenario for all concerned is that we come back from Hong Kong with the message that nothing has been achieved and that everything will continue in the same old way. We can certainly take it as read that, if everything continues in the same old way, nothing will remain the way it was, and that we will be running the risk of provoking a new trade war.
That was our experience at the time of the steel dispute, when all at once our telephones in this House started jumping off the hook, with businesses and trade unions phoning up to tell us that hundreds and thousands of people were having to be laid off because 100% mark-ups for customs duties were making exports impossible. After all, one third of our jobs depend on exports, and small and medium-sized enterprises are affected most of all, for they employ two thirds of our workers, who in turn pay 80% of the taxes.
I call on the Commissioner, and also the Council, to take genuine action in order to get, at last, the Singapore criteria, which are so crucial to the development of family firms and of small and medium-sized enterprises, seriously discussed again at international level and an examination set in motion of what approach will enable us to move forward in the negotiations. What is at stake, quite simply, is equal access to markets, something that is very important to all of us, in that it will enable our exports, in future, to help the Lisbon Strategy work.
Madam President, I am surprised at the noises I hear in this debate, coming, in particular, from the Left in this Chamber, to the effect that the agricultural policy must be further liberalised and that Europe should give away far more. At the same time, though, it is these very groups – namely the Group of the Greens and also to some extent the Socialist Group – which, when we were debating animal welfare, the environment and a number of other demands on European agriculture, were the first to call for the imposition of additional requirements. Everything comes at a price and that is nothing to do with fair trade; if you impose a high European standard in the field of food safety, the environment and animal welfare, and subsequently throw open the borders under the banner of free trade under very different conditions, then that is anything but fair free trade.
People in this House should realise that at present, 80% of the food exported from Africa is headed for the European Union. So why is it said that Europe does nothing for the developing countries? Why? Does that also apply to the British Presidency? The British agenda, namely fresh reforms in European agriculture, will not become the agenda for the Hong Kong negotiations. We have achieved a far-reaching reform programme for European agriculture in 2003. That is quite enough.
We have done more than any other trade bloc in the world and I expect our British negotiator, Mr Mandelson, to stand up for the European continent as well as for those reforms, for those decisions that have been taken and not one step further. He should equally ensure that world trade is conducted fairly under fair conditions – and that includes agriculture. This is the sort of thing we can expect of a negotiator, so it is better not to have an agreement at all than to have a flawed one.
. Madam President, this has been an extremely interesting and informative debate with a typically wide range of views expressed. I am pleased to see that Members of the European Parliament are so engaged in these important issues. I certainly look forward to discussing them further with the delegation that will be going to Hong Kong.
The key message I take from this debate is that we should maintain our level of ambition for the round as a whole. We should be supporting the package of measures for developing countries outlined by Commissioner Mandelson and this must be seen as a down-payment with more to come, not a final deal.
We should not underestimate the benefits of trade to the developing world. Just look at where South Korea was in the 1950s – a country with a similar level of income to the average in the continent of Africa – and compare that with where it is today as a result of trade. Look at China, which over the last 20 years has taken one third of a billion people out of extreme poverty as a result of trade. The results are enormously impressive. Our objective should be to kick open the door to the developed world’s economies for the least-developed countries. That is what the EU package is about.
However, we should not underestimate the benefits of an ambitious trade round to the European Union either. As Commissioner Mandelson said, the benefits in terms of services and NAMA if we achieve a balanced outcome to the round will be of benefit to the EU economy and indeed the world economy as a whole.
There are difficult issues in this trade round. We have heard about sugar, bananas, cotton: all these require discussion internally and will be part of the negotiations. As the UK Presidency we fully support the Commission and its negotiating tactics in the round. Commissioner Mandelson has made a serious offer that requires serious consideration by other countries. We now need to see progress on NAMA, on services, on the part of Brazil, India and other countries.
I would like to say to you, the Members of this Parliament, that we recognise that we all have to take any final deal home and justify it to our electorates.
I was asked about the specific arrangements for Hong Kong as regards the European Parliament delegation. The UK Presidency is making plans to meet with members of the delegation near the launch of the conference and hopefully again towards the end. The Commission will be holding daily briefings that will be given to MEPs. We are also planning a reception co-hosted with the Commission for MEPs to meet with EU Ministers.
Once again, I thank you for your time today and for your support in our preparations for Hong Kong.
. Madam President, the remark with which I agree most came from the honourable Member who said that the Commissioner certainly does not have an easy job in knitting together the interests, views and policies of 25 Member States and then fitting those 25 views into the 149 WTO members – minus of course we 25.
One thing I am sure about in my approach to Hong Kong and in the approach to the round as a whole, is that I have an obligation to do what is right in the long term, rather than what will get me cheers in the short term. I have found in my time in this job that it is very easy to play to a gallery. It is very easy to mouth the slogans; to say the things that will please the people you are talking to; to get them to champion you and give you all the cheers in the world. But when I say what is right in the long term, rather than what will get me praise in the short term, I mean: what is right for the global economy as a whole? What is right for multilateralism and multilateral processes and institutions? What is right not just for us in Europe, but for developing countries? There are very many different sorts, sizes and states of development in developing countries, as I am finding out.
There is also considerable public interest in this round. I am grateful to Bob Geldof for giving out my email address, which has now clocked up something approaching 100 000 messages from members of the public wishing me well at Hong Kong. I am sure that he did so in the best possible spirit. I know that those who have been speaking this afternoon speak for and reflect that public opinion. I greatly welcome and value the joint parliamentary resolution on the Doha Round which has been put together. I take it as a strong signal of support for the Commission and my approach in the round. I have always welcomed the guidance and wisdom of the European Parliament and will continue to do so at Hong Kong and beyond.
I am sorry that my fellow countryman, Mr Farage, has not remained in the Chamber. Well, he has a very pressing diary with many engagements. Unfortunately, in his hatred of all things European, he got slightly carried away with his description and praise of the US agricultural offer that has been tabled. At first sight, the US market access offer is indeed ambitious. But it also tactical and highly unrealistic, as I suspect they know. On domestic support, the US offer – which I strongly welcomed at the time and continue to do so – is far from being as ambitious as it seemed. It presents no real cuts in actual levels of spending. It brings down the of spending, but that is not, of course, quite the same thing. When it comes to its main domestic support programme, its counter cyclical payments, those remain untouched by the proposals that the United States has tabled.
On export competition the United States is very ambitious: very ambitious with our export subsidies, not quite so ambitious when it comes to its own export credits and its own food aid. However, I am sure it is only a matter of time before the US offer is improved and I look forward to that negotiation.
Agriculture, however, is very important to get right in this round. The Uruguay Round made limited inroads into agricultural protection. Inevitably, therefore, agriculture is a focus of the Doha Round. But let us not overlook the fact that the biggest welfare gains for all developing countries will come from liberalisation, not of agriculture, but in industrial goods, which account for 75% of developing countries’ trade and most of the tariffs that they pay. That is why this must not be an agriculture-only round. It must be balanced.
Mr Désir was right about agricultural liberalisation. Of course agricultural liberalisation will benefit some developing countries. The highly competitive agricultural exporters in the developing world, like Brazil and Argentina, are the developing countries that will be the chief beneficiaries. But the biggest winners in most agricultural liberalisation scenarios would be in the developed world, not the developing world, including large agricultural exporters such as Australia and New Zealand. That is not me speaking, that is the World Bank speaking in its recent publication.
Let me just make two last points about non-agricultural market access and services. In NAMA I want to give an assurance to honourable Members that we are certainly not asking from developing countries what we are prepared to do for and give ourselves. The principle of less than full reciprocity is important; it means commitments according to capacity and we shall certainly uphold that.
On services, the EU does not impose trade liberalisation on developing countries. We offer a free choice of sectors for developing countries. There is no pressure to open sectors such as education, health or water, although, in the case of water, I think many would benefit from such an advance. It is simply not the case that we are imposing overnight liberalisation; transition periods for developing countries would be of their own choice. We will not be proposing liberalisation of audiovisual services.
Lastly, on the subject of sugar, I think that Mrs Kinnock was right in her description of the anger amongst ACP countries. There is indeed a virtual EUR 40 million offer on the table and I was not right in saying, as I had been advised this morning, that this figure had been agreed with ACP countries. There is certainly a marked imbalance between what is on offer in the sugar action programme to ACP countries and what we are offering to our domestic sugar producers. Before we reach final conclusions on this, we need to think through the implications of what we are offering. But clearly, on the question of budgetary allocation, we look to the Council and Parliament, as there are conflicting views and voices in this matter in both the Council and Parliament.
In conclusion, as far as our transparency with the European Parliament in Hong Kong is concerned, we will keep in close touch with the European Parliament Members who are there. They will participate at meetings at the interparliamentary conference that will take place in Hong Kong. I look forward to regular daily contact with parliamentarians, so that together we get this meeting right.
I have received six motions for resolutions to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
– Mr Mandelson, who is leading the ‘Doha Round’ talks at the World Trade Organisation on behalf of the Council and the Commission, has succeeded in keeping his ambitions to liberalise international trade intact, in spite of the lowering of expectations regarding the conclusions of the Hong Kong summit.
The ambitions that he expresses – or rather, those laid down in the negotiating mandate – are identical to those that the captains of industry trotted out yet again in their statement of 21 November, which called for greater liberalisation in agriculture and in access to the market for industrial products and services, and offered guarantees that the round of talks will be concluded by the end of 2006. This liberalisation has only served to exacerbate inequality, a fact confirmed in the latest United Nations Development Programme report.
What they are looking to do is to control international trade within the framework of capitalist competition, in such a way that the large economic and financial groups would be in control of a country’s economy, its agriculture, its industrial production, its services and its natural resources.
The reality emerging from the capitalist onslaught is a terrible tragedy. What is needed is a new international order based on cooperation, solidarity, development, respect for the sovereignty of all nations, including their right to respond to their people’s needs and to manage their own resources.
The EU could be a massive force for good in the world in the Hong Kong talks, yet we still cannot speak with anything approaching one voice. As we in Scotland saw just this summer when hundreds of thousands marched through the streets of Edinburgh in advance of the G8 summit in Scotland, the people of Europe expect action, not more warm words. Sadly, it becomes clearer and clearer that where the EU could contribute so much, we will continue our schizophrenic policies which only cheapen the image of the EU in the eyes of the developing world.
The next item is the statements by the Council and the Commission on human rights in Cambodia, Laos and Vietnam.
. Madam President, it is perhaps a coincidence that I am not only UK Trade Minister but also the UK foreign minister with responsibility for human rights. It is a great pleasure to be present here at the European Parliament, and to speak to you as the representative of the UK Presidency and on behalf of the Council, on this important subject.
I welcome the European Parliament's interest in this topic – as shown by the public hearing here on 12 September – and by the various resolutions you have passed on the matter.
I know from my own position as a UK Minister that there is a great deal of Parliamentary and public concern about human rights in Cambodia, Laos and Vietnam. This year, for example, I and my colleagues have so far received over 100 letters from UK Members of Parliament about the human rights situation in Vietnam alone and it is an issue that is debated on a regular basis within the UK Parliament.
We have a duty to respond to this concern. Human rights must be an important feature of the European Union's relations with those countries. This is right, not just because it is a matter of concern to people in the European Union; it is also right in itself, because we have a duty to help improve, where we can, the conditions under which the people live in these countries.
We must engage with these countries in an honest dialogue about human rights, being frank where performance falls below international standards, but also recognising improvements where they occur. If we are to have such an honest dialogue with these countries, we must base it on an accurate picture of what is happening. We harm our own case if we do not base it on accurate information.
All this also means that we must do all we can to work with these countries for tangible improvements in human rights. It means giving practical support to ordinary people, alleviating where we can the impact of poverty, corruption and unemployment.
I realise some honourable Members believe strongly that the human rights situation in these countries is so bad that the Council must take punitive action – through blanket EU sanctions or through a cut or even a complete abandonment of EU aid. Let me say right away that, while we recognise the strength of feeling on this matter, there is no support in the Council for such drastic action, because we believe this would risk harming the very people we are trying to help – the poorest and most vulnerable people. We believe that a critical dialogue with the governments of these countries is the best approach – and that this engagement can and does bring some results.
Let me take Cambodia first. The tragic history of Cambodia requires special measures to ensure the protection of human rights, and to ensure that we never again see the terrible scale of murder and devastation inflicted on the people of Cambodia during the Khmer Rouge era. I am pleased to note here that a number of EU Member States, and the European Commission, have contributed financial and practical support for the establishment of the Khmer Rouge Tribunal. We look forward to the early start of the Tribunal's proceedings.
The Council shares honourable Members' concerns over the current political and human rights situation in Cambodia, and is following the situation closely. We have particular concerns over the rule of law, the independence of the judiciary, human trafficking, violence against civil and political activists, impunity and corruption. We want to see real democratic development in Cambodia. This means that government, political parties and civil society must work together to build an environment conducive to legitimate political activity.
Frankly, that is not happening in Cambodia today. The Council is concerned over recent developments affecting the democratic opposition. I appreciate that you also share that concern, judging from your resolution on Cambodia in March and the briefing Sam Rainsy, the Cambodian opposition leader, delivered to the public hearing here on 12 September. Mr Rainsy has visited a number of EU countries, including my own. The Council has expressed its concern over this issue several times recently; for example, on 15 February, over the suspension of the Parliamentary immunity of three members of the opposition; and again on 19 August over the jail sentences imposed on members of the Sam Rainsy Party. We are particularly concerned over the situation of Cheam Channy, who is in prison; the EU Troika raised its concerns over his case directly with the Government of Cambodia most recently on 11 November, during a demarche over freedom of expression.
We urge the political leadership of Cambodia to allow all political parties to operate free of hindrance or intimidation and to allow NGOs and all civil society to play a full part in Cambodia's democratic development.
In Laos, the Council has a number of concerns over the human rights situation. We again share honourable Members' concern in particular over freedom of religion, freedom of expression, and the situation of the Hmong people. We are aware that a number of Hmong people have emerged from remote areas in recent months to re-join Lao society and we are encouraged by reports that these people are being treated humanely. We call on the Government of Laos to continue to do so, to ensure they are secure and free from intimidation, and to continue to provide them with the necessary humanitarian assistance.
The Council's contacts with the Lao authorities are limited. However, I can assure honourable Members that every opportunity is taken to raise our concerns over human rights and governance issues; for example, the EU Heads of Mission did so with the Foreign Minister of Laos on 10 November. We are encouraged by some recent positive signs, for example in the field of freedom of religion and in the creation of a Human Rights Division in the Ministry of Foreign Affairs in Laos.
The Council's relations with Vietnam are more substantial; and here too we work hard to ensure proper priority is given in our relationship to the issue of human rights. We hold a regular Human Rights Dialogue with the Vietnamese Government, covering all key areas of concern, for example, freedom of religion, freedom of expression, the use of the death penalty, and the situation in the Central Highlands.
The next meeting will be held on 12 December, but we use other opportunities to raise human rights concerns as well. For example, the EU Troika Heads of Mission did so during their visit to the Central Highlands last week. Such visits are very important: they enable Heads of Mission to see the situation of the ethnic minorities there at first hand, including those who have chosen to return to the Central Highlands from Cambodia. That is why the Council will continue to press for free access for diplomats and international organisations. We welcome Vietnam's increasing cooperation with the UNHCR, including in the context of the tripartite agreement with Cambodia; and we welcome too signs that those Montagnard refugees returning from Cambodia have been well treated. We will continue to monitor this issue very closely; and to work hard through development aid activities to improve living conditions for ethnic minorities in the region.
We use our contacts with the Vietnamese authorities also to raise issues of individual concern. The EU maintains a list of prisoners and detainees of concern, and takes every opportunity to raise the issue of detention and treatment of people on the list. I am pleased to report some tangible progress here. The Council welcomes the release, so far in 2005, of 12 persons on the list. These are positive steps and we hope the trend continues. We also welcome Vietnam's agreement for the EU to visit two individuals on the list – Thich Quang Do and Than Van Truong – so that we can assess their situation. However, 22 people remain on the list and we will continue to call for their early release.
The Council regrets, though, that none of those on the EU's list imprisoned in violation of their right to freedom of expression have been released so far. While there are some encouraging signs, the fact remains that in practice freedom of expression is not respected in Vietnam. This is a fundamental human right and a vital element of good governance; so the Council will continue to call on Vietnam to ensure protection of freedom of expression.
We recognise too that many of Vietnam's people are suffering for their religious beliefs. There is particular harassment of members of unrecognised religious groups and house churches. Freedom of religion should not be subject to licensing or state permission: it should be a matter for individual conscience.
Here too there have been some recent grounds for cautious optimism. We welcome the 2004 Ordinance on Belief and Religion and this year's Prime Minister's Instructions on Protestantism as modest steps forward. We want to see now a speeding-up of implementation of this legislation, an easing of restrictions on unrecognised religious groups allowing them to register themselves. Vietnam must end official harassment of non-recognised religious groups.
To conclude, the Council shares honourable Members' concern over the human rights situation in Cambodia, Laos and Vietnam. Human rights remains an important part of the EU's relationship with these countries. We will continue to raise these issues directly with the governments concerned, and will continue to press them to meet their international human rights standards.
. Madam President, I would like to start by assuring you that the Commission in all its activities in Cambodia, Laos and Vietnam is committed to the principles of human rights, democracy and good governance. The Commission has stated on several occasions that it agrees with Parliament that there are issues of concern in the area of human rights in these countries.
First as regards Laos, freedom of speech, assembly and association remain restricted and independent local civil-society-based organisations are not allowed. The conditions in prisons are particularly harsh and a smaller number of prisoners of conscience are still in prison, for example, the remaining four leaders of the 26 October 1999 movement. On the other hand, in the last two years and in particular during 2005, the situation has improved. Arbitrary arrests of Laos citizens seem to be less frequent and since mid-2004 no cases of religious persecution have been reported.
Turning to the situation of the monks in Laos, the Commission would like to reiterate that in Laos there is not a minority problem of the monks per se. There are approximately 350 000 monks in Laos and they are represented at all levels of society including in the National Assembly and the government. However, there are a number of insurgent groups consisting of between 1000 and 3000 people and composed mainly of monks which continue to oppose the Laos Government.
Regarding these groups, the situation has improved significantly during the last month following direct negotiations between the Laos army and insurgent groups. Since March 2004 more than 1300 people, mostly women, children and the elderly, have come out from the jungle and been reintegrated and resettled. According to reliable local intelligence there were no killings, mistreatments or persecutions.
As regards Vietnam, restrictions on the six recognised religious organisations and the lack of religious freedom for non-recognised groups continue to be a major concern. The situation is particularly difficult for ethnic minority Protestants in the central highlands and northern uplands and for non-recognised Buddhists, Hoa Hao and Cao Dai organisations.
New legislation relating to religious freedom which has been adopted in the last two years has softened some of the tools used by the state to control religious organisations and allows hitherto non-recognised groups to seek official recognition. It also explicitly prohibits forced renunciation of faith. Having said this, much will depend on how the new legislation is translated in practice across the country.
In the case of Cambodia, the trends as regards human rights and democracy are more worrying. Recent events like the lifting of the parliamentary immunity of three members of the opposition Sam Rainsy Party and the sentencing of two Sam Rainsy Party members undoubtedly raise scepticism about the commitment of the two parties in power in the coalition government to a genuinely pluralistic democratic system. It also highlights concerns about the competence and independence of the Cambodian judiciary. They constitute a further weakening of the opposition and risk stalling the continued development of the democratic process in the country.
As honourable Members might be aware, a strong EU declaration has been issued on this subject and I can assure you that EU concerns have been brought to the personal attention of the Prime Minister by the local representative of the European Union Presidency. These trends are very serious and deserve our full attention. The Commission, together with representatives of the European Union Member States, will therefore continue to monitor the situation very closely and remain ready to take further action should the situation deteriorate further.
On a general level, the Commission raises human rights concerns regularly and consistently with Cambodia, Laos and Vietnam. This is done through ad hoc EU troika demarches and in political and expert level meetings, including the joint committees which are established under the European Community Agreements with these countries.
In Vietnam and Laos, specific working groups on cooperation in the areas of institutional strengthening, administrative reform, governance and human rights have been established under the cooperation agreements. These working groups complement and reinforce the dialogue on human rights by sharing experiences and conducting longer-term policy dialogue in areas of mutual interest, as well as identifying suitable areas for cooperation projects and cooperation programmes.
The Commission is of the view that the ongoing dialogue and cooperation at a number of levels and in various fora have proven to be conducive in building confidence and engaging the three countries on sensitive human rights issues. It allows the Commission to channel EU concerns directly to the authorities in an open and constructive atmosphere, putting steady pressure on them to be more transparent and more accountable in human rights policies.
The Commission is convinced that engagement on human rights issues through dialogue and cooperation will continue to lead to improvements of the human rights situation on the ground.
. Madam President, all three countries of former Indochina have been ravaged by war and now, sadly, they suffer from political oppression. Over the past several years, they have begun to integrate themselves into the global economic community. However, in Vietnam, for instance, citizens are still being persecuted for their religious beliefs and practices. Whilst in theory the Vietnamese Constitution provides for freedom of religious belief, the country’s courts rarely interpret the laws to protect a person’s right to religious freedom. At the same time as the Communist government cries ‘poor’ and seeks EU aid, its embassy in Canberra, for instance, allegedly spent almost one million Australian dollars celebrating 60 years of communist tyranny.
Recently the US State Department decided to keep the country on the ‘country of particular concern’ list, as Vietnam started a campaign against religious communities this summer. Police and the military have destroyed ten houses of Catholics in Quang Ngai Province. Moreover, local officials also oppressed in particular the Montagnard, or hill tribe people. People in the Central Highlands are suffering badly as well as the Catholic Hmong people and the Mennonite followers in the country. Vietnam still restricts the press and tightly oversees internet users.
Cambodia, which suffered enormously under blanket bombing during the war and indescribable, murderous Khmer Rouge brutality, is now sadly suffering increasing authoritarian rule by Prime Minister Hun Sen, who has arrested and issued defamation suits against critics who accuse him of selling territory to Vietnam in recent border negotiations as a way, of course, of silencing the political opposition in Cambodia. I call on Thailand not to extradite those who are seeking refuge on its territory.
In Laos, members of the Student Democracy Movement have been in jail since 1999. There is total control of written and broadcast media and attempts to put a stop to the internet with problems of human trafficking and forced prostitution. The Hmong people are living in constant fear of being attacked by Lao soldiers. I welcome the presence of the Royal Family of Laos, who are here in the distinguished visitors’ gallery today.
. Madam President, the representative of the Presidency-in-Office of the Council said that a rigorous assessment must be carried out. The problem is that the assessment is never the same for the persecuted, for the imprisoned and, especially, for the families of the people condemned to death, as it is for those of us who, technically, are in a position to do this work.
The Commission has committed itself to continuing to work with full respect for human rights in the case of these three countries. Of course, Commissioner.
In these three countries we are faced with three different situations, but in all three cases we can say that there has been less progress than we would have liked in terms of civil freedoms and rights.
In Cambodia, despite the fact that there has been some progress, we are still very far from being able to talk about political freedoms, particularly in the case of women and girls, who are victims of sexual trafficking, sexual tourism and of one of the most abject situations of slavery that any woman or girl can experience.
In Laos, as the Council and the Commission have said quite rightly, there are still prisoners of conscience and the entire hmong population is still being persecuted in the forests in an entirely sub-human situation.
In Vietnam — as has also been said — we are seriously concerned about religious freedom, which, according to the information we have received from human rights organisations, may in some cases be being increasingly repressed.
Finally, this Parliament can provide a voice for those places where human rights are being violated. This Parliament’s Human Rights Sub-Committee has worked hard to highlight the situation of these three countries and I believe that it is very important that any improvements or deterioration of the situation be communicated to this Parliament.
As always, the rest of the world, the world that is suffering, is waiting for us to act.
. Madam President, on 3 February 2005, the parliamentary immunity of Sam Rainsy and two members of his party, Chea Poch and Cheam Channy, was lifted in Cambodia. Sam Rainsy has since lived in exile in France and Chea Poch has also escaped the country. Cheam Channy was arrested on that same day by military police. Recent arrests, not only of politicians, but also of journalists, trade union leaders and other members of civil society, bear witness to a worsening situation in terms of civil and political freedoms in that country.
I call on the Commission and the Council to continue to bring the plight of the members of Sam Rainsy’s party to the attention of the Cambodian authorities. A country in which an opposition party is thwarted in its activities to this extent must be called to account in respect of its responsibilities.
I should also, though, like to urge the Commission and Council to mount an independent inquiry into the implementation of the Paris Peace Accord. Next year, it will be 15 years since the Paris Accord called a halt to the political conflict in Cambodia. It provided, among other things, for a constitution containing basic principles, including human rights and fundamental freedoms. The Accord also put in place effective measures to prevent former policy and practices from ever returning to that country.
In Vietnam, there are positive reports about economic progress in that country, which is to be welcomed. It is also positive that in November 2004, Vietnam provided the facilities for an EU seminar on the death penalty. Nevertheless, in 2004, at least 82 people were executed and 115 sentenced to death, and the real numbers are probably higher, because Vietnam treats numerical data on the death penalty as a state secret. In 2005, 24 actual executions have been reported so far, while 78 people have been sentenced to death. In this connection, I would also like to mention the persecution of Vietnam’s Unified Buddhist Church, which is of direct concern to my colleague Marco Pannella. I would call on the Commission and the Council to plead with the Vietnamese authorities for the total abolition of the death penalty, but in any event, in anticipation of this, the European Union must plead for the ban on executions and reducing the number of offences that lead to the death penalty.
In Laos, although no executions have been reported over the past 11 years, the death penalty is still in force and in 2005, at least seven people, including one woman, have been sentenced to death.
In general, I should like to ask the Council also to incorporate human rights in the broader framework of relations between Europe and the ASEAN countries, although it goes without saying that our relations with them have to do with more than just that. We have economic and political relations; together, we fight terrorism, the drugs trade; there are scientific exchanges, and all kinds of other things. In my view, we should be doing more with the ASEAN countries rather than less. Not least in view of China and India arriving on the scene, Vietnam is the linchpin in our relations with Asia, but human rights should form an integral part of this. I am pleased that the Commission and Council have also hammered this message home, and we must without a doubt continue down this path. I wholly endorse my group’s policy in this matter.
. Madam President, a few weeks ago we heard the testimonies of several people from Cambodia, Laos and Vietnam. Their testimonies were truly worrying, particularly in terms of fundamental rights violations.
In Cambodia, as has been said, it is not just the attacks on democratic plurality — arbitrary persecutions and detentions of several leaders — that are alarming, but also, as Mrs Valenciano has pointed out, the doubly worrying situation of women and children in that country.
In Laos, the humanitarian situation is becoming increasingly serious and it does not just affect the hmong population, but also many other ethnic and national communities; and what is more, local authorities are denying humanitarian organisations access.
In Vietnam, many people are still in prison for having defended the right to free expression or to be members of certain communities, peacefully or by means of Internet activism.
For all of these reasons, it seems to me to be reasonable, timely and necessary to call upon the Commission once again, and the Council too, to monitor these events closely and to promote the human rights working groups already in place in Laos and Vietnam. I am pleased to hear from the Commission that they are operating, but we would insist not just that they must operate properly, but that they must also report back. And one of the institutions to which they must report is this very House. We have been asking this for some time and we are also doing so within the context of the debate on another report: the Agnoletto report on the democratic clause.
The important thing, therefore, is not just — I would insist — to work to deal with these issues, to work in favour of research and the monitoring of the policy implemented in those countries, but also — and this is the most important thing as far as I am concerned — to report on how this work is being carried out.
To report — I insist — to the European organisations, but also to the population in question. Too often it is only those of us on the outside who know what is happening and how to solve it; sometimes it is also necessary for those on the inside to have access to that information.
Madam President, Vietnam, Laos and Cambodia have made tremendous economic progress over the past 10 years. We very much welcome this fact, but it is a shame that to date, these reforms have not been accompanied by corresponding reforms in terms of politics and civil liberties, as noted in the motion for a resolution. Greater economic freedom is good news, but a serious lack of freedom of expression and of political and religious freedoms is quite the opposite.
The religious persecution suffered by Buddhists and Christians in Vietnam is particularly alarming. Buddhist and Christian leaders are being held in re-education camps, and this month alone has seen the arrest of 84 monks. The monks belong to the Unified Buddhist Church, which has been banned for 24 years and whose property has been confiscated. The Catholic priest Pham Minh Tri has been in prison for many years.
A new law on faith and religion came into force a year ago. It did not grant any real religious freedom, however, since the schools and universities that had been destroyed were not returned to the Buddhist community, to cite but one example. We are also all aware of the fact that ‘prisoners of conscience’, if I may put it that way, are being held in Laos and Cambodia.
To sum up, greater economic freedom in this region is an admirable and commendable development. Yet the same does not apply to the ongoing violations of human rights, by which I also mean the right to practice one’s religion freely. Mutual relations between the European Union and Vietnam, Laos and Cambodia should be founded not only on greater economic freedom, but also on human rights, as noted by previous speakers. These should include the right to practice one’s own religion.
Madam President, I welcome this debate. On 12 September 2005, Parliament’s Subcommittee on Human Rights held a hearing on Cambodia, Laos and Vietnam, as has been pointed out by previous speakers. For the ill-informed it was an eye-opener as to current human rights abuses, restrictions of freedoms and political and religious repression, with different accounts coming from each country. This motion follows previous resolutions and strongly worded paragraphs of the annual report on human rights produced by Parliament last year. The motion calls on the authorities of all three countries to make progress in specific areas.
In relation to Cambodia, the motion calls on the authorities to engage in political and institutional reforms, to release political prisoners, to combat corruption, deforestation and displacement of people and to take measures to combat the sex tourism industry.
In relation to Laos, we call on the authorities to release political prisoners and prisoners of conscience, develop a multi-party system where all views and opinions can be taken into account, respect religious minorities and their rights and allow UN agencies unrestricted access to all parts of the country.
In relation to Vietnam, we call on the authorities to promote and to allow a multi-party system to reflect different viewpoints, to end all repression of religious minority groups such as the unified Buddhist church and to release Vietnamese political prisoners of conscience. At the same time, we recognise that there has been some movement in this area. We also call for the safe repatriation under the Cambodia/Vietnam UNHCR agreement.
These are not unreasonable requests to make. They are consistent with the value system of the EU in relation to the promotion of human rights and democracy. The EU has formal ties with all three countries, with cooperation agreements on Cambodia and Laos in 1997 and Vietnam in 1995. All of these agreements have human rights clauses. They should mean something and there should be consequences if they are repeatedly breached.
Madam President, I find this debate a bit of a curate’s egg: it is a bit of a mixed bag, as the situation in the three countries is very different.
Cambodia – where I was the chief election observer for the European Parliament in the last elections – is clearly a flawed democracy. It is very clear that the Cambodian People’s Party won that election. However, their treatment of Sam Rainsy and other members of his party is clearly unacceptable and the Council and the Commission should continue to press that message.
In Vietnam, there is a market-Leninist state with a strong reformist movement leading to gradual improvements. Nevertheless, the restriction on freedom of expression is something we should be pressing the country about, as well as the discrimination against the United Buddhist Church of Vietnam. The treatment of the indigenous minorities, particularly in the Central Highlands and in the north is unacceptable by any international standards, even if one allows for their negative role in the national liberation struggle in Vietnam in decades past.
The real problem, in my view, is in Laos, which is an authoritarian and essentially unreformed regime, where there are limits on freedom of expression, freedom of the press, freedom of association and freedom of religion and there is no effective political opposition. I recall my colleague Olivier Dupuis, a former Member of the European Parliament, being arrested in Laos and going on hunger strike because of the inability to distribute material in that country. Later on, my colleague, Ms Morgan, will talk about the situation of the Lao-Hmong people in Laos, which is particularly appalling.
We call on the Commission and the Council to continue to put pressure on all these countries to alleviate the human rights problems, which are different, but still exist in all three countries.
Madam President, is there really much point in our debating human rights in these countries unless the EU is prepared to act on the stipulation in its bilateral agreements with Cambodia, Laos and Vietnam that respect for human rights is a condition for the continuance of EU aid? That stipulation continues to be breached on a daily basis, but we still pump in aid as if all was well. All is very far from well. I have time only to refer to abuses of religious freedom. In Vietnam, persecution of Christians is rampant, being particularly dire in respect of minority Protestant Christian churches in Vietnam’s central highlands and the north. The Reverend Quang and his associates have been relentlessly hounded by the Communist authorities. When the President of the Vietnamese Committee on Human Rights addressed Parliament in December, he described Vietnam as a prison for its people, governed by a red mafia financed by the European taxpayer. He may have overstated our generosity, but that was a stinging indictment of the EU’s attitude to countries such as this.
Madam President, ladies and gentlemen, the human rights situation in Cambodia, Laos and Vietnam is particularly worrying.
The purpose of today’s debate is to support strong and assertive action by all of us – Parliament, the Commission and the Council – in order to uphold fundamental human rights: the right to life and the promotion of freedom.
Since the end of military conflict – 30 years ago the war in Vietnam was coming to a close – and the fall of bloody communist regimes – such as that of Pol Pot – or violent anti-government – as in Laos – the international community has been actively cooperating towards supporting former Indochina in terms of development and democracy within the international forum.
Yet 30 years on from events that were so terrible and tragic for part of the human race, what is the state of play today? Much has certainly been done, but not enough. Fundamental guarantees of human rights are still not being respected: the right to life and to freedom of assembly, expression and opinion, to say nothing of the right to religious worship and the restrictions placed on Christians and Catholics, as well as on the United Buddhist Church of Vietnam.
What, furthermore, can one say of the squalid, shameful sex tourism which goes unchecked and through which young women – children, almost – are thrown onto the streets like so much butcher’s meat? It is a disgrace which must be prevented and stopped.
It must be recognised that some progress has been made with regard to the right to religious expression: several dozen priests were ordained in Vietnam a few days ago. It is necessary, however, to do more to win the battle for democracy and human rights.
In three years’ time we celebrate the 60th anniversary of the Universal Declaration on Human Rights. I hope that between now and then we can – via greater use of the instruments available to us, starting with financial instruments – achieve a genuine policy of defending human rights and fundamental freedoms.
Madam President, I believe that to achieve this objective it is vital to involve the European Parliament in the work of the EU-Laos and EU-Vietnam working parties of the Council and Commission, with regard to administrative reforms, governance and human rights.
Madam President, I would like to talk about human rights in Laos. In the middle of the last European elections, I watched a documentary about the plight of the Hmong people. I told myself then that I would take the first opportunity I had in this House to raise the plight of those people. I am glad to have this opportunity here today.
The Hmong people are an ethnic group that has been persecuted for many years for supporting the US during the Vietnam War. When the Communist Party took over in 1975, thousands of Hmong people died because they supported the US at the time. Many fled the country, but many others fled to the mountain jungles and are still there today, several decades on.
The documentary I watched showed a whole village – young children and old women and men – crying when the camera crew arrived because they believed that at last their plight would be shown to the world. The Hmong people of Laos have been attacked using helicopters and ground troops. They live a very basic existence and sometimes go without food for days on end despite being surrounded by edible berries: they would rather starve than give away any clues to the Laos authorities of their whereabouts.
This is fear that women and children, in particular, should not have to put up with in the 21st century. I therefore urge the Commission and Council to consider very seriously what aid, if any, should go to Laos without seeing considerable improvements, in particular with regard to the rights of the Hmong people.
Madam President, Commissioner, ladies and gentlemen, 30 years after the end of the Vietnam war, which dragged Cambodia and Laos into its vortex, the position as regards human rights in these three South-East Asian countries still leaves much to be desired.
That we are repeating ourselves is irrelevant, for we cannot put the spotlight on these problems too often. Laos is under single-party rule, and any kind of opposition is out of the question. The country is cut off from the international community, without any freedom of opinion or belief, not to mention its being a centre of opium production and of the illegal trade in wood, and the mistreatment of juveniles that goes on there.
In Cambodia, the rights of women and children are disregarded, and the opposition and its supporters are suppressed. The law courts have no independence, parliamentarians lose their immunity from prosecution, and journalists end up behind bars.
Despite economic progress and a certain willingness to take human rights issues seriously, Vietnam, too, imposes the most stringent restrictions on the expression of opinion and the freedom of the press, and is still, lamentably, suppressing the practice of religions, whether that means persecuting Buddhists or Roman Catholic priests.
For as long as people are ending up in jail for their opinions and beliefs, this is a problem that should be addressed not only in a resolution by the European Parliament; the Council and the Commission, too, should help promote good governance, the development of institutions and the implementation of administrative reforms.
Aid from the EU must only be given subject to these political conditions being met. It is with this in mind that the joint motion for a resolution expresses not merely a pious wish, but an appeal to all the institutions of the European Union.
Madam President, the resolution now being debated is gaining wide support here in Parliament, just as it should. In the area of human dignity and fundamental human rights we, as European politicians, have an opportunity and an obligation to defend these principles still more vehemently.
This resolution, as has been said, is a good indication of how we can bring committee business to plenary level. The Subcommittee on Human Rights heard how there is real concern about the non-implementation of human rights in Laos, Cambodia and Vietnam.
Perhaps with regard to Cambodia, there was formerly the desire to give the country time to normalise and recover from the Khmer Rouge era, but the time limit is now fast approaching. When even the oppressed continue with the oppression, the rest of the world has to intervene in the issue of human rights. This inevitably means that we must consider imposing conditions to put pressure on governments. News, for example, of the detention of opposition politicians and reporters does not suggest that things are going the right way.
The international community needs to pay very special attention to the status of women. It is a priority to promote the rights of groups that are all too easily discriminated against, such as women, children, and more especially girls, minorities, aboriginal peoples and the disabled, and it is excellent that the resolution should have focused attention on this.
We do not even have precise knowledge concerning the situation in Laos, as foreign human rights organisations are not allowed into the country. We do know, however, that we can hardly say that fundamental rights have been implemented there.
As Parliament is now giving its broad political support to the resolution, whilst at the same time pointing out the existence of earlier resolutions, we will obviously monitor developments in these countries closely, and if the situation does not improve we will certainly return to this issue.
Madam President, ladies and gentlemen, as my fellow Members have stressed in their speeches, Cambodia, Laos and Vietnam are three countries where human rights are being flagrantly and persistently violated while the international community stands idly by. Although these countries are making economic reforms that are necessary for their development, they are forgetting the fundamental rights and freedoms of their citizens, especially those of ethnic and religious minorities.
I would like more particularly to draw your attention to the situation of the Hmong population in Laos. These people have been persecuted by the people’s army continuously for 30 years because their parents or grandparents fought on the side of the United States in the Vietnam war. There are said to be nearly 20 000 of them surviving in the jungle under appalling conditions, conditions that fly in the face of the human rights principles we all support. They live off leaves and roots and are so insecure they are forced to move their villages regularly. Their children receive no education and suffer from malnutrition. Several hundred of them surrendered to the authorities, but they were arrested or disappeared. The central government denies the facts. The international community learned their story recently thanks to the media.
It is time we opened our eyes and in particular strongly condemned this campaign of repression, extermination even, that is being conducted with complete impunity. We must call on the Laotian Government to allow international and non-governmental organisations free access to the areas concerned – that is the only way those people will get the food and care they need – and, above all, press the government to integrate these populations into Laotian society with the fundamental rights and freedoms they have been denied until today. We know that the Laotian economy depends on aid from foreign donors, much of it from the European Union; the international community and the European Union therefore have means of bringing pressure to bear on the country’s authorities. We hope, Madam President, that the Commission and the Council will heed these calls and help the populations of South-East Asia.
. Madam President, I listened with great interest to Honourable Members' views in the debate and I very much welcome the strength of feeling that there is on human rights issues. The governments of Cambodia, Laos and Vietnam can be under no illusion that the Council takes human rights seriously. These governments are fully aware of the strength of feeling within the Council, within the EU Member States and within the European Parliament.
In July, I visited Cambodia and Laos where I attended the ASEAN Regional Forum. I went and saw a project in Cambodia which was taking vulnerable young people off the streets and doing absolutely terrific work. I also saw a project being supported by the UK Government, which is providing training for police officers in Cambodia to crack down on child sex tourism.
I know that a lot of other EU Member States are funding similar projects in other countries that are doing good work. I believe it is very important that we should be open and frank with governments where human rights abuses exist, but we should also offer words of encouragement where positive progress is made.
I note that today in the media, there is a report that sixty new Roman Catholic priests were ordained in a mass ceremony in Vietnam yesterday. That is a welcome development, but we should not forget that human rights abuses still exist in that country, as they do also in Cambodia and in Laos. We have had some very eloquent contributions explaining and cataloguing those human rights abuses.
I hope that Honourable Members here today continue to take every opportunity to visit these countries to find out the situation for themselves and to raise directly their human rights concerns within the governments of those countries.
When I was in Cambodia, I certainly raised the issue of Sam Rainsy and his party directly with Prime Minister Hun Sen. At the ASEAN Regional Forum, Javier Solana and I also discussed human rights issues.
The Council will continue to raise its concerns with these governments. This means being open, honest and frank where those governments are failing to live up to international standards. But we must base our concerns on authoritative information; we have to get our facts right. We must also recognise and encourage progress where it is made.
I would like to thank you for the discussion and particularly for the political emphasis and for the commitment shown by individual MEPs and the European Parliament in expressing adherence to the values and principles that underpin not only the European society, but also any free civilisation wishing to secure progress, human dignity and all life’s necessities. I firmly believe that through this approach we are placing ourselves not only on the right side, but also on the winning side, the side of gradual change.
It is clear that a very different situation pertains in the three countries that have been discussed in detail. We must not forget, however, that this situation is the product of a tragic history. The developments of the last few decades clearly show that the situation has substantially improved, although it is still far from satisfactory. Against this background, the European Commission, together with the Presidency and the Council, will continue to engage in constructive dialogue and apply political pressure for the democratisation in these three South-East Asian countries.
I would like to respond to the question on the provision of information and reports. The Commission is prepared to make available the details of discussions held by the EU joint working group on these countries, and I firmly believe that the drafting and/or approving the clause on human rights and democracy in our cooperation agreements will also make an important contribution to these principles and values in international relations.
I would like to put forward one example that is important from the perspective of people to people communication. Two weeks ago, I had the opportunity to attend the opening of the second meeting of EU and ASEAN university rectors held in Leuven near Brussels. It was a truly inspiring event that included a discussion on how to create the conditions for improving not only the dialogue but also the environment for freedom and democracy in these countries. Through continuing such relations, for example by inviting students from these countries onto programmes and projects such as Erasmus Mundus, I firmly believe that we may help to bring about better conditions in Vietnam, Laos and Cambodia.
I have received six motions for resolutions to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the joint debate on
- the oral question to the Council by Nikolaos Sifunakis, on behalf of the Committee on Culture and Education, on the Olympic truce (O-0084/2005 – B6-0335/2005),
- the oral question to the Council by Maria Martens, on behalf of the Committee on Development, on development and sport (O-0078/2005 – B6-0340/2005) and
- the oral question to the Commission by Maria Martens, on behalf of the Committee on Development, on development and sport (O-0079/2005 – B6-0341/2005).
. – Madam President, Commissioner, ladies and gentlemen, on behalf of the European Parliament Committee on Culture and Education, the committee responsible for young people and sport, I particularly welcome today's debate in plenary on the recent motion for a resolution by the Committee on Culture on the Olympic Truce, in the run-up to the winter Olympic and Paralympic Games in Turin next February.
The European Parliament and, in particular, the Committee on Culture and Education, as during the previous Olympic and Paralympic Games in Athens, is expressing its support today for the idea of the Olympic Truce and is calling on the Council to take specific measures so that it will be adhered to during the games in Turin.
As you all know, the idea of the Olympic Truce dates back to the Olympic Games in ancient Greece. In ancient times, the Greek city states which took part in the games ceased all hostilities from the seventh day before the start of the games until the seventh day after they had ended, so that the athletes, artists and spectators could travel without fear to Olympia in order to take part in the games and return home in safety.
From the ninth century B.C., when the institution of the Olympic Truce was born with the signature of a peace treaty between the kings of Sparta, Elis and Pisa, until 393 A.D., the year in which the Olympic Games were abolished, the Olympic Truce was observed for 12 successive centuries to the degree which it deserves and contributed to respect for the institution of the Olympic Games.
Today, on the threshold of the 21st century, the idea of the Olympic Truce is reviving, forming – we might say – the bridge between the ancient tradition and the modern world because, beyond the noble ideal which the Olympic Games profess, it is extremely important that we give this major sporting and cultural event additional momentum with the objective of establishing global peace. In this way, not only are we reviving the overall idea of the Olympic Games, of which the Olympic Truce forms an integral part, but we are also giving new impetus and prospects to the Olympic Games.
At this point, I should like to reiterate, briefly, the steps which we have made over recent years in order to establish the idea of the Olympic Truce throughout the world.
In 1992, the International Olympic Committee called on the international community to cease all hostilities during the 1992 Olympic Games.
In 1994, during the Olympic Games in Lillehammer, weapons were quiet in Sarajevo and, four years later, in February 1998 during the Olympic Games in Nagano, the conflict in the Gulf was averted thanks to the intervention of the Secretary-General of the United Nations, Mr Annan.
The General Assembly of the United Nations has adopted a series of resolutions since 1993, calling on the states to respect the Olympic Truce. These resolutions have been accepted by all the Member States, which is a rare occurrence at the United Nations and proves that the idea of the Olympic Truce is an objective for the entire global community.
In July 2000, following the proposal of the Greek Government through the Minister for Foreign Affairs at the time, Georgios Papandreou, who was also the inspiration behind it, we safeguarded the Olympic Truce institutionally with the foundation by the International Olympic Committee and the Greek Government of an International Olympic Truce Centre and an International Olympic Truce Foundation, as a platform for debate with the objective of resolving conflicts and establishing the culture of peace through sport and the Olympic ideal and galvanising people, especially young people, into action. It is worth pointing out that our honourable friend, Mr Stavros Lambrinidis, was the first director of the International Olympic Truce Centre and coordinator of this endeavour.
The idea of the Olympic Truce comes from a deep conviction that sport and the sporting ideal can help to create a peaceful and better world. It is the longest lasting condition for peace in the history of mankind and it is an exceptionally valuable tool for diplomacy, offering a vitally important opportunity for the peaceful settlement of crises through dialogue and education. This achievement will constitute a small revolution in today's world. I therefore believe that we too should contribute both with our words and our actions to making this a reality.
. Madam President, the United Nations has declared 2005 to be the International Year of sport and physical education. The year is also intended as an incentive to create conditions for more and better sports projects in developing countries. Countries and NGOs are encouraged to do more in the framework of development cooperation and sport. The UN is convinced that sport can make a significant contribution to achieving the Millennium Objectives.
This is the first time that development cooperation and sport have appeared together on our agenda, and it is something that I welcome. Sport brings people of different races, classes, levels of education and cultures together. Sport can make a positive contribution to social cohesion, teamwork, health, intercultural dialogue, and many other things.
It is also the perfect tool to reach the more vulnerable groups in society, such as people with a disability and children, and appears to be a marvellous tool whereby traumatised children – child soldiers spring to mind –may come to terms with their traumas and be reintegrated into society. That is why sport can play a vital role in terms of development. It benefits those who like to indulge in healthy activities, both as individuals and as communities, because it can help create better relations between different groups of people.
Large organisations, such as UNICEF or Olympic committees in various countries, but also national governments, such as those of Norway, Canada, Great Britain and the Netherlands, international sports umbrella organisations, such as FIFA, are all carrying out projects in this area.
In the Netherlands, not just the government is active, but also NGOs, such as the NKS, the Dutch Catholic Sports Federation, have been working on sports projects in developing countries for years. These projects have turned out to be low cost high impact projects. Interesting examples can also be found, for example, in the area of education and health care and also in the prevention of HIV/AIDS.
Where development and sport are concerned, the position of women deserves a special mention. In many cases, women are hindered in practising sports, for example, because of dress code or because they cannot simply leave the home.
Everyone should be entitled to practise a sport. I am therefore pleased with the oral amendment that is being prepared to this effect in order to stress this point.
The question to the Commission and the Council is intended to raise awareness in Europe about the opportunities that sport can offer in the area of development cooperation. I would like to hear from the Commission about the experience the Commission has of programmes of this kind, and also whether the Commission can, and indeed wants to, make a contribution to broadening the knowledge of the possibilities and to encouraging Member States to promote projects in this area, for example organised by sports organisation NGOs in their own country. The Commission might even consider freeing up some funding.
In any event, I sincerely hope that this UN year of development cooperation and sport will be seized to take advantage of opportunities to do more in terms of development cooperation.
. Madam President, in reply to Mr Sifunakis, the Council confirms its continuing commitment to the promotion of the ideals of peace and human understanding through sport. Heads of State and Government at the Brussels European Council of 12 December 2003 supported the idea of an Olympic truce and welcomed the United Nations' resolution on this.
In addition, the Troika of Education and Sports Ministers stressed, during the launch of the European Year of Education through Sport on 29 January 2004, the importance of the Olympic truce and its message of peace, tolerance and friendship, its unique place in the lives of citizens and its positive role in the promotion of friendship and the breaking down of social and cultural barriers.
In reply to Mrs Martens, the Council would initially like to point out to the Honourable Member that activities relating purely to sport do not fall within the scope of the Treaty establishing the European Community and that the Community has no specific competence in the field of sport. The Council considers, however, that measures and events related to sports can be a great help in promoting education, health, social cohesion, and in combating discrimination and ensuring an inclusive society.
The Council would also like to note that the educational values of sport were acknowledged by the Nice European Council of December 2000. This acknowledgement confirmed previous declarations – in particular that attached to the Amsterdam Treaty – which emphasised the social significance of sport and its role in forging identity and bringing people together, and the Council's resolution of 17 December 1999, in which sporting activities were shown to have educational value, which can help strengthen civil society. On 5 May 2003, the Council subsequently adopted a resolution on the social value of sport for young people.
The Council firmly believes in the valuable role that sport has to play in developing countries in promoting education, health and community cohesion. It therefore supports the designation of 2005 as the UN International Year of Sport and Physical Education and welcomes the efforts made to promote the use of sport as a tool for development.
Poverty eradication and sustainable development are the overarching objectives of both the 2000 EC development policy statement and the revised European Consensus on Development, agreed by Development Ministers at the General Affairs and External Relations Council on 22 November 2005.
Although education and health did not feature in the 2000 DPS, the revised European Consensus on Development Policy highlighted human development as an area for Community action. We recognise the value of sport in promoting a healthy lifestyle and in preventing many lifestyle-associated diseases. We support country efforts that use sport as an entry point to Community education on better health and HIV prevention.
In particular, the Cotonou ACP-EU Partnership Agreement foresees cooperation and self-support policies, measures and operations aimed at helping community-based institutions to give children the opportunity to develop their physical potential.
Sport and physical education should mainly be considered in the context of Millennium Development Goal Two to achieve universal primary education by 2015 and Millennium Development Goal Three to eliminate gender disparity in all levels of education, no later than 2015.
For the second Millennium Development Goal, the first priority for the EU in education for development is basic education, in particular primary education. The EU is firmly committed towards achieving universal primary education and gender equality in education by 2015. This is implemented at three levels. Firstly, through international institutions, the EU supports actively the UN initiatives 'Education for All' and the 'Fast-Track Initiative', in partnership with other donors – UNESCO and the World Bank – as well as UNICEF in this field. Secondly, through interventions at country level, increasingly linked to national education programmes and based on funding and policy dialogue with national authorities. Thirdly, through supporting NGOs for projects oriented towards basic education. The EU also supports non-formal education of young people in the framework of the Youth Programme.
As regards Millennium Development Goal Three, the EU is also very active in international fora, such as the Convention on the Elimination of All Forms of Discrimination against Women and the International Conference on Population and Development. One of the key priorities in policy terms in promoting gender equality is granting access for girls and women to education, including physical education. Many EU Member States support girls' education programmes, such as UNICEF's Accelerated Girls' Education Strategy.
In this context, the Council welcomes and strongly supports the resolution adopted by the UN General Assembly at its 60th session in September 2005, which emphasises the role of both formal and informal education in the achievement of poverty eradication and other Millennium Development Goals.
The Council reaffirms the commitment to support developing country efforts to ensure that all children have access to completely free and compulsory primary education of good quality, to eliminate gender inequality and imbalance and to renew efforts to improve girls' education. Lastly, it sets out the commitment to promote education for peace and human development.
Madam President, I rise on a point of order under the Rules of Procedure which concern the possibility for Members of the House to ask the President-in-Office whether he would give way. I believe the Rule in question used to be Rule 46, though it may have changed.
The Minister gave a long and interesting speech, but he has not answered the question about an Olympic truce. He said this it not within the competence of the EU Treaty, but we have British members of the Olympic Council. Perhaps he might be able to confirm to the House that he would be delighted to speak with his colleagues, including Her Royal Highness Princess Anne, to suggest that we take the resolution of this House seriously and that we press for what we are calling for, which is 16 days of peace.
Mr Beazley, you are wrong about the Rules of Procedure. As you have already taken the floor to raise a point of order, despite not being on the list of speakers, I suggest that Mr Pearson may well wish to reply to your comment at the end of the debate.
. Madam President, I have both an easier and more difficult task owing to lack of time. Minister Pearson described many reasons why sport, education and social development are so important in our policies in the Union, but also vis-à-vis third countries and with regard to our developing goals, especially the Millennium Goals.
I fully agree with Mrs Martens. Sport and physical education can contribute to attaining the Millennium Development Goals. We welcome the work done by the United Nations in this field, in particular the creation of a special international platform on sport and development. We also welcome the proclamation of 2005 as the International Year of Sport and Physical Education. The Commission is, and will be, further involved in these activities. In particular, we will now participate in the closing conference of this initiative, which will focus precisely on the issue of sport and development.
As you have mentioned already, this year was preceded by the European Year of Education through Sport 2004, which was a very important year for our area of cooperation. I will officially report to the Parliament by the end of this year on these activities and on subsequent recommendations or conclusions. I therefore believe there will be more time and space to deal with the results of this initiative.
Naturally, we are working on the basis of the Nice Treaty and the Declaration annexed thereto. This limits the possibilities for the Commission but, in close cooperation with Member States, a lot has been done and a lot is on the rolling agenda of our Sport Ministers.
Nevertheless, when it comes to funding projects in the field of sport and development, the European Union’s support for such initiatives could only be channelled through the existing programmes in the field of development cooperation. This is already the case. Projects using sport as a means for development have been co-financed, for example, in the field of non-formal education, social integration or to encourage women from disadvantaged communities to participate in sport.
I would like to confirm to honourable Members, and especially to Mr Sifunakis, our unconditional support for the Olympic truce. On several occasions sport has been shown to achieve results where other means have failed. The joint parade of the North and South Korean delegations under the flag of the Korean peninsula during the opening ceremony of the games in Sydney was an outstanding and very strong example.
In this context, I welcome the initiative of the European Parliament in view of the Winter Olympics in Turin in 2006, which is very near. This follows a similar initiative on the occasion of the Summer Olympics in Athens in 2004. The European Union should indeed take the lead in lending support to initiatives promoting peace around the world. Let me nevertheless stress that it is for Member States to take the final decision. I would like to assure you, however, that within my portfolio I will do my best to promote the Olympic truce.
To conclude, I would like to say that there is a strong and growing engagement in Parliament and the Committee on Culture and Education in the sports area. I congratulate you for this, because it is important for the overall development not only of sport, but also of our European spirit.
. – Madam President, sport is a human right. Under this slogan, the United Nations is promoting sport as a means of avoiding conflict, as a factor for reducing poverty and as a means for broader development.
As we approach the end of 2005, of the international year of sport and physical education, it is important that we take stock in order to evaluate what we have achieved at European and international level. The Committee on Development chose to carry out this review from the point of view of the contribution of sport to the promotion of education, health, development and peace.
Within the same framework, on Thursday 3 November 2005, 190 of the 191 Members States went to the headquarters of the United Nations and signed, in the presence of Kofi Annan, the text of the truce which would apply for the duration of the winter Olympic and Paralympic Games in Turin in February 2006.
The defence of democracy and freedom and the safeguarding of peace between peoples, the defence of human dignity and the protection of young athletes is the responsibility of all of us. The Olympic Games, therefore, are a huge opportunity for the European Union to promote these ideals in its turn too, by calling on all nations on earth to respect the truce for the duration of the winter games in Turin.
At the same time, in the sector of development, support through continuing training programmes of physical education instructors and sports journalists may have positive results on combating racism and xenophobia and in safeguarding equal opportunities for both sexes.
Famous sports personalities such as Pele, Ronaldo, Zidane and many others are using their names, as goodwill ambassadors of the United Nations, to highlight the importance of the fight against racism and poverty. Sport could also have an economic impact, in that a country that invests in the good physical condition of its citizens, starting with young people in school, may over the long term reduce health expenditure, given that, according to a United Nations report, 40% of illnesses on a global scale are linked to a lack of exercise and poor physical condition.
To close, the twentieth winter Olympic Games in Turin are a huge opportunity for the whole of mankind to respect the truce and, at the same time, to defend, in the name of sport, health and development within the framework of healthy competition. In addition, the European Union will be the main winner with the efforts it is making to establish peace and progress in the world.
Good luck Turin, with a truce and development!
. Madam President, sport can be the cause of war, Honduras being a case in point, but it can also bring people together. North and South Korea, united in one Olympic team, spring to mind. Sport can help societies heal their wounds; one thinks of the Rwandan football teams made up of Hutus and Tutsis, for example. Sport can be a positive way of expressing rivalry between peoples without this ending up in bad behaviour or use of violence – just think of the Netherlands and Germany, but is also a tough business. Children are taken out of developing countries and tried out on the pitch as child slaves in big European clubs and if they are deemed not to be up to scratch, we find them lost in Belgian forests, bemused, without a visa or money.
2005 is the Year of Sport and that is why I urge the Council and the Commission, on behalf of the European Union, to seize the UN Year of Sport and Development as an opportunity to make much firmer agreements on banning the recruitment and abuse of very young footballers. That is only possible by means of long-term training and a visa requirement, with the club not only taking on responsibility for these children, but also, refraining from treating them later on as their property, but instead paying them fairly.
The Commission could mount the same campaign against racism on European pitches. Here too, a European level playing field with European agreements between European clubs is imminent. Commissioner, you are undoubtedly familiar with the Fair Network and all the good work they do and the support that you give them.
What I find objectionable, particularly since – as the Council spelled out clearly a moment ago – we have only just set up the frameworks for the European development policy with priorities for the Millennium Objectives and good governance, is that yet another – in this case UN – Christmas bauble will be added to the aid tree. It is the wrong reflex at the wrong level.
I applaud the fact that games and sport in education will be linked up to developing countries. I also applaud the fact that a number of Member States are actively throwing their weight behind this sports project. I respect subsidiarity, but let the EU focus, via the Commissioner for Sport, on a number of agreements with European sports clubs, such as UEFA, on a ban on young football slaves and a clampdown on racism on European pitches. It is better that we have cohesive policy such as this one than that development policy should become fragmented.
. Madam President, I warmly welcome this proposal steered by the Committee on Culture and Education and its Chairman, Mr Sifunakis, for an Olympic truce.
It is true that the Olympic Games have a long tradition going back to Ancient Greece, just as Mr Sifunakis described so well in his speech. It has also been part of that tradition that, during the Olympics, during those 16 days, there is an attempt to suspend all hostilities and allow nations to come together. Then nations have also showed, and I hope they will continue to do so, that they can live in peaceful coexistence. Sport is an excellent tool for this.
We would do well to remember that, unfortunately, we have not always been able to keep the peace during the Olympics. Europe is well aware of that black day in September 1972 when Palestinian terrorists struck in the Olympic village in Munich. In all, 16 people were killed, mainly Israelis. Let this serve as a warning that never again should such an incident occur in international sport and when sports events are taking place. On the contrary, sport, whose purpose it is to bring people together to compete in a spirit of fair play, should unite nations: this could be that source of wealth, that source of growth, which in the future we act to support.
It has to be said that sport is an excellent way of building a better world. Now, as we speak of an Olympic truce, the word truce would appear to mean some sort of temporary peace. Let it be our goal to achieve permanent peace between nations and countries, and let sport be instrumental in building this peace.
. – Madam President, a major European intellectual of the last century said that the world had inherited three things from Greece: the Olympic Games, philosophical thought from Socrates, Plato and Aristotle and theatre from Aeschylus, Euripides, Aristophanes and all those great Greeks.
I consider the most important of these to be the Olympic Games. Greece started them in 776 B.C., when we all know what the framework of organised life was in Europe. Greece therefore imposed the truce at that time. It said, 'There will be no Olympic Games while there is war'.
In the sixth century, when Alexander I, King of Macedonia, came to compete in person at ancient Olympia, two things were asked of him: first, the judges wanted to establish that he was Greek, which they did immediately, and secondly, they called on him to stop certain skirmishes in the north of his country, which term was respected.
The Olympic Games stopped in 393 for purely political reasons which we all know. The Olympic Games started in 1896 and we saw war stop. They were not held in 1940 or in 1944, due to the war with the Nazis. In 1972, we had the tragic events in Munich. The other two Olympic Games, in Los Angeles and Moscow, were sullied because the teams of the two big countries did not take part for political reasons.
We must therefore protect the Olympic Truce. It is a proposal which comes from the depths of time. Let us therefore call on the IOC for certain Olympic sports to be held in the country of origin of the Olympic Games, in ancient Olympia; for the marathon to be held there, on the classic route run for the first time by Philippides. Only then will we give meaning again to the Olympic Games. The Olympic Truce must come today into our lives, we must convince the big not to wage war on the small.
. Madam President, 2005 is the United Nations International Year of Sport and Physical Education. One of the goals of the international year is to create the right conditions for more sports-based development programmes and projects. Sports transcends all boundaries. Ethnic, religious, social and national differences play no role in sport. Sport can play a vital role in encouraging development and sports projects can contribute to reaching the Millennium Development Goals, especially under themes such as health, education, gender, environment, peace and human rights.
However, the scourge of AIDS is robbing many developing countries of their finest young people. I ask you to consider the World AIDS Day tomorrow, 1 December. There are 38 million adults and 2.3 million children living with HIV. During 2005, some 4.9 million people became newly infected with the virus. Around half of the people who become infected with HIV do so before they are 25 and are killed by AIDS before they are 35. These people would be at the height of their sports careers if they were not ill or had they not died.
Africa itself is one of the centres of the best footballers in the world. At the moment, it is the continent most affected by AIDS. I would ask people to remain committed to achieving the Millennium Development Goals.
The fourth principle of the Olympic Charta, the most significant constitution of international sport, unambiguously states that sport constitutes a basic and inalienable human right. Accordingly, a few European constitutions – such as the Greek, Portuguese or Swiss – directly grant the right to physical education and sport. If the right to sport is granted by constitution, then the responsibility of the state in respect of sport, as well as its participation in and support of physical education and sport are unquestionable. The Draft Constitution of the European Union, too, contains direct regulations concerning sport, declaring the importance of sport and acknowledging its significance in European societies. However, as the ratification process has slowed down and is stalling, the inclusion of sport in the European Constitution – which would define the future of European sport – may be jeopardised. Europe is the centre of international sport. No other continent has such a significant participation in sports. Public opinion polls indicate that 70% of European citizens come into daily contact with sport in some form. There is not one family in Europe without at least one family member being affected. Sport has a tremendous potential for bringing together and integrating cultures, nations and ethnic groups, as demonstrated by peaceful world competitions, Olympic games and world championships. This is reflected in the fact that the UN and the European Union dedicated last year and this year to sport and education through sport. It is unfortunate that in spite of the above, the importance of sport is not widely acknowledged within the European Union. Sport is seldom mentioned in budgetary debates, if mentioned at all, as an individual budget item or heading. Appropriate financial support has not been provided to enable the European Union to treat sport in the deserved manner. I believe it is erroneous to take into account only the commercial aspects of sport. The social role of sport far outweighs its commercial nature.
Madam President, I welcome the Olympic truce movement and the Olympic Truce Foundation and believe that the European Union should be involved in its work. I support this resolution. The Olympics and other global sporting events should be a time when all enmities are put aside between sportsmen and women. All participants should be free to participate. The visit to Middlesbrough by the North Korean football team during the 1966 World Cup and their recent return was graphically portrayed in a documentary, .
Yet I have a warning: this should not be used by the unsavoury regimes around the world as an excuse to evade EU sanctions – smart or otherwise. If Robert Mugabe is metamorphosed into the coach of the Zimbabwean bobsleigh team, he should not be allowed to travel to Turin. If Khin Nyunt is transferred to chief administrator of the Burmese windsurfing squad to visit my own constituency in Weymouth in 2012, he should not be given a visa. I would make an exception if either were to compete, as nothing undermines dictators around the world as effectively as the world’s laughter.
I also welcome the increasing role of the UN Taskforce for Sport for Development. Djibril Diallo, the head of the taskforce, will be in Brussels on 10 and 11 January. He will meet Commissioner Figeľ and the coordinators of the Committee on Culture and Education, and will address a meeting of the Sports Intergroup. I hope we can build on this and that Members will participate.
Madam President, ladies and gentlemen, as an Italian and an elected Member for Piedmont, I have recently taken part in numerous meetings and events in connection with the forthcoming Winter Olympics due to take place in Turin. On the third floor of our building at the moment an event is taking place to present the Olympic truce.
Much has been said about the economic and tourism benefits that the Olympics will bring to Turin, but not as much – or at any rate too little –about the social dimension and the role sport can play in promoting development, health, education and peace, as has been mentioned in this House.
Sport is a means of educating people and of setting up low-cost, high-impact projects, which should be vigorously supported and promoted. We must, however, remain vigilant that sport is not used as a vehicle for propaganda – I refer, for example, to Cuba and to totalitarian regimes in general – or for spreading hatred or racism – I refer to the recent unpleasant incidents we have seen in certain Italian stadiums or the instances when the fundamental values of sport and competition are betrayed by athletes who use performance-enhancing drugs.
Madam President, as has already been said, the tradition of the Olympic truce was established in Ancient Greece in the ninth century BC. During that period, athletes, artists and their families, as well as pilgrims, could travel safely to participate in the Games and return to their homes unharmed.
Today, the proliferation of armed conflicts is a reality; the International Olympic Committee decided, quite rightly, to restore this notion from the Ancient World in order to protect the interests of the athletes and of sport in general, thereby contributing to the creation of a window of opportunity for dialogue, reconciliation and peace through sport.
As a Catalan, I must tell you that I am very proud that it was in 1992, on the occasion of the Barcelona Olympics, that the then Mayor of Barcelona, Pascual Maragall, called upon the United Nations to restore the tradition of the Olympic truce and to negotiate a ceasefire in the former Federal Republic of Yugoslavia. It was not possible to stop the war in the Balkans, but it did ensure that its athletes could take part in those Games.
We must remind the international community of the importance of complying with this truce and appeal to the conscience and commitment of the governments to peace, mobilising young people in favour of Olympic ideals and taking advantage of the Games to make it possible to establish contacts between communities in conflict.
Finally, I support the present resolution in the hope that the 20th Winter Olympics will promote respect for and the continuity of the Olympic truce, which is beneficial to peace, sport and human and cultural exchanges at world level.
Madam President, it is true that sport is so much more than just a game. It is indeed an ideal tool to achieve a great deal in education and in a social context. Obviously, arguments included in the draft resolution are just as valid for sport in Europe. Sport promotes common values and should therefore not be treated in any way as a purely economic interest.
I know, as you know, that a great deal of money is involved in sport and that football clubs are often powerful businesses that are also run as such. That should surely not be an argument for remaining blind to the enormous social role sports organisations play.
Many large and small clubs in the European football competition are socially active in community projects. They involve young people from socially disadvantaged families, often with migrant backgrounds and with learning difficulties, in their clubs and they thus prevent the young people from slipping away and losing their way in society. We must nurture and encourage this function of sport. Projects in which local governments and football clubs work closely together for more social cohesion – as it is known – deserve support.
At the very moment that this debate is going on, a hearing is being held elsewhere in this building on football as an instrument against racism. There you go. I sincerely hope, Commissioner and Mr President-in-Office of the Council, that you will be on our side when we come to develop European sports policy – one that will, over the next few months and years, focus first and foremost on this undeniable social role both within the European Union – with or without a constitution – and outside it.
Mr President, ladies and gentlemen, the concept of an Olympic truce or ‘ekecheiria’, meaning ‘raise your hands’ – the Greek language is still extraordinarily relevant when it comes to conveying political activity – is as ancient as the Olympics themselves, when, in order that the games could take place, the inviolability of Olympia was guaranteed, so that those who went to watch or participate in the contests remained unharmed.
I believe that the Olympic truce is more than a mere call for an interruption of conflicts. It is certainly more: it is a special opportunity to use sport as a message to build genuine lasting peace on a global scale and promote social harmony.
On the occasion of the 20th Olympic and Paralympic Winter Games, which take place in Turin between 10 and 26 February 2006, the Organising Committee of the Games and the city of Turin – in collaboration with the province of Turin, the region of Piedmont and the Italian National Olympic Committee – have also been involved in laying on a rich programme of initiatives to support and promote the Olympic truce. These include numerous events at national and international levels on the subjects of peace, justice and solidarity. We believe that the European Parliament should also vigorously support this initiative in order to bolster the spirit of peace and mutual respect.
Mr President, ladies and gentlemen, the city of Turin has, on the occasion of the Olympic Games, promoted an initiative of international cooperation among cities in order to support and promote the Olympic truce.
In Ancient Greece the Olympic truce signalled an interruption of hostilities: all the then known world came to a stop.
On the occasion of the forthcoming Olympic Games, Turin has sent out a message of hope and peace, presenting itself as a sacred and safe city and supporting the Olympic truce even in modern times. Turin is trying, in fact, to make cities the protagonists in building peace between nations. As a great Italian, Giorgio La Pira, used to say: ‘Unite cities to unite nations’.
The first initiative of the modern era dates from 1992 when, following a call from the International Olympic Committee, the athletes of the former Yugoslavia were allowed to take part in the Barcelona Games. On 3 November 2005 the United Nations General Assembly approved the resolution for the Olympic truce for Turin 2006, a resolution presented to Italy and signed by 190 nations.
Today the Olympic Games are showing their true value. The truce is a call for peace that ignores all political persuasions and, as such, cannot be exploited by anyone in any circumstances ...
Mr President, I would like to thank Mr Sifunakis and Mr Berlinguer for this wonderful initiative. It would be really nice to have peace or at least a ceasefire all over the world during the next Olympic Games. Perhaps, according to some critics, this initiative could seem to be a naive approach. However, sometimes we have to show that our assembly is not only a legislation factory: we are also a moral forum distributing European values and the message of peace. If only some of the countries in the world follow our initiative, we shall save many lives.
The sportsmen from countries with troubles will know that their loved ones are safe at home, which will inspire them to move faster, higher and stronger, as Baron de Coubertin said.
If we are speaking about naivety, the fall of the Berlin wall seemed to be a naive dream for decades and then it became a reality. Perhaps the Olympic truce will also become a reality for us and the coming generations.
– Mr President, you cannot play and wage war at the same time. You cannot send some of your young people to a sports ground to compete in peace and some of your young people to a battle field to be killed. That is the simple message of the Olympic Truce: the Olympic Truce is not a magic wand for resolving wars; it is a window of opportunity.
Six years ago, in view of the forthcoming Olympic Games in Athens, Greece and the International Olympic Committee, represented at the time by Samarand and Papandreou, reinstituted this institution. Today, this romantic idea now has weight. The United Nations have approved it unanimously. No other resolution in the history of the United Nations has ever had unanimous support. Leaders from all over the world have signed it. In 1994, ten thousand children in Bosnia were vaccinated because there was a day's truce. Was this a romantic move? Surely not for the children. In 2004, in Athens, North and South Korea paraded in the stadium under one flag. Romantic? Only the Olympic Games managed it.
May we Europeans, in a European Union which was born of war, send out a similar symbolic message. May we all parade at the Olympic Games with our own flag in one hand and the European flag in the other. There is no reason why we should not. It could happen and we should request it.
Very good, I let you have a little more time because you are a Greek.
. Mr President, I fully subscribe to many important positive messages on the two motions for resolutions on which you will vote tomorrow. If I were a Member of the Parliament I would vote the same way. I am sure that sport can bring a lot of values or fruits for our other policies in and around the Union.
. Mr President, I am an unashamed sports fan. I believe that sport has the power to transform lives. It can give people life chances that they may never have imagined they could have in their lives. It can improve people’s lifestyles, their health and wellbeing; it can lift up the spirits and it can be just great fun. For somebody who played rugby for the best part of 30 years, I know just how much fun playing sport actively can be. I just want to make it very clear that the Presidency very much supports the Olympic truce initiative. We believe it is a very important and significant initiative. All the UN countries agreed a resolution on the Olympic truce at their general assembly on 3 November, so this truce is supported by all EU Member States.
We agree, of course, with Mr Takkula that our long-term aim should be for permanent peace, rather than just during the Olympic Games. However, to see peace during the period of the Turin Games will be a step forward. If that can continue to Beijing in the Summer Olympics in 2008 and to London in 2012, nobody would be more delighted than myself, the Council and I am sure everybody listening to this debate here today.
I would like to agree with Mr van den Berg that is very important to tackle racism in football. In fact, this was one of the issues that sports ministers discussed when they looked at how to promote diversity and equal opportunities at a meeting in Liverpool in the UK in September. As part of that discussion, ministers heard from UEFA about the work that it is doing to tackle racism in football.
The motions for resolutions on this subject that will be put to the vote here tomorrow are very important. On behalf of the Council, I can say that we certainly welcome the questions; we encourage the Olympic truce initiative and support the motions for resolutions before you.
I have received two motions for resolution(1) tabled in accordance with Rule 103(2)/108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
– This resolution concerns a policy area that should fall outside the competence of the EU. The resolution emphasises the social significance of sports organisations and their importance in producing tolerance, cooperation, team spirit and solidarity. It may certainly be the case that they give rise to these qualities, but why should the EU make efforts in this area?
There is no reason for the EU to create a budget heading for sports-based development programmes and projects. Nor is there any cause for it to set up programmes aimed at increasing physical education teachers’ knowledge and experience of development and sport. These are national, or even regional, issues.
The resolution advocates that sports journalists be trained using EU funds so that they might learn to avoid stereotyping, discriminatory phraseology and racist expressions. It is important to combat racism and discrimination, but it is not necessary to take action at EU level in connection with this kind of programme. These are issues on which each country should decide for itself and on which the EU should have absolutely no say. The EU should work on truly cross-border issues that are not being dealt with satisfactorily by existing international organisations.
The next item is the one-minute speeches on matters of political importance.
October 27–28 marked the renewal of negotiations on the Trans-Dniester region, which are now being carried out under the ‘five plus two’ principle: Russia, Ukraine, the OSCE, Moldova and the Trans-Dniester region, the five previous participants in the negotiations, were joined by the USA and the European Union, both taking part as observers.
Moldova has more than once declared its intentions for European integration, but the most acute obstacle the country is facing is the Trans-Dniester issue. Admittedly, one cannot expect immediate important results right at the beginning of the renewed negotiations. However, I would like to point out that the biggest concern lies in the fact that the USA and the European Union have signed a document treating the two parts of Moldova as equal parties to the conflict, with Russia being an intermediary.
I am convinced that the EU has failed to take a well-considered position in this particular case. Its position is flawed because the Trans-Dniester issue amounts to a conflict between Russia and Moldova, i.e. Russia should not be considered as an intermediary.
Mr President, there are certain matters to which I beg you, or the President of this House, to give your attention, and they are as follows. There are major problems in this Parliament’s delegation in the EU/FYROM – that is to say, Macedonia – Joint Parliamentary Committee, and, while I do not wish to criticise the personal qualities of its chairman, Mr Georgios Papastamkos, it has to be said that it is he – particularly on the occasion of the committee’s meeting on 29 November – who has often been the cause of them.
On that occasion, he not only criticised and interrupted the ambassador of FYROM – a man with whom we are on good terms – but even, and in the course of the meeting, shouted at him. It is quite impossible for us to instruct an ambassador as to how to describe his own country. He calls it Macedonia, as indeed do many Members of this House, and that is something that even the chairman of this delegation must accept.
The members of my group will find it quite utterly impossible to work with the delegation’s present chairman unless he mends his ways and affirms his willingness to abide by the customs of this House and maintain a respectful and courteous attitude. I ask you, Mr President, to ensure that he does so, failing which we will have to ask the representatives of the European People’s Party to find another chairman, and, as a matter of urgency, that we may be enabled to uphold diplomacy and the customs of this House, and continue to show to a country with which we are on friendly terms the respect that is its rightful due.
Mr President, I would like to use this short speech to call for the immediate reactivation of the Ferries Directive, which was allowed to lapse after the Council of Ministers failed to agree on its implementation. I believe that Ireland was one of a number of countries who opposed the directive after it passed through Parliament in 1999 on the grounds that it might make ferry services to peripheral regions uneconomic to run. The short-sighted and narrow economic outlook of the Irish Government, which disregarded workers’ rights and entitlements in favour of maximising profits has led to a situation in which 543 workers on Irish Ferries face redundancy and replacement by workers earning less than 50% of the Irish minimum wage. Their only alternative is to remain working with Irish Ferries and earn approximately 50% of their current salary.
That is totally unacceptable. If the Ferries Directive were in place, it would have prevented this situation. If European citizens are to support the EU, they must be assured that the EU will deliver for them and their families. The reactivation of the Ferries Directive, whereby ferry workers would have the same working conditions irrespective of their nationality, would be a step in the right direction.
Mr President, unfortunately there is no Olympic truce for the Susa valley, a valley close to Turin. Over recent days I have been there as part of an official delegation from this Parliament and I was horrified that all the fundamental human rights of an Italian population of more than one hundred thousand people have been suspended. We have not been free to carry out our work as a delegation charged with investigating the complaints from thousands of citizens against work being funded by the European Union.
I would ask the Commission whether it is happy to be carrying out work with a large amount of European funding despite the complete opposition of the local population and in a situation of military occupation affecting an entirely peaceful population, which is something that should not happen in Europe.
I would like to ask the Commission whether it is going to take any notice of the recommendations of this delegation from the Committee on Petitions.
We are talking about a truly extraordinary situation imposed by the Italian Government of Mr Berlusconi.
Mr President, ladies and gentlemen, I too wish to speak on this subject, seeing that – as was reported by the delegation from Parliament’s Committee on Petitions, which recently travelled to the Susa Valley in Piedmont, Italy – the valley has been occupied by the military in order to force the members of the community to accept the construction of a 54 km railway tunnel, although they are all against it. These inhabitants fear for the environment and for their health, quite rightly, given the presence of asbestos. They have put forward some serious, valid, well-documented alternative proposals. Rather than listen to them, though, the authorities are resorting to force, as was also demonstrated by the mistreatment suffered by my colleague, Mr Agnoletto.
The parliamentary delegation has deemed this situation to be an insult to the population and has declared that an independent inquiry is needed to verify possible violations of European regulations, which would be even less acceptable in the case of a project that was supposed to be a Community project.
I believe that the European Parliament should take on board the proposals of the delegation from the Committee on Petitions, since it is only fair that the Susa Valley benefit from an Olympic truce as well.
Mr President, the events in France over the past few weeks have been unprecedented. Some people have referred to them as a revolution, and others as civil war. Yet the European Parliament is still saying nothing, and acting as though nothing had happened. It has been suggested in certain quarters that the riots were caused by unemployment, but it is questionable whether this factor could in reality have triggered such a coordinated outbreak. Only 100 of the 2 000 people arrested were foreigners, while most of the rest were immigrants with French passports.
I am not trying to say that the main problem lies with people of non-European origin. It is hardly surprising that people prefer to remain part of the civilisation of their ancestors, and there is every indication that Europe no longer holds such an attraction. The problem in fact lies with us, and it relates to demographic issues. The prevailing trend is to act as though we had reached the end of history, or in other words as though the world were peaceful and could be ruled by means of an ever greater number of directives. We are forgetting that it is not only pieces of paper that determine the political and economic situation.
We should not delude ourselves that the current events are merely a result of the economic downturn. What we are seeing is a dumbing down, and the consequences of nations choosing to reduce their numbers. If we carry on like this, Europeans will become a minority in their own continent.
Mr President, in recent days my small country of Northern Ireland has lost its most prodigious sporting talent ever. I refer, of course, to the death of George Best. Regardless of his much-documented lifestyle off the field, on the soccer field he had a world stature. His dazzling and electrifying skills put him in a league of his own. In consequence, he was much loved and admired across the world. Accordingly, it is fitting that the passing of such a sporting colossus should be noted in this international parliament. I would therefore like to take this opportunity, I am sure on behalf of us all, to salute his sporting memory and to express condolences to his son, his aged father, his brother and his sisters.
I am sure the entire House would share your sentiments and indeed the applause that has just been expressed for the life of George Best.
Mr President, we recently received new information about the key figures in the notorious Russian Yukos trial of Mr Khodorkovsky and Mr Lebedev. Having observed their trial in Moscow last May, our colleague, Mr Horáček, concluded that this trial did not follow rules that could provide a fair verdict. Both Mr Khodorkovsky and Mr Lebedev have now been sent to serve their sentences thousands of kilometres away from their homes. Yesterday, Mr Lebedev had to spend his 49th birthday in a prison situated beyond the Arctic Circle, isolated from his children and grandchildren, in conditions that are detrimental to his current state of health.
Last week, more than thirty MEPs signed a letter expressing the hope that both Mr Khodorkovsky and Mr Lebedev could have a new and fair trial, and that the conditions of their detention could be normalised. I would like to ask both the Commission and the Council to convince the Russian authorities of the need for a new and fair trial for both men. Russia has yet to prove that it shares our European values.
I should just like to bring it to colleagues’ attention that these one-minute speeches are addressed to the Chair, not to the Commission or the Council. You may therefore invite the President of Parliament to write in such a manner.
Mr President, Scotland is playing a full part in the UK Presidency of the Council of Ministers and, in recognition of this, Scotland’s seven MEPs, who come from four different political groups, have collectively been hosting a ‘Best of Scotland Week’ here in Parliament. It has featured films from Scotland – with world-famous actors such as Ewan McGregor – and lectures by people like Alexander McCall Smith, the world-famous author of the series. There is a also display in the foyer of the work of John Bellany, Scotland’s greatest living artist. But what would a celebration of Scotland be without good food and drink? So tonight, to mark St Andrew’s Day, Scotland’s national day, we are hosting a reception in the restaurant, where Scottish beef will be available in the European Parliament for the first time in ten years.
Mr President, through you I should like to thank the whole House for its participation in the Best of Scotland Week. We have had magnificent support from Members of Parliament, and I hope Members have enjoyed seeing just how good Scotland is and what great produce we have to offer the rest of the world.
Well, as a fellow ‘Scott’, Mr Martin, I should like to endorse everything you said. The unsteady walks of some of the Members of Parliament are I think a tribute to the whisky that you have been serving up. My only regret is that you did not invite me to repeat my performance of the Ode to Joy on the bagpipes. Perhaps there will be another occasion.
Mr President, I understand that the Commission is to require the British Merchant Navy to fly the European flag instead of the Red Ensign, which is known affectionately throughout Britain as the ‘Red Duster’ and is a symbol of Britain’s identity. So much for the repeated statement that membership of the EU does not mean a loss of national identity!
I have already advised the chairman of the Merchant Navy Association – a captain in the Merchant Navy in his own right – that should this come into force, it should be disregarded and the European flag thrown overboard. What then? An attempt to board British merchant ships? I think not.
Why not pick an easy target, one that does not move about? Just a few minutes from here, a great Belgian flag was proudly flying this very day – and rightly so – under the Cinquantenaire. Why not tear that one down, replace it with the European flag and see what the Belgian people say?
Mr President, our Committee on the Environment, Public Health and Food Safety held talks with Parliament’s administration on 14 June to make an ecological review and see how we might operate more economically. I took advantage of the occasion to ask about the occupancy rate of Parliament’s buildings. I asked whether Parliament, the Commission and the Council discussed their accommodation needs with each other. I asked whether there were any standard dimensions for offices, conference rooms, interpreting booths and other accommodation with a view to future building work. Mr President, so far I have received no reply. I hope you will see to it that I get one.
Thank you, I am sure we shall follow that up.
I would like to call attention to the condition of a beautiful Hungarian river, the Rába. Since 2003, the Austrian section of the river has been polluted by three leather factories using naphthalene sulfonate for tanning, and discharging it into the Rába at the end of the tanning process. This makes the living water foam and it has quite a strong odour, thus having a negative effect on aquatic life and keeping tourists and sportspeople away from the river. The problem has already elicited complaints from the population even on the Austrian side. In Hungary it is constantly mentioned in the press, and the pollution is particularly damaging to the population living along the upper section of the Rába, an area of wild beauty attracting a significant level of fishing and water tourism. As this is a cross-border problem, I ask my honourable Austrian colleagues to help speed up the process and help protect our common treasure, the river Rába, in our border areas, in the spirit of the traditional friendship between the two countries.
Mr President, I am outraged at the fact that Polish flags have once again been stolen from Members’ desks in Parliament’s Chamber in Strasbourg.
Given that this is not the first time that such incidents have occurred, I must protest most strongly at this. I should also like to make it known that it merely confirms us in our belief that we Polish Members were right to emphasise our allegiance to our homeland. We do not believe that such incidents should take place in the current climate. I can assure the Members of this House and its President that the flags will reappear, and that they will stay there as long as members of the League of Polish Families are represented in the European Parliament.
Mr President, I wish to speak on the immoral behaviour of the company Irish Ferries. I know my colleague, Mr De Rossa, will be speaking on this issue as well.
This week that company sacked 550 Irish and Welsh seafarers and took on Latvians at a much cheaper rate – less than half the minimum wage. That is because Irish Ferries has a new flag of convenience – the Cyprus flag – which means that it can skirt around the minimum wage laws of Ireland. This is bad for Irish workers and it is also bad for Latvian workers, because they are being exploited. I hope that this is not the shape of things to come under the Services Directive. The approach adopted by Irish Ferries has been positively Victorian. It smuggled security men on board the ships to force the staff to accept this switchover. Obviously there are serious safety issues here. We clearly need to revisit the 1998 Manning Directive.
I should like to ask you, Mr President, to ensure that the Council puts this on the agenda for Monday’s Transport Council meeting. This is something that my colleague, Mr De Rossa, is also very keen to see.
Mr President, during last week’s meeting of the EU-Turkey Joint Parliamentary Committee here in Parliament, the chief Turkish accession negotiator, Mr Ali Babacan, accused Parliament of having terrorist supporters in its corridors. I find that accusation unacceptable and offensive. It undermines the resolve of our Parliament to fight terrorism. I therefore call upon the President of this House to take up the matter with the Turkish Government and ask Mr Babacan to withdraw such an insulting statement.
Since I am talking about terrorists, may I bring to the attention of my fellow MEPs the fact that the Turkish occupation army in Cyprus has continued to terrorise the people of Cyprus. On this occasion, and for the second time in the last two months, it has extended its military presence in the buffer zone, this time in the town of Nicosia at the Ledra Street level. I call upon you, Mr President, to write to the Turkish Government and ask it to end the division of Cyprus as soon as possible.
Mr President, the right of NGOs to operate freely provides a guarantee that civil liberties will be respected and that political systems will adhere to democratic principles. Unfortunately, there have recently been alarming developments in the Russian Federation that have met with international opposition.
The Russian Duma passed a bill imposing restrictions on NGOs at first reading last week. This bill will make it more difficult or even impossible for Russian NGOs to obtain foreign funding, and the new restrictions will apply to as many as 450 000 organisations in Russia. One of the arguments in favour of passing the new bill is that these organisations are a tool used by third countries to conduct foreign policy in Russia. This is an absurd accusation, which makes a mockery of the concept of democracy.
We are being confronted with incomprehensible practices that are alien to the European tradition. Europe should rid itself of the notion that the changes taking place in Russia are taking the country closer to democracy. Russia is moving ever further away from democratic standards, and we should not stand idly by and watch fundamental rights be denied in a country that has a privileged relationship with the European Union.
Mr President, in the 18 months since the Eastern European countries joined the European Union, we have seen an increasing number of measures taken by certain old EU Member States and by Russia that strike at the economic heart of the new Member States, instead of providing genuine support that would allow these latter to catch up with the old Member States in terms of development.
The following are merely a few examples from recent months. An agreement to build a gas pipeline along the bottom of the Baltic Sea has been signed by Russia and Germany, an EU Member State, even though it will harm the economic interests of Poland and the Baltic States. Russia is refusing to allow imports of Polish meat into the country, yet the EU has failed to provide any real assistance in this regard. The reform of the sugar market currently underway will hit the new EU Member States hardest, and put even more people out of work. Huge cuts have been proposed to the EU budget for the development of poor regions located in the new EU Member States.
I should therefore like to issue a warning. If the new EU Member States are not granted subjective rights, the public in these countries will soon make known its opposition to the EU.
Mr President, I would like to comment on what was said by some of the earlier speakers here. Those colleagues who are concerned about flags should bear in mind that if you could eat flags, there would not be a hungry child in the world. We have too many flags as far as I am concerned.
Mr President, I should like to ask you to inform the Commission that the Irish Ferries company is looking to fire its entire workforce and replace it with cheaper labour using the device of reflagging in Cyprus in order to avoid Irish, British and French labour law. Last weekend the company placed security men on board its vessels as a bullyboy tactic seeking to force the changeover of staff.
Contrary to IMO conventions, the company refused to allow trade union representatives to visit the crew on board. This issue has grave implications for every maritime state in the EU and it has resulted in the cancellation in Ireland of social partnership negotiations. There is real fear among workers of a race to the bottom in Europe. They have heard with alarm the attack by Commissioner McCreevy on the Swedish social model, they are deeply concerned about the country of origin principle in the Services Directive and now they see a profitable company pushing wages down to EUR 3.60 per hour: half the legal minimum wage in Ireland.
In this crisis the European Commission must move immediately to reintroduce to Parliament and Council the draft directive on manning conditions for ferries, which this Parliament approved in its first stage in 1999 and which has since been blocked by the Council. They should do this next Tuesday at the meeting of the Transport Council. It is really an important issue and, unless the Commission deals with it as a matter of priority, we are going to see a deepening crisis in Europe.
Mr President, it is always a pleasure to see you in the Chair, because one knows things will run smoothly. That is more than could be said about Britain’s six-month Presidency of the Council, which will soon come to an end, and what an ignominious end it will be.
Mr Blair started out with a sweeping agenda for reform of the common agricultural policy and cutting-back on overregulation. What exactly has he achieved? Nothing! The CAP is as unreformed as ever and rules, regulations and directives have increased, not decreased.
That is not to say that the British Presidency will not be significant. Mr Blair has been under intense pressure to surrender the British rebate of GBP 3 billion per annum in order to prevent the collapse of the EU budget talks for 2007 to 2013. In the tradition of British governments since 1972, it is almost certain that Mr Blair will surrender the British national interest – in this case the budget rebate – while no doubt still finding a way of trumpeting it as a triumph of diplomacy.
I would not be at all surprised!
There has been considerable confusion in Hungarian public opinion recently, because new Member States are still taking the European Commission and its criticism seriously. We all know that an Excessive Deficit Procedure has been instituted against eleven states, including Germany, Italy, France, Portugal, Greece, for exceeding budget deficit criteria. At the same time, Mr Almunia, Commissioner for Economic and Monetary Affairs, chooses to honour only Hungary with his continuous criticism. It would be really good if the Commission could do away with this discrimination. So far they have been trying to punish poor Portugal, and Mr Almunia is now criticising poor Hungary. Why does he not criticise any of the large Member States? We ask the President of Parliament to ensure equal treatment, to put a stop to discrimination, and to act in this respect against the Commission.
My colleagues from the PPE-DE Group and I have symbolically adopted political prisoner Antonio Díaz Sánchez sentenced to twenty years of incarceration by Cuban totalitarian regime.
I recently received a letter from Mrs Gisela Sánchez, wife of Antonio Sánchez, who will be awarded the Andrei Sakharov Prize during the December session in Strasbourg together with other members of the movement ‘Women in White’. In her letter she writes about serious health problems of her husband who continues to be denied necessary health care.
We should endeavour to make the totalitarian regime in Cuba take steps to immediately improve the conditions of imprisonment for all political prisoners that fail to meet minimum UN standards for the treatment of prisoners. The European Commission must continue pursuing constructive engagement policy through a political dialogue with Cuban authorities, accompanied by the strengthening of contacts with Cuban dissidents and members of civil society.
– Mr President, there are 25 countries here, next year there will be 27, soon there will be 30; how shall we communicate if we do not respect institutions; the institution of the European Parliament, UN resolutions, Security Council decisions and the decisions of the European Union? Whichever way you look at it, if we ourselves do not respect the institutions, visitors will not respect them either.
In any case, the European Union, the UN and Parliament have recognised Macedonia as the FYROM. Everyone cannot therefore just engage in personal politics here. We are complicating things, not facilitating them. The matter is under negotiation.
When everyone, irrespective of motives, plays their own political game, we will not arrive at the right result. Let us protect the institutions. If we ourselves do not respect the institutions, no citizen in Europe will respect them. If, therefore, we want results and logical processes and real democracy, there must be respect for the institutions and I call on you to issue the relevant instructions to the MEPs also to respect the institutions.
Mr President, I have risen to speak about discrimination against Polish workers who are legally employed in Belgium. I repeat, who are legally employed. I am not talking about people working on the black market, but about people who are officially entitled to work, and who had contracts of employment with well-known companies in Flanders. These contracts have been terminated, and all because of pressure from trade unions.
This demonstrates that both the law and people’s mindsets need changing in this European Union of ours, which I almost referred to as a common European Union. Access to the labour and services market is not the only element that needs changing. I repeat, people’s ways of thinking must also be changed. The idea of a common European Union and a common Europe has not yet become a reality for everyone. I would hope that the concept of European solidarity becomes more than just an empty platitude bandied about in order to drown out a very different reality.
That concludes the item.
The next item is the joint debate on:
- the report by Neil Parish, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision on Community measures for the control of Avian Influenza (COM(2005)0171 – C6-0195/2005 – 2005/0062(CNS)) (A6-0327/2005), and
- the report by Ilda Figueiredo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision amending Council Decision 90/424/EEC on expenditure in the veterinary field (COM(2005)0171 – C6-0196/2005 – 2005/0063(CNS)) (A6-0326/2005).
. Mr President, I wish to thank the two rapporteurs, Mr Parish and Mrs Figueiredo, for the excellent work they have done and the very swift time in which they have done it. This does credit to all the institutions and I am very confident this directive will be adopted before the end of the year. The concerns of European citizens over avian flu and the fact that we have had the first outbreaks in Europe have made it even more important to adopt this new, updated and more effective legislation as soon as possible.
We all know – and we had an opportunity to discuss the threat of a pandemic in this House some weeks ago – that avian flu is an animal disease. We have to take all possible measures to ensure that it remains so. It is very important to deal with this threat at source – i.e. birds – and this is the aim of this new, updated version of the directive.
This directive is also of great importance for international cooperation. As I have informed Parliament in the past, I have visited South-East Asia, and in fact have just returned from there. The message there is very encouraging, because there is a political will and a strategy for dealing with this threat. However, there is also a need for international support and cooperation. We will offer that support, but we will also participate. The Commission is co-hosting the conference in Beijing with three international organisations, the OIE, FAO and WHO, as well as the World Bank, which will aim to coordinate international assistance.
We must all distinguish between avian flu, which is an animal disease, and the possible threat of a pandemic. They are two separate issues. I know that in people’s minds there is confusion. They even confuse this with seasonal flu, which is another version of flu, but it is very important for people to distinguish between the two. However, that does not mean one should not take all the necessary precautions and steps to deal with the public health threat as well.
Avian flu is an existing situation, an existing threat. We have had cases in Europe, though fortunately not in the European Union, but these cases have been dealt with very effectively and efficiently by the countries involved. I would like to take this opportunity to thank Romania, Turkey and Croatia for cooperating very closely with us.
As you know, the suspected cases in Greece proved to be false alarms, so I am pleased to say that at this point we have not had any outbreaks in poultry in the European Union itself. Nevertheless, Member States have taken very strong measures and effective preventive measures which are constantly being updated and reviewed to ensure that they reflect current needs and circumstances.
This revised directive aims for better prevention and eradication of outbreaks and to reduce health risks, costs and losses. It covers the low pathogenic version as well as the N2 pathogenic strain, but also introduces effective eradication measures, including vaccination, taking into account scientific evidence and experiences in Europe in recent years – I could mention the Netherlands case two years ago – and elsewhere in the world, and of course the need to avoid the large-scale slaughter and destruction of animals.
The Commission proposal recognises that the avian influenza virus is largely unpredictable, and therefore that we must be able to take the appropriate proportionate measures to deal with this real situation as circumstances evolve. We also take into account animal welfare and ethical concerns, especially regarding the mass slaughter of animals. You will know that has caused understandable public reaction during past animal health crises. That is why we allow Member States, through this new proposal, the option of not applying a stamping-out policy in the event of an outbreak of low pathogenic avian influenza in poultry. This is why the co-financing for outbreaks of disease caused by low pathogenic virus is only 30%. This provision is aimed at discouraging Member States, whenever possible, from opting for stamping-out.
As I have mentioned, avian flu is public health concern and we are therefore taking all the necessary measures. The most effective way of doing this, as I have said already, is to tackle this virus at source. Although we are taking these measures and accept, and are responding to, the input of the European Parliament with regard to improving pandemic preparedness, we feel it inappropriate to introduce into the text of this directive those amendments that fall outside its scope – i.e. those concerning public and human health. This directive deals with animal health.
I would also like to inform you that two days ago the Commission adopted two plans with regard to public health, one on generic pandemic preparedness and the other on influenza pandemic preparedness. We also held the Common Ground joint simulation exercise last week to test our plans and those of the Member States. Introducing an effective animal health strategy will directly protect and benefit the poultry industry, but it will also indirectly protect human and public health.
I will now turn to the amendments. Later I shall circulate a list of those amendments we accept and those which we do not. There are amendments in the report which we will be happy to accept, whereas others warrant full consideration as a matter of principle but in a different context, such as those on the financial aspects, research and support to third countries.
As regards research in particular, we are working with my colleague, Mr Potočnik, towards a proposal for research into this virus, about which we know little. I shall try to speed up this process. I hope that Parliament will support us in this. It is important to get the results of this research as soon as possible so that we can plan our response. I would be very interested to hear what Members here think.
. Mr President, I am pleased that the Council has dealt with this item as a matter of urgency. I wish to thank the Commissioner and his staff for their cooperation and help. I also wish to thank the Council for its cooperation and help. I would stress, as the Commissioner did, that this proposal deals with animal health. The aim of the Commission proposal is to improve the control of low pathogenic avian influenza so as to prevent an outbreak of the high pathogenic type.
Once mutation into high pathogenic has occurred, the virus is extremely difficult to control. There is now a clear need to update current legislation to reflect new advances and our recent experiences in Europe and beyond, and I support the Commission’s attempt to do this. It is very important to get this legislation right in order to protect EU poultry and ensure that legislation is proportionate to the risk posed. We must be well prepared and not fall down the same traps as with the foot-and-mouth outbreak, when there was no proper contingency planning in many Member States.
The Commission proposal aims to introduce compulsory surveillance for low pathogen avian influenza in all Member States. It spells out the measures to be taken in the event of an outbreak or suspected outbreak, allows new and more flexible provisions on vaccination – and I welcome that – and brings in a more flexible provision for domestic birds other than poultry, which will help in the case of zoos and endangered species. It also introduces new provisions to ensure cooperation between veterinary and public health authorities.
My report on the Commission proposal has added, I believe, some important new aspects that were not necessarily considered by the Commission. I have called on the Commission to assist in the development of a cost-efficient oral, multi-strain vaccine. Parliament has agreed to put money into the budget for this, and I welcome that. If an oral vaccine can be produced it will be far better for the welfare of the poultry. I would like a study to be conducted on the impact of migratory birds on the spread of the disease. I want to ensure that any outbreak or suspected outbreak is contained, notably by stopping the movements of poultry and other birds. Member States must keep all poultry farmers fully informed of contingency plans which, again, was not the case with foot-and-mouth disease. We must monitor flocks on the flight paths of wild birds.
I have amended the proposal to make the disease control measures tougher, notably where avian influenza is only suspected, and with respect to the movement of table and hatching eggs. I have also asked for risk-based flexibility in the application of certain measures so as to avoid unnecessary consequences for the poultry industry. I successfully introduced amendments to allow establishments such as zoos and wildlife parks to remain open, provided there is no threat to disease control.
Finally, I very much support the Commission’s proposal as regards monitoring for low pathogenic avian influenza and the slaughtering of these birds. However, despite the fact that it is scientifically proven that meat from chickens infected with low pathogenic avian influenza is safe for humans to eat, in practice it will almost be impossible to market such meat. We must maintain European consumers’ complete confidence in poultry meat and products. I fear that if meat potentially contaminated with low pathogenic avian influenza were to reach the food chain, it would damage consumer confidence in poultry meat and products in general.
I have retabled the amendments excluding LPAI-infected meat from the food chain, because I believe that this must be destroyed at this point. I urge the Commissioner to look at this carefully and see if we cannot adopt these measures that would take meat infected with low pathogenic avian influenza out of the circuit and have it destroyed. I should make it clear to the House that I am talking about meat infected with low pathogenic avian influenza, not about vaccinated meat, in case there is any confusion on that matter.
Finally, I would call upon all Members of this House to support these amendments and to get this regulation on the statute book as soon as possible so that we can put a proper contingency plan in place in the unfortunate event of an outbreak of avian influenza hitting Europe.
. – Mr President, Commissioner, ladies and gentlemen, the fresh outbreaks of avian influenza in Asian countries and in some European countries, following the slaughter of millions of birds in Italy and the Netherlands, give ample grounds for more effective preventative measures to be taken, and for appropriate steps to be taken to support Member States in the event of an outbreak. That way, action can be taken promptly and the disease can be isolated and stopped from spreading.
It is crucial, bearing in mind the potential consequences of an epidemic, that preventative action be taken effectively and promptly – albeit without causing public alarm – both here in the EU and in third countries, in particular Asian ones. Avian influenza is a worldwide phenomenon and affects most domesticated birds, yet its distribution is influenced by the relationship between domesticated birds and wild birds, the location of poultry farms, the routes taken by migratory birds and the time of year.
We now know that vigilance and prevention are of the utmost importance, even in the case of low pathogenic viruses, which can mutate into the highly pathogenic strain after circulation for short periods in a poultry population. Furthermore, although it is rare for human beings to be infected, there have nonetheless been outbreaks among the human population in recent years caused by certain avian-influenza viruses, leading to dozens of fatalities in Asia.
For these reasons, and taking account of the opinions of the Committee on the Environment, Public Health and Food Safety, and the Committee on Budgets, whose rapporteurs, Mr Sturdy and Mr Mulder, I wish to thank, the Committee on Agriculture emphasises the need to strengthen the Commission’s proposal on five crucial points.
Firstly, greater emphasis should be placed on prevention and monitoring, beginning with a survey of risk areas in each country, to head off the potential impact of an avian-influenza epidemic on public health. Secondly, greater Community support is needed to develop research into an oral vaccine to combat the various strains and to promote the use thereof should the need arise; the total cost of vaccines should be borne by the Community. Thirdly, Community support must be given to the Member States to develop a system for monitoring the disease, including laboratory diagnosis and research (particularly into suitable vaccines). Fourthly, measures should be taken involving cooperation and technical support for third countries, in particular Asian ones, in order to enable preventative and screening action to be taken in the countries in which avian influenza originates. Fifthly, aid must be made available to breeders facing a loss of income should the need arise to slaughter birds, the destruction of eggs, the cleaning and disinfection of holdings and equipment, the destruction of contaminated foodstuffs. The EU will partly cover the costs incurred by the Member States.
As far as the Committee on Agriculture is concerned, the amount of financial assistance should total 50% of the costs borne by the Member States, in cases both of high and low pathogenic avian influenza, because if action needs to be taken and animals need to be slaughtered, the losses incurred are the same.
I believe, however, that in this case it is right to increase Community assistance to 60%, in line with my proposal, because if a Member State faces a situation of this nature having taken the necessary prevention measures, it deserves solidarity from the Community, and this may indeed help to prevent the disease from spreading.
I have also tabled a further proposal for which I am seeking your backing, ladies and gentlemen. I feel that social justice will be served if support is granted to poultry breeders whose holdings are affected by the disease, not only in respect of the costs and losses incurred, but also 50% in respect of loss of income until a new holding is up and running; this without of course undermining the workings of the market.
Lastly, I should like to express my gratitude for all the help I received in drawing up this report, and I trust that the Commission and the Council will take due heed of Parliament’s proposals. If so, all possible measures can be taken to prevent and fight any outbreaks, and to ensure that the disease does not spread and affect public health.
. Mr President, if there is one country in the European Union that knows what bird flu is, then I think it is the Netherlands. I am encouraged by what the Commissioner had to say. I think that they have learnt a great deal. I should like to thank both rapporteurs, Mr Parish and Mrs Figueiredo, for the hard work they have done.
Needless to say, the Committee on Budgets is mainly concerned with the financial side of things, but that has not stopped it from mainly speaking out in favour of the first option that would take effect in the event of an outbreak, namely to give priority to renewed vaccination. In that respect, the Budgetary Committee has tabled two amendments for the 2006 budget relating to studies into the development of better vaccines and better testing methods and into the role of migratory birds in the spread of bird flu. We hope that the Commission will launch these studies as soon as possible and will not wait until the end of the year.
One of the major budgetary problems is that the agricultural budget will, in future, be stretched. Not that we would wish it, but it is to be expected that one day, we will face another outbreak of an infectious disease, whether it be bird flu or foot and mouth disease or some other, and money from the European budget will need to be made available to deal with it. The question is whether there is money in the kitty; there may well not be any, and so we think the Commission should, as a matter of urgency, continue looking into the possibility of a European animal health fund.
The Budgetary Committee’s second concern is that at the moment, half of compensation is accounted for by the European budget, while the other half is made up by the Member States. The way in which this latter 50% is raised varies from country to country. In some countries, the farmers pay; in others, they do not. This is not what we would call a level playing field, and the Commission should look into this.
. Mr President, I thank the rapporteur for what he said and I agree with him. I should also like to take this opportunity to congratulate the Commissioner on his openness with Parliament – that is a great attribute and very much appreciated by Members – as well as on his urgency and on the fact that he has not panicked. This has been a great attribute right the way through.
On a number of occasions he has asked Members to help him spread the word. I noticed that when he last visited Parliament, he asked MEPs to try to find out and spread the word in their Member States to gain awareness of what was happening. We are all happy to do this. Of course, we will need full information to continue to spread the word. The Health Council meets on 9 December 2005 and I hope this will make the situation clearer.
We also need to know what the situation is right across the board with Member States. I ask this because I understand that 21 Member States are already fully prepared and in a state of readiness. Could the Commissioner tell us which four Member States are not in that situation?
This is not a party political issue. We want the Commission and the governments to come out of this looking good: we do not want to be accused of stupid, irresponsible measures. It is a great opportunity. We have seen what happened in France and the Netherlands and the fact that people do not trust the European Union, Parliament and the Commission. If we get this right – and I think the Commission is getting it right, but we need more information – we will do a very good job for promoting the European Union.
This is about transparency and making sure that everyone understands it. At the moment, a number of half-truths seem to be circulating. For example, I hear a lot about the European migratory system – the birds that migrate into the European Union. I recently visited one of those sites in the United Kingdom. In fact, all the migratory birds in the United Kingdom come from the north, not from an area where avian flu is present. It is this kind of information that, in my opinion, people are getting slightly wrong.
The Commissioner mentioned the disease and I would like to ask him another question. Avian flu – to the best of my knowledge – is an infection of the gut, not of the respiratory tract. I believe that is correct and I shall be interested to hear what the Commissioner has to say about it.
Is it correct that a child has already died – admittedly in the Far East – from eating infected meat? What are we going to do about the risk of that?
To return to migratory birds, I think hunters have a great opportunity to be used in this situation to keep us informed of the way things are. We must recognise that the way in which we are selling food in the European Union is a problem: supermarkets force down prices, thereby increasing the risk of a dangerous virus spread. We had a situation where foot-and-mouth came into the European Union. We do not know how it came in, but the Commission’s staff was very good at sorting it out. Swine vesicular disease came into the European Union, as did Newcastle Disease. Where did that come from and why did it come into the European Union? How are these diseases getting in? It is important to understand – wherever we import food from anywhere in the world – that there is always a risk of bringing a disease into the European Union. We must look at that very closely.
I should like to thank all the speakers in the debate so far. We are now going to suspend the sitting for our chicken dinner.
The next item is the continuation of the joint debate on the reports on behalf of the Committee on Agriculture and Rural Development.
. Mr President, I will in any event stick to the time allocated to me. I would have thanked both rapporteurs, but I notice that neither of them is here. Their absence is an illustration of the fact that there is room for some improvement in Parliament’s working method. When we have a debate, we should have it without any interruptions. Sadly, that is how it is.
The Group of the European People’s Party (Christian Democrats) and European Democrats supports the gist of the Figueiredo report, and particularly the costs and prevention for the control of animal diseases, as approved by the Committee on Agriculture and Rural Development. Prevention must be improved, and there must be more control, but what is much more important, and far more effective, is to deploy the vaccine as a control product and preventive measure.
For the rest, it is essential that we apply the same standards in Europe in terms of cofinancing under the motto ‘what is sauce for the goose is sauce for the gander’. I am in favour of a 50/50 split between the Commission and Member States, but in terms of Member State contributions, it should slowly become clear who is footing the bill: the Member States or, as is the case in some other Member States, the farmers. Clearly, these discrepancies are unacceptable.
I welcome some of the points of the Parish report. I am pleased by the adoption of our and Mr Berman’s amendment, which states that, in the event of a serious threat of bird flu, the vaccine can be used as a preventive measure without this affecting the market position – and I would like to stress this, also looking at the Commissioner, without this affecting the market position. My group is delighted with this, because it is crucial that we should start to deploy animal disease control products more effectively. Non-vaccination policy has, in fact, run its course. In a world where markets are becoming more open, where people travel, it is no longer appropriate that vaccination should not be used effectively and, above all, that the use of vaccination should lead to restrictions on the market of the products. It is essential for us to go down this route in Europe. That is the only answer to controlling infectious animal diseases worldwide as much as possible and as effectively as possible.
It has come to my notice that Mrs Figueiredo has now entered the Chamber. I would like to thank her again for the contribution to her report, and I shall thank Mr Parish in person.
.   Mr President, today’s debate on avian influenza, the current pace of work and the document adopted by Parliament and the Commission are all excellent examples of good cooperation between the two institutions.
Influenza is not a problem faced by individual Member States or by Europe as a whole, but a global problem. Asia has been the starting point for nearly every influenza epidemic. A dozen or so virus strains that could mutate at any moment and pose a threat to Europe have been circulating there for years.
Cooperation between organisations such as the WHO, the FAO, the World Bank and leading poultry producers in the USA, Brazil and the European Union is now essential in order to eradicate these hotbeds.
We have until the end of the year in Europe to draw up a road map and an action plan with a view to preventing an influenza epidemic.
What should we do during these few winter months? Firstly, we should ensure that funding is available under the 2006 budget and future budgets for preventive actions. More money should be spent on veterinary measures and on purchasing vaccines for the entire poultry population of Europe, and appropriate quantities of antiviral drugs such as tamiflu should be stockpiled.
A single blueprint for European veterinary services and authorities responsible for public health should be drawn up. We must develop a strategy for funding and ordering the production of antiviral drugs. A single set of guidelines should be published for the diagnosis of avian influenza and for laboratory diagnostic tests, and a scientific assessment of the epidemiological risk posed to humans by avian influenza should be commissioned. We should facilitate the setting up and funding of several new reference laboratories in other Member States.
In summary, it is my belief that any future epidemic and panic could be prevented if a road map along these lines were implemented, and if Parliament were to adopt the report tomorrow.
. Mr President, avian flu is clearly a major fatal threat to birds and humans. Millions of avian deaths have recently been caused by the virus responsible and many human conditions are being attributed directly to the highly pathogenic avian influenza virus, HPAI.
However, avian flu is not a new disease. In fact, it is thought to have been around ever since viruses themselves were discovered and it is most likely to be just as old as the common flu virus itself, i.e. probably many thousands of years old.
The threat to humans is not new either. Studies using molecular biology techniques indicate that the influenza pandemic which erupted at the end of the First World War was in fact caused by an avian flu virus. That pandemic killed approximately 50 million people.
It is of interest that, as with most influenza pandemics, the 1918 flu pandemic only lasted for about one year and gradually disappeared in the subsequent period. This happened without the use of antiviral agents, vaccines or radical measures having been taken in poultry farming, but thanks to the most effective means of disease defence called natural resistance. This should perhaps cause us to carefully consider how drastic our precautionary measures should be. This is why I agree with both the Commissioner and the rapporteur that a balanced approach is the most rational to take.
I feel that any measures we take should be in accordance with nature’s defence mechanisms and not in opposition to them. It is therefore my view that close scientific monitoring of the epidemiology and molecular biology of the avian flu virus is essential. I believe that massive culling of LPAI-infected holdings is not strictly necessary – let us remind ourselves that we have been eating scrapie-infected sheep and goats for over 200 years and no human has yet died from scrapie infections. I am also of the opinion that vaccinations of flocks are costly, cumbersome and perhaps of dubious significance – rather, we should aim at researching and promoting the breeding of naturally-resistant birds. In addition, assistance should be given to developing countries to improve primitive holdings conditions and poultry food hygiene, which is very important. Lastly, the panic-stocking of antiviral drugs of doubtful effectiveness and without proper scrutiny of their sometimes lethal side-effects is not wise. It deprives much-needed resources from healthcare systems and mainly helps further to enrich pharmaceutical companies.
. Mr President, Commissioner, the proposal put forward by the Commissioner is a good one, and, as he said in his speech, what we are dealing with here is an animal disease. Although a link has now been established with the possibility of its onward transmission, we must not allow ourselves to be panicked, and must not lose sight of the need for coordination between the veterinary and human spheres. We are dealing, after all, in the first instance with an animal disease, and so I find your manifest calm perfectly understandable, for the alternative is to run the risk of being swamped by day-to-day panic measures.
The good thing about the proposal is that it answers the question ‘to inoculate or not to inoculate?’ As you know – and I know all the more, having been in this House for longer – this has been the subject of debate over many years, the issue always being whether vaccination should be ongoing or, alternatively, prophylactic and in response to a specific occurrence of disease. Here in this House, we have always favoured the latter option, which is the one you are now proposing, but it has always been mentioned in the same breath with this fundamental question. The merit of your proposal, though, is that it separates the two.
It is for this reason that we endorse your proposal. There is no place either in this debate for such terms as ‘exterminate’ and ‘destroy’; we are dealing here with animals or with food, since it is animals that find their way into food products. The images presented to us over the past years – ranging from BSE to the diseases of poultry and swine via the cullings for foot-and-mouth disease – did Europe’s cultural credibility in the world’s eyes no good at all.
This is what leads me to believe that we are on the right track. The recommendation I would like to give you is that we should join with the Commission in discussing the issue of susceptibility, in relation to which we need to draw a distinction between the new breeds, which are intended for technical treatment and intensive rearing, and the regionally adapted breeds, that is to say those that live in the wild, some of which do indeed carry the virus without becoming clinically ill. The way they coexist needs to be organised, and so we must not fall into the trap of conducting the wrong debate, asking ourselves whether we should now do away with nature and have purely artificial and technical animal husbandry from now on. What is instead needed here is an exchange of views, not only with reference to the European situation, but also carried over into Asia.
It is there that we must provide technical aid and around the world that precautions must be taken if animals are to be kept healthy and people such as ourselves protected from the possibility of viruses altering and mutating to our own peril.
. – Mr President, the new directive is necessary so that measures can be take to protect public health and poultry stocks from avian influenza and to prevent the virus from mutating from a low to a high pathogenic virus and the risk of its spreading to humans.
The measures proposed in the directive are the right measures. At the same time, however, provision is made for derogations and this is where caution is needed, because this will adulterate the severity of the measures. It will allow large poultry industries attacked by low pathogenic influenza to use the derogations to channel poultry and products to the market which have been attacked instead of destroying them, thereby transferring the disease to importing countries.
If certain countries want to use the derogations, the derogations should be allowed for their area only and they must be responsible for them. The other countries, however, must have the facility to refuse to allow products subject to the derogation to be traded on their territory, because low pathogenic influenza and vaccinated birds may be considered to be of negligible risk to public health, but the low pathogenic virus could mutate into a high pathogenic virus at any moment and, although harmless now, could create dangerous situations.
. Mr President, I wish to join my colleagues not only in thanking not just the rapporteur for his work but also the Commissioner for the action he has taken so far with regard to this perceived threat. I say ‘perceived’ threat because some of the headlines in the media over the last six to seven months suggest that the end of the world is imminent and there is no escape from the dangers and the risks presented by the spread of avian flu.
However, when you look more closely at the scientific and empirical data available on bird flu, you see certain trends emerging. First, it does not seem to have as great or as damaging an impact on wild birds as it does on domesticated or commercial flocks. Second, the only cases of human transmission of bird flu have been where people were in close contact with commercial flocks. Third, and most important, there is still no known case of transmission from human being to human being.
As important as it may be for us to be prudent, prepared and aware of any dangers or risks that may present themselves, it is equally wrong of us to be scaremongering as regards any immediate threat and the dangers it presents. To put this into context, more people will die in the European Union from the effects of a strain of TB that is drug-resistant than will be affected by avian flu. On a global scale, more people – especially children – die every day from the effects of malaria than have been killed so far by avian influenza. We must look at these figures and put them into context, and it is important for our response to be reasoned and proportionate to the risks and dangers that actually exist.
It is wonderful that the scientific committees on public health and animal health are meeting on a regular basis to update one other and exchange information on the outbreaks that have occurred close to the European Union’s borders. In addition to cooperating with the World Health Organisation, we can put in place preparatory plans for dealing with any potential outbreaks.
As we have seen with the outbreaks of foot and mouth disease, Newcastle disease and other animal diseases, a policy aimed at slaughtering animals is the only sure way of killing off the disease. Horrific as that may seem in a world where so many millions of people are starving because of a lack of food, in the longer term it would appear to be a better and more proportionate response. This is because, although there has been talk of vaccines and preparations for vaccines, we do not know which vaccine will work. We do not know what the exact result of a vaccine will be on the human body when trying to prevent the spread of avian flu, and will not know until such time as we allow our scientific experts to act and entrust this matter to people who know what they are talking about.
I know some of my colleagues here have doubts or worries concerning the credibility or sincerity of some of the people involved in the pharmaceutical industry. However, at every stage in human health development when there has been a need or a desire to respond to a risk to human health, they have come up with solutions and answers, and we should listen to what they have to say.
Finally, the guidance and leadership that the Commissioner has given on this issue, and the clear thinking and cool logic which has been shown, is a model that other Commissioners would do well to follow when dealing with other public service issues.
I welcome the discussion about this report in European Parliament. Its aim is to strengthen the prevention of pandemic of bird-origin influenza, reduce health risks, and prevent the potential loss of life. To date, the death toll from bird flu virus is 68 persons who demonstrably caught the infection from birds. However, the entire mankind would be in jeopardy if the virus mutates and acquires the ability to spread among humans.
This is where cooperation and coordination among the countries is vital. We know that the disease does not know and respect borders, and this is particularly worrying in case of this deadly disease to which people have no antibodies. However, cooperation is required not only at the international level, but also within individual countries between different sectors. All of them, be it agriculture, healthcare, education, or defence, must fulfil their respective tasks in case of pandemic.
I must, however, emphasise the importance of behaviour of the population. During the first phase of the breakout, people generally lack adequate information. This is when, instead of rational conduct, people are seized with panic and chaos sets in. And these are the worst enemies in similar situations. Behaviour of people is the most effective when they have information and negative past experience – which they already have in connection with a pandemic. The Spanish flu pandemic of 1917 that killed 40 million should give all of us sufficient warning.
In a recent discussion here in European Parliament Commissioner Kyprianou made a misleading statement when he said that he had 25 national action plans on the table. It is not important for us whether you have 25 programmes on the table. What matters is that you have one common and good quality plan to fight the pandemic. The recent verification of the worst possible scenario of the European 25+2 revealed shortcomings exactly in the area of communication between individual national programmes.
On the one hand, many politicians downplay the danger by stating that these are only the tricks played by pharmaceuticals companies, but, on the other hand, the population gains access to information that the state authorities are already identifying sites for mass graves. All of us, healthcare workers, are aware of the shortage of financial resources in the healthcare system of every country. This is why many countries restrict the number of surgeries and create waiting lists. I am afraid that these financially fragile systems will not have sufficient resources to deal with a pandemic. I therefore think that the population should be informed so as to be able to assume a certain portion of the costs.
I completely agree with the honourable Members who have spoken before me, that although we cannot talk about a pandemic yet, we must take the threat seriously. However, the threat posed by hysteria about a so far nonexistent virus is at least of the same magnitude. According to expert estimates, poultry consumption in Hungary has fallen by at least 40%, to an extent that may actually bankrupt this sector. This has occurred in spite of the fact that Hungarian scientists had prepared and successfully tested the vaccine against the current H5N1 virus. In order to avoid hysteria and panic, our most important tasks are to introduce prevention measures effective at Member State level, to make comprehensive and cautious plans, and to act in a determined, considered and coordinated manner in the event of an epidemic. In the spirit of a responsible attitude towards European citizens, the European Union must assume a high degree of solidarity. The coordination of vaccine production capacities and the consolidation of vaccine distribution principles would give citizens of countries with no vaccine production capacity equal opportunities for obtaining the vaccine. Let us not forget that among the 10 new Member States, Hungary is the only country with a vaccine production facility. Therefore it is important that all assistance is given to the country where the first outbreak of the epidemic occurs, even if this country is outside of the European Union, and that action is not hindered by short-sighted national priorities. There is a saying in my country – a friend in need is a friend indeed. I hope we will succeed in avoiding the need, but if we do not, my wish is that the concept of ‘friendship and cooperation between nations’, one of the basic ideals of the European Union, may prove viable when put to test. I would like to express my gratitude to both rapporteurs for tabling this important issue that does not affect the citizens of Europe only.
Mr President, my group in the Committee on the Environment, Public Health and Food Safety endorses the approach of our draftsman Mr Sturdy, not least in his encomia for the general rapporteur Mr Parish, and for the Commissioner and his emphasis throughout on studied vigilance rather than either hysteria or complacency. We salute him for that.
The six questions that the Commissioner sent to the Community health ministers seem to me to be the right ones, but the question remains as to whether he gets the right answers from them in terms of the way we can mobilise our stocks of anti-virals prior to the development of a vaccine.
I would just say in passing to Dr Matsakis, whom I greatly esteem, that I do not share his relative happiness with the outcome of the events of 1918. In 1918, death was the firewall that put an end to it; the virus ran out of victims. We cannot be in a situation where we allow that to happen again, and I therefore salute the measures the Commissioner has taken.
I have just got time for one question: if low pathogen avian flu is also infectious and can mutate, how can we be certain that the import of infected wildfowl and domestic poultry is really under control? In my own country we have had examples of both the former and now today the latter. Large stocks of illegally imported Chinese chicken meat have been uncovered in the UK over the past few days. We know that epidemics run through channels of illegality and deceit – epidemics, not pandemics. Epidemics start that way, so it was with foot and mouth disease. We do not want to see it again and so I hope the Commissioner will be able to say in his summing-up exactly what the measures of preventive scrutiny will be.
Mr President, caution is the right approach; there is no room either in rational politics or in the taking of appropriate precautions for the kind of panic mongering and hysteria we have heard many times today. The attribution of guilt to one party is just as wrong-headed as, for example, making wild birds responsible for the spread of this disease, for which science has shown and demonstrated other causes. This has, so far, been more of a media event than a medical one in the true sense of the word, if one compares it with many other developments and worse diseases. It does nevertheless need to be prevented, and the Commission cannot be often enough praised for its rational and balanced response.
We do indeed need to carry on keeping a watchful eye on how things develop, and I hope that all those affected will be involved in the monitoring process. It is a matter of absolute necessity that this should include those who live and work on the ground, including, for example, those engaged in hunting, who have the requisite knowledge and are the first to come into contact with wild birds.
With this in mind, I hope that the report by Mr Parish, who has done a good job, will be adopted tomorrow, and would like once again to congratulate the Commission on its level-headed attitude.
Mr President, in order to control bird flu, the EU must, obviously, remove the taboos that surround vaccination. The EU should also focus much more on the source in South-East Asia. A number of Member States have set up sound bilateral projects over there, and the FAO has played a coordinating role in this. The Commission should build on this by financially supporting initiatives of the EU Member States in South-East Asia and by leaving the coordination to the FAO. That would be the most efficient way of going about things.
Many thousands of people in Vietnam, Thailand, Indonesia and other countries have been in contact with the virus and obviously, many of them have developed antibodies. There is no data available on this. The Commission could, and indeed should, help fund a study into this very area.
More can be done within the EU too. Water birds are not nearly monitored enough, which is essential, after all, because the low-pathogenic virus is spread much more widely than imagined. That is not new or unusual, but accurate monitoring is essential. In short, I urge you to support bilateral initiatives of the Member States in South-East Asia, fund research, support the FAO’s coordination and organise more monitoring at European level.
Finally, the European Parliament must set up an interim committee for avian influenza, as it did during the BSE crisis.
Mr President, Commissioner, ladies and gentlemen, this House had the opportunity to discuss this issue in the plenary on 25 October, and the debate on that occasion was a very matter-of-fact one, at which you, Commissioner, announced all the things that you intended to do. You have also done them, making use of the opportunities for dialogue with other organisations and mounting crisis exercises in Europe, the outcomes of which we shall probably learn about shortly.
It is only natural – as has already been said – that debate should focus on the health of poultry and the need for that to be protected. I was recently in China, where, as we know, there are 20 billion head of poultry. The Chinese are absolutely terrified of the possibility that bird flu might spread, and they are also doing something about it, but the question arises of whether we Europeans, both in the past and now, have given states like China, Indonesia and Vietnam good enough advice to enable them to take action in the event of any bird flu epidemic.
The Chinese have now tried to develop anti-bird flu vaccines and they are also working on something for human beings. I think it is splendid that they are now abandoning the old non-immunisation policy and pursuing one of well-ordered immunisation in specific regions or in the vicinity of hotspots. I, in my capacity as a veterinarian, have very frequently been called in, in Lower Saxony and elsewhere, to deal with outbreaks of animal diseases, and I know that the right way to go about a vaccination policy is with marker vaccines – I emphasise that they have to be marker vaccines if at all possible – and this is also, I believe, an approach that is in line with what the enthusiasts for animal welfare would have us do.
For my final point, let me reiterate what I said as my final point on 25 October, which was that a pandemic is on the way in any case; the scientists do not know when. We should, of course, do everything possible to prevent panic breaking out, while also taking every possible step to prevent the virus being transmitted, mutating and infecting humans.
. Mr President, I would like to thank the Members for their kind words and support. In light of the challenges we are facing, the support of Parliament has been a great encouragement and a great help.
I would like to touch on a few issues. Firstly, with regard to the issue of research, we are already carrying out and financing research. There is, however, still a lot to be done and that is why my colleague, Mr Potočnik, will soon ask for proposals for further research into the vaccine. We are currently doing this and I agree with Members that we have to develop a better vaccine, which is easier to use, more effective and does not hide the disease and infection.
At the same time, there is still much to be learned about the involvement and effect of migratory and other wild birds in spreading the disease. We have to work on the assumption – as this is what the evidence shows, contrary to what we thought in the past – that the disease is spread by migratory birds. However, it also exists in other species such as sparrows and pigeons in south-east Asia. There is still therefore a lot to be learned.
With regard to surveillance, we are using hunters and have asked other groups to also support us in this effort. In addition, we need to know a lot about the virus itself. We therefore not only finance the surveillance programmes and the study of wild and migratory birds, but we will also support the actual research into the virus itself and how it behaves – it is a tricky virus and it changes continuously. Thankfully it has not mutated into a human strain yet, but it behaves in a different way in different birds in different regions. Acquiring as much information as soon as possible is therefore very important.
On the issue of vaccination, it is correct that the new legislation changes the approach. We do not discourage vaccination. It can be used if certain precautions are taken. These precautions are necessary as mistakes could lead to serious consequences. Without such precautious, the worst case would be that the vaccine would hide the infection and allow the disease to spread despite the birds having been vaccinated.
We have had support in the past with Italy. We supported a project and gained important experience, especially with a system that allows vaccinated birds to be distinguished from infected birds.
There is flexibility in this legislation. It takes into account the current limits of the vaccination. The file has to be properly applied and monitored. This is very important. Nevertheless, we will support research in this field so as to have a more effective and easy-to-use vaccine.
On the issue of the plans, I will not say much about the human health aspects, because we discussed this at length a few weeks ago. I can, however, confirm that all Member States have national plans. Only two days ago we adopted both a Community plan for dealing with a pandemic of influenza and a more generic plan. At the same time, this exercise has proved that there is inter-operability between the plans; we do not have 25 or 27 separate actions. We have synergies and coordination.
There is clearly always room for improvement. This is why we had the exercise: to identify the weaknesses. The systems worked and that is good. The exchange of information and the communication also worked. In addition, the early warning response system of the Community worked very well.
On the topic of vaccines and anti-virals, it is indeed true that there are concerns. Not all Member States have reached the same level of preparedness. The industry is not, at this point, in a position to supply the quantities required by the Member States and by the rest of the world. That is why I have been having meetings with the industry and I will report to the Council on 9 December and see how we can improve and enhance the production capacity.
I now turn to the issue of the low pathogenic form. As mentioned earlier, I know there are some views – I see Mr Parish is smiling – that would also support a stamping-out policy for the low pathogenic form. The Commission takes a different approach. The legislation does not encourage it, this is true, but does not prohibit it either. It therefore gives the Member Stats the option to apply it if they feel that this is the appropriate policy for that specific area, for their own region. We have taken into account the advice of EFSA and ethical concerns as regards mass culls. This is the reason why we reached such a conclusion.
Finally, I would like to say that we take into account the issues of animal welfare and the breeding aspects of animals and birds. You will see this in our animal welfare strategy which will be adopted soon – by the end of the year, hopefully, or early next year. I have to point out, however, that the disease has spread to farms in south-east Asia where animals are bred in a natural way. This has not protected them from the virus.
I would like to conclude by stressing the unpredictable nature of the virus, which behaves in strange ways. This is why the greatest emphasis is to be placed on research, so as to enable us to gather as much information as possible.
I should like to thank Members for this interesting debate.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
Adopting a common strategy to face a possible crisis is extremely important for European industries and consumers. The more the European Union takes on board the urgency of the situation, the more its citizens will sense that our interference in their daily lives is not merely bureaucratic, but tangible and effective. It is therefore necessary to attain the maximum level of joint financing possible, that is to say 50% for the slaughter of animals infected with the virus and 50% for other expenses in the veterinary sector.
This sector in Italy produces a very high quality output and employs 80 000 workers. Italy is one of the countries that have not only helped to develop the new vaccine against the H7N1 virus, but are equipping themselves best to face the risk of an epidemic: our Ministry has already provided for complete vaccination coverage if necessary, expanding the veterinary sector and putting in place a labelling system to show the provenance of each product. These measures, which both protect consumers and ensure that consumption recovers, should be given proper recognition at a European level. The Commission cannot take any action against a country protecting its own citizens: health must never come second to the laws of the market.
Amendments No: 31, 45, 49, 51, 53, 55, 58, 60, 62, 63, 65, 66, 71, 72, 84, 88, 89, 90, 110, 111, 112, 113, 114, 115, 118
Amendments No: 7, 10, 11, 17, 22, 26, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 47, 59, 69, 74, 94, 99, 105, oral amendment on Recital 11b (new)
Amendments No: 1, 2, 3, 4, 5, 6, 8, 9, 12, 13, 14, 15, 16, 18, 19, 20, 21, 23, 24, 25, 27, 28, 29, 30, 32, 33, 44, 46, 48, 50, 52, 54, 56, 57, 61, 64, 67, 68, 70, 73, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 86, 87, 91, 92, 93, 95, 96, 97, 98, 100, 101, 102, 103, 104, 106, 107, 108, 109, 116, 117, 119, 120, 121, 122, 123, 124, 125
Amendments No: 2, 4(1), 4(2)
Amendments No: 1, 3, 4(3), 5, 6, 7, 8, 9, 10, 11, 12, 13
The next item is the debate on the report by Mr Van Hecke, on behalf of the Committee on International Trade, on the proposal for a regulation of the European Parliament and of the Council on compulsory licensing of patents relating to the manufacture of pharmaceutical products for export to countries with public health problems (COM(2004)0737 C6-0168/2004 2004/0258(COD)) (A6-0242/2005).
. Mr President, let me start by thanking Mr Van Hecke, the rapporteur, for the hard work he has put into this dossier. I would also like to thank the shadow rapporteurs and the members of all the committees involved. They have also made a major contribution to the work of Parliament on this file.
The proposal from the Commission aims to implement at EU level the WTO General Council Decision of 30 August 2003, allowing copies of patented medicines to be produced for export to countries in need. This decision represents a waiver from the normal rules of patent law, particularly those set out in the WTO TRIPs Agreement. It has to be seen within the wider context of existing national and international frameworks for patent protection.
The discussions in the WTO leading up to the decision of 30 August were long and complex. The decision itself represents a delicate balance between the need to ensure access now to medicines for countries with public health problems, and the need to encourage development in the future of new medicines, through investment in research and innovation protected under the patent system. We have sought to reflect that balance in the Commission’s proposal.
As many of you will know, the decision itself is a temporary measure. It will remain in force until a permanent amendment is made to the TRIPs Agreement. The negotiations on such an amendment have not yet been successful, despite several deadlines having passed. The compulsory licensing issue thus remains on the agenda of the WTO. However, that is no reason for us to delay: bringing our regulation into force as early as possible will allow countries in need and EU producers of pharmaceuticals to use the mechanism we are putting in place. Indeed, all three institutions, Parliament, the Council and the Commission, have supported the principle of early agreement on the regulation, and intensive informal discussions have been taking place with that in mind. While these discussions have not always been easy, they took place in a spirit of good cooperation, and I must congratulate Mr Van Hecke again on the results which show how well the institutions can work together.
I am very pleased that these discussions have resulted in a compromise package. I should say now that the Commission could support such a package of amendments if it is voted through in its entirety and without any additions or subtractions.
What is the Commission’s proposal aiming to do? It sets out a mechanism in line with the WTO decision so that companies in the EU can apply for a licence to manufacture, without the authorisation of the patent holder, pharmaceutical products for export to countries in need of medicines and facing public health concerns. We have tried to produce an instrument that will allow the compulsory licensing procedure of the WTO decision to fit within the context of Member States’ existing national patent law and the compulsory licensing procedures they already have under that law.
An instrument at EU level implementing the WTO decision has great symbolic value as an external demonstration of the EU’s commitment to the decision. At the same time, we have to respect the principles of subsidiarity and proportionality, and so avoid regulating specific details which can better be dealt with under national law or by the competent authority which is processing the licensing application.
Parliament’s work has resulted in some helpful clarification, particularly as regards an explanation of the involvement of non-governmental and international organisations. We have always envisaged such organisations as being potentially involved in any purchasing procedures, and able to make requests on behalf of an importing country with that country’s approval. Of course it is unlikely that such organisations will themselves be manufacturing pharmaceuticals, but if they were they could simply apply for a licence under the regulation like any other manufacturer.
Another useful clarification has been improvement of the text relating to the possibility of using the EU’s scientific opinion procedure, or equivalent national procedures, to certify the safety and efficacy of medicines for export. This is not something regulated in the WTO decision, indeed it lies outside that framework. But in order to assist importing countries we felt it was a necessary complement to the licensing mechanism.
Let me now turn to the overall scope of the regulation. The WTO decision provides for export of medicines to WTO members who are least-developed countries or who are developing countries with insufficient manufacturing capacity of their own. There is no specific restriction on the pharmaceutical products covered, although there is acknowledgement that they are required to address public health problems, since that is in the context of the decision. The Commission originally took the view that we should reflect faithfully the scope of the decision as regards the countries eligible to receive exported medicines. That position was based on our assessment of the WTO decision, which specifically covers WTO members as beneficiary countries. I am pleased to say that since then we have accepted humanitarian arguments that all least-developed countries and certain low-income developing countries should be eligible, regardless of whether they are currently WTO members. At the same time, to help ensure that the right medicines get to the right patients, non-WTO members are also expected to make similar commitments to those required from WTO members. This means they should notify what medicines are required and commit to preventing trade diversion if they are to receive products under the EU mechanism.
Another important issue is the question of remuneration for patent holders. I do not think there is any disagreement that patent holders should receive some remuneration for the licences granted without their authorisation. This is a normal principle of law. In the interests of a certain transparency for industry investing in the production of medicines, and as part of the overall compromise package, we could support the proposed formula for remuneration which still leaves some leeway for determination on a case-by-case basis.
Let me conclude at this point by reiterating that the Commission remains very much in favour of the early adoption of this regulation, while respecting the overall objective of introducing a workable, transparent system which companies are able to use for the export of medicines to countries in need. I would call on Parliament to support the compromise package which is on the table.
. Mr President, ladies and gentlemen, as the Commissioner said, my report seeks to implement the WTO General Council Decision of 30 August 2003. This Decision gives the WTO members, in application of paragraph 6 of the Doha Declaration on TRIPs, the option of granting compulsory licences for the production and sale of patented pharmaceutical products to countries with an acute public health problem and insufficient, or no, production capacity. It is just about the only agreement that the WTO members managed to reach in Cancún. My report aims to ensure that this WTO Decision is applied, by means of a European regulation, in a uniform manner in all EU Member States. In our Committee on International Trade, there was a large majority in favour of making considerable adjustments to the Commission’s original proposal. This consensus gave us a particularly strong negotiating position during the informal trialogue that was started without delay.
Particularly the British Presidency, with the WTO ministerial conference on the horizon – which I think gives them an excuse for not being here this evening – insisted on an agreement at first reading. Nearly all the proposals by the Committee on International Trade were eventually accepted thanks to the excellent cooperation with the shadow rapporteurs of the other political parties who have upheld Parliament’s viewpoints with much expertise and force, for which I am very grateful to them.
The key improvement to the Commission proposal is without a doubt the extension of the scope to include non-WTO members. From now on, all developing countries will, if necessary, be able to make use of the system. Moreover, NGOs and international organisations, such as the UN, will be entitled to submit their own applications for the import of medicines. It is, after all, often those organisations that distribute medicines in developing countries.
Furthermore, an accelerated and simplified procedure will be introduced to deal with demand for additional quantities, and I would thank Mr Arif who has played a key role in this. Additional applications will become possible if it transpires that the quantity of medicines initially allocated in the compulsory licence is insufficient to relieve the suffering.
Another important change is the scrapping of the requirement of prior negotiations with the patent holder in the case of a significant emergency situation arising or other situations of non-commercial or public use. As far as these prior negotiations are concerned, the Committee on International Trade has insisted on the period being specified more clearly as being a maximum of 30 days. This was eventually accepted by the Council, just as the concrete fleshing out of the notion of suitable remuneration that must be paid to the rightful claimants who will simply keep 4% of the total value of the product in question in the event of an emergency situation. In other cases, the economic value will be taken into consideration, but 4% will remain the benchmark.
The compromise entails a number of changes over against the original Commission proposal, and these were incorporated into amendments tabled both by me and by the shadow rapporteurs of the other groups. I hope that they will be adopted and that the agreement reached with the Council and Commission can be ratified. We will at any rate be able to say in Hong Kong that Europe has translated this important WTO Decision into a uniform regulation for the whole of the Union. This can only benefit our credibility in respect of the many needy in the developing countries and in the regions hit by natural disasters. It is in that spirit that I would like to urge my fellow Members to approve the amendments and thus to ratify the agreement that has been reached.
Mr President, ladies and gentlemen, as has just been pointed out, our debate today concerns the regulation to put in place a mechanism for countries that are unable to produce the medicines that are essential for the public health of their citizens. The fact that we are dealing with this question on the eve of World Aids Day should encourage us to send a loud and clear message to those countries so tragically affected. UN Aids again reminded us very recently of the sad reality that the world has never before had so many people who are carriers of HIV. The number of persons infected passed the 40 million mark this year and Sub-Saharan Africa is the most severely affected with two thirds of the world’s sufferers and three quarters of the world’s infected women.
It has been clear from the outset that Parliament has one priority, namely the rapid implementation of the regulation in question, so that countries in need can benefit from the flexibility offered by the WTO’s 30 August 2003 solution as soon as possible. This is a first step in the European Union’s compliance with the spirit of the Doha Declaration on TRIPS and public health.
I would like to thank my colleague Mr Van Hecke warmly for the work he has done in consultation and collaboration with the counter rapporteurs. He appears before us today with a compromise that manages to take account of Members’ positions: it is a responsible stance. Several of our demands appear in the final text, in particular the widening of the scope to the least developed countries and certain developing countries that are not members of the WTO. In view of the vital role that NGOs and certain international organisations play in the supply of health services and treatments, I am glad that they will be allowed to deal with patent holders directly in order to buy and distribute generic medicines. I am also pleased to see that my proposal for a simplified procedure for additional quantities has been adopted.
There are many positive points. I do have a number of regrets, however, especially regarding the appropriate remuneration to be paid to patent holders. I would have liked the rapporteur’s proposed 4% ceiling to be mandatory in all situations and not only in emergencies. We have nevertheless succeeded in getting the fact that the compulsory licence is issued for humanitarian and not for commercial reasons taken into account when that remuneration is calculated.
I also hope that this regulation will be evaluated quickly and its viability assessed. In view of the complexity of the mechanism it seeks to deploy, I shall remain vigilant to see that this solution is permanently included in the WTO intellectual property rules. Indeed, only such an evaluation will enable us to draw adequate conclusions for effectively revising and adapting our response to the public health problems encountered by the countries of the South.
Meeting the challenge of access to medicines requires a more global approach and the regulation we are discussing today is only one stage in that. Within the WTO, Europe must commit itself to ensuring that all the Doha Agreement’s public health advances are translated into reality. This means in particular ensuring that no bilateral or regional trade agreements include additional conditions on intellectual property that would undo the gains of the Doha Declaration.
Moreover, if application of that declaration leaves something to be desired in practice, the EU must also try to find new ways to give the developing countries easier access to medicines. Even now, we are faced with the need for second-line treatments, for which no generics are yet available and the price of which is prohibitive, requiring renewed action on our part.
The fight against Aids and, I must stress, many other diseases afflicting mainly the poorest populations is far from being won. The forthcoming WTO conference in Hong Kong gives us an ideal opportunity to bring the question of access to medicines back to the centre of the debate. Adopting this regulation today offers us a first definite solution for thousands of sick people who are waiting for treatment, but let us not forget, when tomorrow comes, to seek lasting solutions equal to the scale of the challenge that faces us.
. Mr President, ladies and gentlemen, what we are discussing is something that at first sight appears simple and logical, but which, on closer examination, results in significant problems, up to and including the protection afforded by patents being undermined or rendered ineffective. I am today speaking on behalf of my colleague Mrs Weisgerber, who is unable to be here for personal reasons.
This House goes beyond the Commission proposal in demanding the extension of compulsory licensing not only to needy WTO members, but also to over 40 other states equally in need of help. While there is agreement across group boundaries that the group of eligible countries should be expanded as a political indication of willingness to help countries that are not members of the WTO, it is equally possible to find this objectionable.
Even though we have gone to a great deal of trouble to seek – and, it is to be hoped, to find – a fair balance between the claims of the poorer countries on this planet and the licence-holders’ justifiable interest in protecting their patents, there is still a great deal of uncertainty. Who, in the final analysis, is in a position to monitor the re-labelling or repackaging of medicines and to prevent their being reimported into the European Union – the Member States at national level, the Commission, the importing countries, the industry or the drugs business? Are we not, by doing this, giving people a licence to create considerable problems for us at a later date? With the situation that we can currently observe, with people making great profits from the illegal trade in medicines across every border and by every route – ranging from the Internet to across the traditional shop counter – I have to say that I have misgivings.
I will be taking the liberty of asking the Council and the Commission, at regular intervals, how the figures stand and how many compulsory licences have been applied for, and I look forward to receiving accurate data in response. I understand that the British Presidency of the Council wants to notch this up as a success for itself.
The Group of the European People’s Party (Christian Democrats) and European Democrats endorses the proposal on generic medicines for developing countries.
. Mr President, many of the people who die every day in developing countries could have been saved with medicines that are available to us all, but are too expensive for them.
Developing medicines costs money. The average cost involved in bringing a medicine onto the market varies from around EUR 600 to EUR 900 million. Businesses are compensated for this via patent rights, and rightly so, but the effect is to make medicines expensive. The directive we are currently debating intends to ensure that people in the poorest countries can access the necessary medicines, namely that poor countries can, in special cases and under certain conditions, produce medicines at affordable prices, which is a good thing.
We must, however, prevent a situation in which it becomes unattractive for industries to develop medicines. That is why we must make every effort to ensure that the regulation cannot be abused, for example via re-imports to the EU. The regulation is aimed at promoting health and not trade. That is why we think that precise descriptions must be given of reasons underlying applications for the compulsory licence, of the patents in question, that the medicines in question should have a different appearance, colour and packaging, where possible, and that the level of production must be logged.
The TRIPs regulation on patents has been in place for some time. Whilst it has, to our knowledge, never been used, it is still important. It can help patent holders to find solutions for emergency situations in developing countries quickly and under excellent conditions. Needless to say, this regulation cannot totally eliminate all the problems surrounding medicines in developing countries. They also need a road network, refrigerated transport, sufficient medical staff, and suchlike. It does, however, represent a considerable addition to the aid in special emergency cases.
This compromise makes it possible to transpose into EU law the WTO Decision in respect of TRIPs. With the WTO Summit in Hong Kong on the horizon, this can send out a positive message, which will stand the EU in good stead, and so I should like to congratulate Mr Van Hecke on the result of negotiations with the Council and Commission. I am pleased that a compromise has been struck and I hope that Parliament will accept it tomorrow.
. Mr President, I wish to congratulate the rapporteur, Mr Van Hecke, on the enormous amount of work done in relation to this report. The subject matter was difficult and complicated. It is to be noted that, in the codecision procedure followed in respect of this proposal for a regulation, there were intense negotiations which culminated, I am glad to say, in a compromise text which includes most of the essential key points.
In my opinion, the inclusion of the following points in the compromise text is of particular significance. Firstly, the necessity of vital technology transfer and technical assistance to countries deficient in national drug manufacturing capacity. Such assistance will help much-needed, long-term improvement of healthcare provision in underdeveloped countries. Secondly, the extension of eligibility to non-WTO members: such countries are just as much in need of assistance under the provisions of this regulation as WTO member countries. Public health concerns and disease prevention and treatment cannot be differentiated on the grounds of WTO membership. Thirdly, the extension of applicants to NGOs and international organisations such as the United Nations: it is well known that many NGOs and international organisations play a major role in providing vital healthcare services in developing countries. Their rapid involvement in fighting disease and poverty and eliminating human suffering, especially in disaster-stricken regions, is well established and in most instances it is more important and better coordinated than national government assistance efforts. It is therefore only logical that a request from an NGO acting with authorisation from an importing country should be eligible under these regulations.
Finally, although this regulation will no doubt help save millions of lives worldwide, I feel it has come a little too late. Let us recall that the TRIPs Agreement was adopted in 1994; the landmark Doha Declaration on TRIPs and public health was produced in 2001; the decision of the General Council of the WTO was taken in 2003 and this regulation will probably come into force in 2006. I wonder whether such a delay may have been responsible for much confusion, inaction and probably unnecessary human suffering in the developing world.
– Mr President, this is a matter of human rights – the right to survive – versus intellectual property rights – the right to be paid for something that one has produced. Obviously, the right to life is more important than all other rights. This represents the first step towards defending the right to life. The Commission’s proposal is too weak and, in my opinion, Parliament has improved it, especially with regard to enabling NGOs to use the directive. Another improvement stems from our justified criticism of the need for remuneration and of how this is to be defined and from the fact that we also apply such considerations to countries that are not members of the WTO and whose citizens’ lives are worth just as much as those of citizens of WTO countries.
On the subject of adequate remuneration, the fact is that, if you do not have any money, you cannot provide adequate remuneration. There just will not be any. That must be made absolutely clear. I also hope that these measures will be implemented as quickly as possible, as I do not believe that this legislation is sufficient, and the only way for us to find out if it is in fact sufficient is for us to get it through quickly so that we can test it.
. Mr President, Commissioner, Mr Van Hecke’s amendment makes a tangible improvement to the Commission’s draft regulation to the benefit of developing countries, and for that he is of course to be thanked.
My group does, nevertheless, have a problem with the regulation. While it is intended to incorporate and implement the 30 August resolution of the WTO General Council, it has, today, already become evident that the agreed system for the handling of patented medicines will not be workable in practice. This has been confirmed by respected international organisations with experience of diseases – ‘Médecins sans Frontières’ and ‘Act Up’ for example – and proven by practical experience in such countries as Canada. The compulsory licensing system is cumbersome – so much so as to make the provision of development aid and effective help in the fight against Aids epidemics impossible.
Even if the 30 August resolution softens the impact of the TRIPS Agreement on the health field, we still do not see the fundamental human right to health as being given priority. It is for that reason that my group will find it difficult to vote in favour even of an improved development draft.
Mr President, I really do have to quote a great man of letters and say, ‘alas, two souls dwell in my breast’. On the one hand, six million people every year die of Aids, tuberculosis and malaria; they are from the poorest countries in the world, and they lack medicines that are both effective and affordable. It is for that reason that the WTO, as long ago as November 2001, decided that its member states could, in emergencies – and I emphasise, in emergencies – abrogate the international patent protection afforded to medicines. That is why, subject to certain conditions, domestic producers of medicines or other generic manufacturers can apply for a compulsory licence entitling them to manufacture cheaper copies of patented medicines.
That is the good news. The other side of the coin is that the pharmaceutical research industry invests masses of money in effective and innovative preparations. Research and development creates jobs, and the work to be done in it can and must be funded by patent protection. I therefore believe that the principle of patent protection for medicines must not be undermined. Research into medicines must continue to be worth the effort, since the development of new medicines is in the interests of all. Only under exceptional circumstances, then, does it really make sense to award compulsory licences.
We must also prevent their being misused, and so the patent holder should be accorded certain information rights, enabling him himself to monitor compliance with licence conditions and to draw attention to breaches of them.
We also have to know what is to be supplied to which countries and in what quantities, and we really do have to prevent cheap copies from finding their way back into Europe by being reimported. This can be done by, for example, special labelling, packaging or different colours or designs.
Taken as a whole, I regard the proposal on which we are going to vote tomorrow as a reasonable one. Nobody here regards it as perfect, and so it is probably a good compromise.
Mr President, Commissioner, ladies and gentlemen, the proposal for this regulation is intended to facilitate compulsory licences for the manufacture of medicines destined for countries with public health problems.
What is regrettable about this debate is that some Members – particularly in the lead committee – keep trying to point the finger of suspicion at the medical research industry, and hence also at those who deal with patents, with unwarranted insinuations that they are indifferent to people in poorer parts of the world.
Patents do not stand in the way of humanitarian action – the contrary is the case, for without them, innovative companies are unable to take on high levels of financial risk and invest billions in research and development. It is only by means of such investments that medicines can be developed that can, for example, keep pace with the constant changes in certain pathogens. That benefits not only us in Europe, but also people in every country throughout the world. Were there no patents, medicines and vaccinations against many fatal diseases would never have been developed – medicines and vaccinations now within the reach of everyone, including of course people in the developing world. Compulsory licensing is no solution to the problem of how to combat diseases in developing countries. More effective control and better setting of priorities would make it possible for billions given for development and humanitarian purposes, but then misdirected, to be used to buy adequate supplies of medicines.
If we want to take the Lisbon Strategy seriously, that is to say, if we want to move research and development forward, we need an effective protection for patents that cannot be weakened or set aside at will. TRIPS may well make compulsory licences possible, but they are not a necessity, for there are alternatives to them.
Mr President, ladies and gentlemen, the proposal of the Commission to enable the producers of generic medicines to manufacture and market patented medicines, with a view to exporting them to countries that are not entirely self-sufficient, should be warmly welcomed because it represents a positive step.
The regulation, in fact, allows for the granting of licences, which are compulsory for export purposes, and provides that the conditions under which they are issued are identical in all the Member States of the European Union.
I consider it an inviolable principle that distortion of competition for operators in the single market be avoided by applying uniform rules to prevent pharmaceutical products manufactured under compulsory licences and at low prices from being reimported into the EU. By acting thus, the EU is putting itself forward as one of the international players most committed to ensuring that citizens of the most disadvantaged countries have access to medicines at reduced prices.
Although I am a committed supporter of this proposal, I must, however, point out that the measures contained in the proposal in question reduce the protection afforded to intellectual property rights. It would therefore be reasonable to allow patent holders the opportunity to be involved in the procedure laid down for the granting of compulsory licences for the manufacture and sale of medicines intended for export to World Trade Organisation countries. This opportunity for involvement would be achieved through the right to submit comments to the competent national authority to ensure that the decision taken minimises any loss of intellectual property rights, by providing for both parties to have a say in the proceedings. In particular, in the case of marketing authorisations, this procedure would allow the holders to enter the EU market in circumstances under which they would not otherwise be allowed to do so.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report by Mr Duff, on behalf of the Committee on Constitutional Affairs, on guidelines for the approval of the European Commission (2005/2024(INI)) (A6-0179/2005).
. Mr President, the turbulent proceedings surrounding the approval of the Barroso Commission seem like a long time ago. Some of the fallout is probably reflected in the new framework agreement between the Commission and Parliament, notably that if Parliament were to withdraw its confidence in any Member of the Commission, the President will either sack that Commissioner or come before Parliament and explain why not.
But it is necessary too for Parliament, as well as for the Commission, to reflect upon the outcome of the approval procedure. Parliament needs to do so from its own perspective. This report, passed by a large majority of the committee, will be the product of that review. The key to our resolve will be to secure an approval procedure that is transparent, fair and consistent; a procedure in which the Commission candidates disclose relevant information as to his or her professional capacity to do the job to which he or she will be assigned.
The report sets out our criteria for the assessment of candidates, including European commitment and the gender balance that is achieved across the whole team. It codifies the procedure for the approval process, the organisation of the hearings, the questions, the issues of transparency and the decision-making process of each committee. To achieve both greater clarity and coherence it is proposed that a joint meeting of the Conference of Committee Chairs and the Conference of Presidents should be charged with the task of declaring the hearings closed. We assert our right to follow the same procedure should there be a casual vacancy from the Commission during its five-year mandate. Finally, we ask that the next parliamentary elections be brought forward from June to May 2009 so that we will have more chance to prepare the approval process properly.
Mr President, Commissioner Frattini, both Parliament and Commission have learned a great deal from our experience of 2004. The democratic accountability of the Union is hereby strengthened. I commend the report to the House.
Mr President, ladies and gentlemen, firstly I wish to thank Mr Duff for his report, which has the – highly commendable – aim of rendering Parliament’s procedure for the hearings of Commissioners-designate transparent and coherent.
The hearings procedure is a political exercise used by the European Parliament to increase the democratic legitimacy of the Commission before Parliament. It is clear, therefore, that careful reflection is required when any changes to this procedure are proposed.
As everybody knows, in May last year the President of the European Parliament and the President of the European Commission signed an extremely important document, consisting of the framework agreement on relations between Parliament and the Commission.
This framework agreement, along with the Treaties, constitutes the essential reference point. In item 7 there is a specific provision on the appointment of the new Commission. Three principles which must be applied during the hearings are very clearly detailed there: the principle of transparency and openness, the principle of fairness and the principle of consistency. These principles were decided by common agreement and were signed last May by Parliament and the Commission, and must be applied throughout the entire procedure.
That said, I wish to draw the attention of the rapporteur and my fellow Members to two points.
The first concerns the consultation of the Commission President-designate in the context of the hearings procedure. The framework agreement explicitly provides that Parliament establish the framework agreement and arrange contact with the Commission President-designate, in good time and before the start of the approval procedure for the new Commission. It also lays down that Parliament must take account of any comments made by the President-designate, as stated also in Parliament’s Rules of Procedure. For this reason, recital E of Mr Duff’s report should be interpreted in the sense that the President of the Commission has to be consulted in good time, thereby giving him the opportunity to be heard, and for any comments he has to be accorded due consideration. I therefore consider the formula set out by the rapporteur to be good.
The second point concerns the replacement of a member of the College. I personally am in favour of the principle, also set out in the framework agreement between Parliament and the Commission, according to which, in the case of a Commissioner being replaced during the College’s term of office, the relevant parliamentary committee has the right, as well as the duty, to meet and hear the new member of the Commission. This is unquestionably an important principle.
I wish, however, to point out that, while the term ‘Commissioner-designate’ is used in the report, the current Treaty on European Union clearly establishes that the new member of the College, in the case of a replacement, is not termed ‘Commissioner-designate’ but rather ‘full Commissioner’ right from the moment of his appointment. It is of course clearly understood that – even if a full Commissioner – the relevant parliamentary committee must meet and hear him before he can begin to carry out his term of office.
These are the considerations I wish to leave for the rapporteur, as confirmation of the highly positive approach both the Commission and I myself take to the views expressed.
. – Mr President, Commissioner, the Duff report is the starting point for Parliament’s ritual for approving the Commission, on account of the fact that the Rules of Procedure say almost nothing on the matter.
The ritual is commensurate with the importance of the political act of approving the Commission, firstly, because its legitimacy is enhanced by more stringent guidelines; secondly because Parliament is increasingly involved in the process of forming the Commission, and accordingly plays a role that is far from being merely symbolic; and thirdly because it strikes a fresh balance between Europe’s political institutions, which incorporates the mechanisms of monitoring and responsibility inherent in a constitutional relationship.
Parliament’s procedure for approving the Commission now has a framework of standards establishing greater fairness in the Commissioner-designate hearings in the parliamentary committees and greater consistency in the final assessment, which is currently overseen jointly by the Conference of Presidents and the Conference of Committee Chairs. We need to ensure that democratic procedures do not have a merely formal or symbolic meaning. Rather, they are responsible for bringing the public’s values and wishes to the mechanics of the institutions, so that the Community can make an informed decision.
The more ambitious the European political process has become, the tighter it has also become. It therefore needs to be subject to intense scrutiny; it must lead to strong institutions and to leadership capable of taking a lead in pointing the way to the future. Europe no longer recognises itself without the increased transparency and legitimacy among its institutions, and without the requirements of integrity and responsibility demanded of everyone, but especially of political leaders, given that it is they who are responsible for the world.
. Mr President, one of the special features of the European Union is that its central administration does not just consist of faceless bureaucrats: it is headed by a political executive. The Commissioners are politicians who hold office thanks to the confidence they receive from the European Parliament, and only for as long as they continue to enjoy that confidence, because we can of course dismiss them in a vote of censure. That is essential to the political accountability of the system. It means that, unlike many international structures, our central administration – albeit small – is accountable. That is very important.
The hearings are a very visible part of the process of the appointment of the Commission, which underlines this principle of accountability. It is something relatively new. It was not in the original Treaties. The fact that we have a vote of confidence on the Commission as a whole and that its term of office coincides with that of Parliament was brought in through the Maastricht Treaties and enhanced with the Amsterdam Treaty. The hearings are not even mentioned in the Treaties. We have built that up ourselves. It is now an accepted part of our procedure and one which is welcomed by all democrats.
This report essentially confirms the practice we have built up, but it brings in three small innovations. First, it limits the written questionnaire that is sent out by committees to Commissioners beforehand. These have tended to grow and grow and, frankly, seem to serve no particular purpose when we know in fact that they are answered in a rather bureaucratic way beforehand.
Second, the report proposes that within Parliament we have a joint meeting of the Conference of Committee Chairs and the Conference of Presidents of this House to make a global evaluation prior to the debate in plenary and to declare the process of hearings closed. They could, of course, declare it still to be open and ask for a further hearing with one or another designate Commissioner. That gives extra flexibility.
The third innovation is to call for the European elections to be brought forward from June to May, to give more time for this procedure. That is something we should be asking for anyway as a European Parliament, because ever since we enlarged the Union northwards it has been a bit silly to have our elections in June, which is the main holiday period in the northern countries. May would be a much better time in any case to have European elections.
The procedure has worked well. What happened last time showed that it worked well and we are not asking for a right of censure on individual Commissioners. What happened last time showed that there are ways and means of correcting queries about an individual Commissioner through the President of the Commission, whilst maintaining the collegiality of the Commission. It works. If it had not worked we would not have Mr Frattini here with us today to take part in this debate, and it is with pleasure that I welcome him.
I also welcome his comments. They were slightly grudging at some points. However, I noticed that he did not challenge the fact that this report is entirely compatible with the Interinstitutional Agreement. It is in that spirit that it was drafted and in which I am sure it will be adopted tomorrow by this Parliament. I thank the rapporteur and all those who helped with this.
. Mr President, I particularly want to thank the rapporteur for the great deal of work he has put in and also to say that my group endorses his report. It was, of course, in 1994 that this House began the practice of hearings for those nominated to the Commission, and it was in 2004 at the latest that the public became aware of just how important the thorough examination of candidates for the office of Commissioner is, and above all of the fact that this House is not a governmental rubber-stamp.
The report provides Parliament with an important array of instruments for the future, and spells out in more precise terms what its rights are when it comes to the choice of the Commission. I particularly want to stress the fact that we will in future have clear criteria for the assessment of candidates, those being indubitable independence, knowledge of the relevant portfolio and, in particular, complete disclosure of all information on their financial interests.
If, in future, Parliament acts in accordance with these guidelines, it will certainly benefit the credibility of both institutions in the eyes of the public.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the oral question to the Commission by Mrs Roure and Mrs Berger, on behalf of the Socialist Group in Parliament, by Mrs Buitenweg, on behalf of the Group of the Greens/European Free Alliance and by Mrs Wallis and Baroness Ludford, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the imposition of criminal penalties in the event of an infringement of Community law (O-0085/2005/rev.2 B6-0336/2005).
. Mr President, Commissioner, the judgment of the Court of Justice of 13 September 2005 finds that the Community has exclusive competence for the adoption of criminal penalties to ensure the effectiveness of Community law. It therefore allows the Union to reaffirm that the protection of its citizens is one of its fundamental principles. It also gives us an opportunity to put an end to a recurrent conflict between the European institutions by clarifying the distribution of competences between the first and third pillars.
The case before the Court of Justice concerned an environmental protection directive that carried criminal penalties and was the subject of the Di Lello report of the Committee on Civil Liberties, Justice and Home Affairs. We agree with the European Commission’s analysis. This judgment’s consequences go far beyond environmental protection and are likely to affect all Community policies and the fundamental freedoms recognised by the Treaty. Serious encroachments on citizens’ fundamental rights must incur effective, proportionate and dissuasive criminal penalties. That is what we want for the data retention directive, for example, because it will have a significant effect on the private lives of European citizens. One of the major consequences is therefore that the codecision procedure will apply in areas that were formerly the subject of unanimous voting with the European Parliament merely giving its opinion. The judgment gives the European Parliament a deciding role and this strengthening of democratic control is a step forward for democracy as a whole.
The Commission has identified a number of framework decisions adopted on an erroneous legal basis. The definition of such penalties should refer to Community provisions relating to the protection of fundamental rights. I will therefore end with a specific question to the Commissioner: does the Commission also plan to review the framework decision on racism and xenophobia in this way?
. Mr President, it is a joyful evening, for I am delighted with what Commissioner Frattini has done, and I also very much endorse the document produced by the Commission – to which I am grateful – that describes the effects of the judgment of 13 December 2005.
Indeed, along with Mrs Roure and the Commission, I share the view that this pertains not only to environmental matters, but has repercussions in many more areas. The Commission has produced a list of decisions that need adjusting – about which I will say something in a moment – but there is also an important decision underway that has been the subject of many debates, namely the decision on data retention. The Commission knows that Parliament sets great store by the fact that an enormous amount of data will probably be collected but will be used for limited purposes. Am I right in concluding from the judgment that legally, we can impose a penalty if this data is misused? Whilst this is, of course, a matter of political resolve that we have to reach a decision of this kind, it is legally possible, and would that penalty legally apply, not only for the providers but also for the government?
The other point is about implementing this list so that it is legally in order. I share the Commission’s view in this, namely that we should not subject everything to a codecision procedure, and that we should make pragmatic adjustments to some extent, although I have reservations, because sometimes, there are aspects, such as facilitating unauthorised entry, which I know for a fact presented my group with a major dilemma. Indeed, there are people who help others to enter the EU because they think those people really need political asylum. I think that we should draw a distinction between people who help others for financial gain and others who really do this out of non-commercial motives. Whilst in my case, I am still undecided as to whether we can carry out all those adjustments so easily, I do share the view that a whole new codecision procedure would probably be unwarranted for the lion’s share of the proposals.
I am taking advantage of the fact that I have not been silenced to add a quick question of my own. Article 13, which refers to the old existing anti-discrimination directives, does enable the Member States to impose their own penalties if they consider this to be proportionate and effective. Would it not be possible at some stage, to table a proposal to that effect, to throw this open to the whole of Europe in order to demonstrate that we consider this so important for the civil rights, that we in Europe think that any instance of discrimination should incur a financial sanction.
Mr President, ladies and gentlemen, I wish to thank Mrs Roure and Mrs Buitenweg for having raised this question, which is of key importance in Europe in terms of its space of legal competence in the field of criminal law.
I agree with the approach of both speeches and can promise that the Commission will make sure that this important decision by the European Court of Justice is applied in full, putting into practice its core principle, namely that when it is necessary to guarantee the effectiveness of Community regulations, criminal sanctions can be introduced by the Community legislator via the codecision procedure, and by that means only.
This opens up a very broad and significant area, both for the full involvement of Parliament, and as a way of moving beyond the intergovernmental approach, which up to now has prevailed.
Clearly, when drafting the proposals for the introduction of criminal sanctions, the Commission will have to hold to two main principles.
The first is the need for criminal legislation, because criminal sanctions can only be imposed when necessary. This is a universal principle of law.
The second is the consistency of the various provisions: once again, contradictions within criminal provisions must be avoided otherwise there could in theory be grave legal uncertainty, precisely because of a lack of consistency.
We have identified certain areas in which the decision of the Court may be applied in practice. As you are no doubt aware, we have decided to appeal to the Court of Justice in relation to the framework decision on marine pollution. We did this a few days ago because the time limit for an appeal had not yet expired and we considered it opportune to give an immediate demonstration by contesting the framework decision on marine pollution before the Court. We consider this to be one of the subjects on which a directive containing criminal sanctions should have been adopted, rather than a framework decision.
We have also proposed a means of extending this to other fields. When, for example, a framework decision has already been handed down, one could, without altering the substance of the text, use an agreement between Parliament, the Council and the Commission to adopt the correct legal basis whilst avoiding having to open a discussion on the substance as well. This type of solution would speed matters up greatly.
A final response on the two subjects of racism and non-discrimination. Obviously I am in favour of adopting legislation which criminally penalises at least incitement to racial hatred, and hence to committing acts of racism. In this area criminal sanctions are undoubtedly necessary, even if, as I am sure you know, agreement has unfortunately not even yet been reached on the framework decision. I promised that in early 2006 I would propose a new initiative on racism and xenophobia in order to overcome the obstruction that has occurred within the Council. Article 13 of the Treaty may be used instead to introduce criminal sanctions in cases of discrimination based on race or nationality. The means exist, most obviously in Article 13, which undoubtedly forms the subject of a directive, and is therefore chiefly a Community matter. In such cases the Commission may also adopt proposals for criminal legislation.
. – Mr President, I should like to begin by paying tribute to Mrs Roure and Mrs Buitenweg. As you are aware, the Group of the European People’s Party (Christian Democrats) and European Democrats was not keen for this debate to take place this evening. We feel it would have made more sense if, before anything else, the parliamentary committees concerned had carefully analysed the Commission communication on this judgment. Apart from that procedural difference, however, we are broadly in agreement.
I wish to congratulate Mr Frattini on his answers to the Chamber and on the Court’s decision, which addresses our concern to strengthen Community law and the first pillar, and the decisions that we can make in areas such as these under the scope of the first pillar, rather than the third.
It would therefore appear that the Court recognises that criminal law and the criminal justice system do not fall under the Community’s jurisdiction, but that this does not stop the Community legislature from adopting measures relating to criminal penalties in the Member States, provided that they are consistent and necessary in order to safeguard the efficacy of Community law. A useful precedent has been set. I feel that the Commission will make use of that precedent, and Mr Frattini can rest assured that Parliament, for its part, will also make use of it.
Mrs Roure talked of the impact that this agreement will have, not only on environmental issues, but in a number of other areas as well, including what we consider to be the most crucial area, namely that of fundamental freedoms when it is necessary to impose criminal penalties in order to ensure their effectiveness. One of the consequences to which you referred, Commissioner, is that some framework decisions were adopted on unsound legal grounds. The judgment mentions seven framework decisions, I believe. This situation must therefore be regularised by means of the quick and simple adoption of Community instruments to replace these framework decisions under the codecision procedure.
What I should like to ask you, Commissioner, is whether you can give us some indication of the timetable that the Commission will follow for presenting these initiatives, in order that, under the codecision procedure, we can quickly bypass the legal framework that is bypassed by the judgment.
. Mr President, Commissioner, a number of things have been going on since we tabled our oral question. The Committee on Legal Affairs heard your representatives, and we have now received the communication from the Commission, the substance of which we welcome along with that of the decision by the Court of Justice.
I think it is a good thing that the Commission should have stated clearly that this decision by the Court of Justice is applicable in situations other than that which gave rise to it – which was environmental in character –and affects all policies, notably including the four freedoms referred to in the Treaty. There have also been proposals that its applicability be restricted to the objectives of Article 2, something to which I expressed my opposition in the Committee, for which reason I approve of the way the Commission has framed its position on the subject.
What we, together, have to sort out is how we will, if it comes to it, go about transferring more acts from the third pillar to the first. You have described the principles behind the two ways in which we might do this. The first would involve not making any substantial changes, but merely changing the legal basis and concluding an inter-institutional agreement to obviate the need to have the content of the whole thing gone through again. The second option would be to have a proper codecision procedure, with the Commission having the opportunity to make substantial alterations to the content, and it is this approach that I favour, subject to what is said in future debates, as being, in my view, more suited to the present day. We have 10 new Member States, who surely also have an interest in now making the contribution to the legal acts that they were, of course, unable to make before accession. Unless, then, I am persuaded that there is a better way of doing it, I am in favour of this matter being dealt with through the normal legislative process.
Mr President, ladies and gentlemen, as the Council and the Member States argued before the Court, a teleological reading of the Treaties once again leads to the letter of them being overturned, not to say violated, especially Articles 135 and 280 of the EC Treaty and 29 of the EU Treaty, which clearly reserve criminal competence for the Member States.
Thus, without a treaty, without a mandate and against the wishes of the Member States and the Council, the Court of Justice and the Commission have agreed to use this judicial communitisation of criminal law to merge the pillars of competences within the Union. That was one of the objectives of the Constitutional Treaty which, if I may remind those of our fellow Members who still refuse to accept the fact, has been rejected and has become null and void under international law. The Commission has clearly lost no time in stepping into the breach this opened up. On 23 November last, it added to criminal environmental law an initial list of nine new criminal competences it was unilaterally removing from the Member States. This continued absorption of national competences is also reflected in the future European civil code, which is still being prepared, with no legal basis, by the Von Bar Group with a EUR 5 million subsidy from the European taxpayer.
Are the supranational institutions using some mysterious hegemonic principle that says the nations do not matter or are an obstacle to be overcome, to take their revenge for the referenda of 29 May and 1 June? These judicial shows of strength are distorting the model of Europe that our countries agreed to. We are faced with what French Constitutional Council President Pierre Mazeaud feared at the start of the year: a serious defect of consent. I therefore want to say, quietly but solemnly, that those in this House who fail to respond to these shows of strength are committing an act against their governments, against their parliaments, against their constitutions, against the European treaties themselves and against the nations and are paving the way for renewed insurrections, not only electoral ones, against a Europe that is emphatically no longer their own.
Mr President, Commissioner, ladies and gentlemen, in my opinion – which I think is shared by the vast majority of Parliament – the ruling of the European Court of Justice in Case C-0176 represents a success for the European Parliament, not only because the Court took up the suggestions made by Parliament in September 2003, based on a report by the Committee on Legal Affairs which I have the honour of chairing, but also because it has forced the Council to respect Articles 24, 29 and 47, which clearly state that the Treaty establishing the European Community has precedence over the Treaty on European Union.
For this reason, in the field of criminal sanctions, the Council will no longer be able to use Title VI to make unilateral decisions without the intervention of the European Parliament as colegislator. I believe this to be a great advance and a great result which does credit to the European Union as a whole.
It seems clear that, without the intervention of Parliament, a fundamental principle of democracy, namely , would have been overlooked rather than reaffirmed.
The Court of Justice, whilst recognising, obviously, that the Community cannot establish criminal sanctions or achieve harmonisation of criminal law, has provided that – if criminal sanctions are essential to achieve the requirements or aims of the Treaty – the Community can oblige Member States to provide for them and apply them. This means that if the Community has competence to regulate conduct in order to achieve a particular aim, it also has competence to decide if that conduct may be punished at a national level through recourse to administrative or criminal sanctions.
The European institutions are therefore called upon to carry out the ruling of the Court of Justice and – here I address myself particularly to the Commissioner – the European Commission has given certain indications as to how it will act.
I believe that merely transferring the provisions contained in a framework decision to a community directive is unacceptable if this transfer is not carried out with full respect for the prerogatives of the European Parliament. Parliament must be able to intervene on substance if the legal basis provides that it is colegislator.
As far as the pending legislative proposals are concerned, I am grateful to the Commissioner if the Commission is taking steps to withdraw them or replace them with new proposals consistent with the case-law of the Court.
The Committee on Legal Affairs will continue to see that community law and the prerogatives of Parliament are respected. Very precise guidelines will be laid down in an own-initiative report, for which we have already asked for authorisation in advance, and with which the Committee on Justice will concern itself.
Mr President, on 13 September 2005, the so-called European Court of Justice made a ruling that gave the European Commission the right to impose criminal sanctions on the citizens of Member States. For the first time since King Henry VIII ended the jurisdiction of the Pope in ecclesiastical matters in England, a power other than the British Parliament will have the right to create laws and set the penalties for transgression. The European Court of Justice is not a court of justice, it is an engine of political integration for the European Union. This particular ruling applied only to environmental law, but it has left the way wide open for the Commission to apply it to other areas.
The Commission has ruthlessly exploited the decision of the court in order to publish a list of nine new areas of competence, which gives it the right to create new laws and impose criminal penalties. It has also stated its intention to extend its power to create further criminal offences. When this case first went to the court, 11 of the then 15 Member States opposed it; the court ignored them. A Commission lawyer has stated that it could compel the British Government – and the British Parliament – to punish its citizens for something that was not a criminal offence in Britain. If a British government were to refuse to implement these criminal offences, then it could be taken to the European Court of Justice, which would compel it to do so. The court would then act as judge and jury in its own case. So much for the separation of powers of the executive, legislative and judiciary that has protected English freedoms for centuries!
The decision by the so-called European Court of Justice is nothing less than a judicial . The Court has seized power from the Member States and handed it to the Commission.
Mr President, that was an interesting contribution from Mr Batten. Speaking as a lawyer and a former Justice Minister in the United Kingdom, I have questions to ask Mr Frattini, and I will do so in an unemotional way, because I think this is a very interesting debate.
The competences of the European Court of Justice are undoubtedly a matter of considerable interest. I am interested in them, because as we develop areas in which the Court of Justice will have competence, we have to look at it in the relationship that it bears to the courts of the nation states in Europe and the competences that they carry in particular areas as well.
This is the first opportunity we have had to debate this important ruling and I accept that the Commission naturally has an obligation as guardian of the Treaties to consider carefully the implications of the judgment. I certainly believe in Member State competence and prerogatives when it comes to the general area of criminal law. I am sure that is a view shared by most of the Member States. There is an issue regarding the European Court of Justice approach to jurisprudence, and by and large I think it is fair to say that we would not favour judge-made law, which can in certain circumstances be anti-democratic. I do not think it should be a pretext either for the Commission and Parliament to seek to carry out an extension of powers which conflict with Member States’ rights.
However, it is important, particularly as we know that the European Court of Justice does have a clear competence in many areas, that the parameters of the competences of that court are clearly defined. It is important that it is spelled out very clearly to us how those competences will operate when set alongside those of national courts.
I have always been fascinated by the work of the European Court of Justice. I was in Washington recently when Justice Roberts was going through his grilling to become the Chief Justice. It was interesting to note that most of his was based upon the American Constitution, his interpretation of it and his delivery of decisions based upon it. A limited area, you might think, but indeed the areas flowing from it were very extensive indeed. I was deeply impressed by the way that the incoming Chief Justice dealt with those competences and his relationship with the United States Constitution.
That is why I think it is now time for us to hear of the ambitions and interests of the European Court of Justice, how it defines its role for the future and how it does so with a minimum of inconvenience and conflict with the nation-state courts themselves. I will be very interested to hear what Mr Frattini would like to say on that particular point in his summing-up.
Mr President, ladies and gentlemen, from the speeches I have heard I deduce that this subject cannot be exhausted in the short interval of time set aside for this evening’s debate. It is a subject of considerable importance for Europe’s space of legal competence and these latest observations on the relations between the European Court of Justice and the national courts also require careful consideration, which I will not fail to give them.
As is obvious, criminal law is intended to punish the unlawful conduct of individuals and, if the matter falls under Community competence, it seems frankly unlikely that Parliament – the institution representing democracy – should not participate in the creation of criminal law. That would mean that, if Parliament were excluded, only two of the European Community institutions – the Council and the Commission – would be participating in the decision-making process in matters of Community competence. That is a key justification for the ruling of the Court of Justice, as well as a principle which, naturally, we shall investigate thoroughly.
How, then, can an incorrect legal basis be transformed into a correct legal basis? There are three methods that may be considered.
As has already been stated in several of your speeches – such as that of Mr Gargani – if it is necessary to change the substance of the measure, this is done by withdrawing the measure itself – for example, a framework decision – and replacing it with a proposal for a new directive, either on the legal basis, or on the substance, and thus applying the codecision procedure.
It might, however, be possible – and I do not know if any cases of this sort exist – that a framework decision has a legal basis which proves to be irrelevant, whilst its content, on the other hand, is accepted. In such a case – if Parliament and the Council agree on the need to change only the legal basis, whilst upholding the content – I myself can see a second method, which consists not in withdrawing the proposal and replacing it with a new initiative, but rather in an interinstitutional agreement between Parliament and the Council, through which, quickly and inexpensively, it may be agreed to alter the legal basis and uphold the substance. This is a hypothesis for which it would be very interesting to hear the evaluation of the Parliament’s Committee on Justice.
Finally there is a third way, which we have already applied a few days ago, and for which we await the decision of the Court: the appeal that is before the Court of Justice, contesting a framework decision containing an incorrect legal basis.
In conclusion, Mr President, I wish to make it clear that the Commission will only ever exercise these competences if it proves necessary.
Criminal law is, I stress, a serious instrument of the legal system, which is why criminal legislation – which, as the founding fathers of law teach us, is the final remedy against the offences of individuals – must only be applied when it proves absolutely necessary.
The debate is closed.
The next item is the debate on the report by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Transport and Tourism, on applying the EC competition rules to maritime transport (2005/2033(INI)) (A6-0314/2005).
. Mr President, the Commission has been reviewing Council Regulation (EEC) No 4056/86 applying EU competition rules to liner shipping for the past three years. After extensive consultation with carriers, transport users, Member States and third countries, we believe that the ability that shipping lines have to fix prices and regulate capacity is no longer justified in today’s market circumstances. The current exemption is unique. No other economic sector – even those that directly compete with liners – benefits from such a generous exemption.
Collective price-fixing and capacity regulation are by definition hard-core restrictions to competition. These types of restriction have as their goal the artificial maintenance of high prices. Participants in such a cartel may benefit. Their customers most certainly do not. And nor does the wider economy. The present system can only be explained in an historic context.
Price-fixing by liner conferences actually results in higher prices for exporters. EU shipping lines are faring well. Four out of the top five world carriers are EU based. Yet our exporters repeatedly draw our attention to the need to stop allowing price-fixing.
As regulators, our duty is to ensure that the rules are in tune with market conditions. The exemption from competition rules for liner conferences is a relic of the past. The last twenty years have seen considerable changes in the liner market, with an increase in cooperative arrangements between shipping lines in the form of consortia and global alliances that do not include price-fixing. This goes to show that conferences are not central to the continued good health of the maritime industry.
The sector is important for the health of the economy as a whole. Scheduled services in container transport account for approximately 40% of the EU-25’s external trade by sea in value terms. Today, conferences are allowed to fix prices on all major shipping routes and these prices are generally assumed to act as a benchmark for prices on all shipping routes to and from the EU.
In addition to the benchmark effect of the conference tariff, an average of 30% of the price of transport is made up of charges and surcharges jointly fixed by lines participating in conferences and the same levels of charges are very often applied by non-conference carriers. This means that 18% of imports and 21% of EU-25 exports are affected by carriers’ ability to jointly fix prices in the liner conference block exemption. These figures show how important it is to unleash further competitive forces in the liner sector, much in line with the Lisbon Agenda and in keeping with the goal to transform Europe into the most competitive economy.
I welcome the work carried out by Parliament in reacting to the Commission’s White Paper of October 2004. I welcome in particular Parliament’s recognition that the rules for the sector must comply with Article 81.
I am aware of the concern in certain quarters about the consequences of abolishing the conference block exemption. What does abolition of conferences mean? It means reliance on market mechanisms to determine price and capacity as in all other sectors of the economy.
We have carried out an extensive economic impact assessment: three independent studies were commissioned. The results show that if shipping lines are no longer allowed to operate as a cartel, that is likely to result in lower transport costs to the benefit of exports throughout the EU and with a positive impact on developing countries. Service quality and innovation are likely to be improved.
A more competitive environment should allow EU carriers to compete and grow. Smaller carriers will also have an opportunity to grow if they follow an innovative business model. No impact is foreseen on employment or in investment in new vessels. Both carriers and shippers recognised that the most recent study by Global Insight was of a high standard and that its results were based on thorough research.
We have the solid backing of the European Shippers’ Council representing more than 100 000 European exports from the smallest to multinationals. We have the support of UNICE. The liner industry itself is more divided. This is only to be expected as the industry has been insulated from competition and benefited from a legalised cartel. But even so, much of the industry now accepts that the future must be based on competition and that the days of special regimes are counted.
In any event, as regulators we have to look at the larger picture. Our concern is the competitiveness of EU industry. This includes shipping lines as well as their clients, our exporters. If we look at the majority of shipping lines, price-fixing is becoming less and less relevant to their business strategies as they seek more effective ways of ensuring their survival in a changing and challenging environment.
I would also like to assure Parliament that the Commission pays great attention to the international implications of any regulation that touches the shipping industry. We are aware that liner conferences are tolerated in other jurisdictions and have engaged in bilateral contacts so as to ensure that our partners are aware of whatever changes are brought to our legislation.
Although the Commission is firmly convinced of the benefits of putting an end to the conference system, it is equally convinced of the need to give the industry sufficient time to adapt to a fully competitive market. I intend to put a proposal to the College of Commissioners for the repeal of Council Regulation (EEC) No 4056/86, including a substantial transition period before the conference system is abolished.
To conclude, the Commission is committed to better regulation and to the Lisbon Agenda. I believe that abolishing the conference system will make the application of competition rules to the maritime sector simpler, more cost effective and fairer. Abolition of the conference system will bring significant opportunities. I am confident that both the liner industry and its clients will reap the benefits.
. – Mr President, allow me to start by warmly thanking my honourable friends in the Committee on Transport and Tourism, whose comments and amendments enriched the report and the motion for a resolution on the review of the competition rules applied to maritime transport. I also wanted to thank the European Commission for its willingness to cooperate throughout the procedure.
I particularly welcome the initiative to draft the White Paper. It gives us the opportunity to evaluate the current situation and to study the real challenges to European shipping in relation to the competitiveness of the European Union and the Lisbon objectives. That is why the report which I am presenting to you takes account of the proposals in this White Paper and of the demands of the White Paper for transport and the trends emerging in the international environment.
The bone of contention on which my honourable friends focused their attention was scheduled services between ports in different Member States or between the European Union and third countries, especially the conference system. I shall not comment specifically on this, because the Commissioner set the conference framework.
Over all these years the conferences have safeguarded efficient services and price stability on the market, contributing to the development of European and international trade, to the good health – to use the Commissioner's expression – of the maritime industry, providing the opportunity – and this is important to us – for all sizes of shipping companies to participate.
Today, it is right that we should look at the adjustment of the system to new circumstances by revising Regulation 4056/86, a review that will allow flexibility, price competitiveness, stability and quality services and will allow real competition, in that, in one way, it will be protected from the dominion of the oligopolies. There are clear tendencies to merge to create colossal companies which can impose their terms and conditions on trade and industry. The top three European companies account for 35% of the world fleet, while at the same time new maritime powers have emerged, such as China, South Korea and Taiwan. None of the studies presented by the European Commission convinces us that these fears are unfounded, nor have they convinced us of the important benefits which trade and industry might reap from the abolition of the regulation.
My proposal is that the European Commission should not propose the abolition of the regulation and should continue the dialogue with the interested parties, both carriers and shippers. It should propose a review of the existing system, mainly by excluding the facility for freight rates to be fixed directly at the conferences, but allowing indicative prices to be set on the basis of the case law of the Court of Justice of the European Communities and calculating additional loading and despatch charges transparently and following dialogue with shippers.
We also propose, irrespective of the solution selected, that provision should be made for a transitional period which will allow all the factors to be adjusted.
To close, I wish to call on the European Commission to take account, when processing its proposal, of the legal and operational systems which apply in other countries, such as the United States of America, Australia, Canada and Japan, because a deviation in the European system could create destabilising trends at global level and bring about protectionist action.
. Mr President, Commissioner, that was a terrific speech you gave us, but I am not sure that you have spoken to all the interested parties in the relevant business circles. What you have said may well be true of firms like Maersk, the little outfit that has just bought up PNO, but what primarily interests me, and Mrs Kratsa-Tsagaropoulou too, is what happens to the small and medium-sized shipping lines whose situation is quite different from that of PNO, and have not been bought up by Maersk or by any of the other big players whom you might care to name.
It is our belief that Regulation (EEC) No 4056/86 cannot be deleted without being replaced. Yes, of course, Commissioner, it must be adapted; that much is perfectly clear, and we all know it. It has to be adapted, and the principal object of the exercise must be to do so in such a way that the small and medium-sized companies are enabled to reach agreements on technical matters and to exchange information in order to be able to see where they stand the best chance of succeeding on the world market. That, Commissioner, is something to which you have paid no attention.
A group calling itself the ‘European Liner Affairs Association’ has come up with some good proposals, which contain not only a markedly more limited exemption, but also unambiguous rules to protect small and medium-sized enterprises. There is actually a proposal for the opening of discussion forums with participation not only by shipping lines but also by shippers and the other stakeholders in the sector. We do not want price-fixing any more than we want hostile cartels, and you must never suggest that my colleague Mrs Kratsa-Tsagaropoulou does! What we want is technical agreements that make it possible for small and medium-sized enterprises to survive in shark-filled waters, that is to say, alongside the big conglomerates and alliances. If such discussion forums are facilitated, there really is a chance of our managing to keep the small and medium-sized shipping industry afloat.
It simply has to be clear to us that, even though our big players dominate business worldwide, we do also have good reason to fear attacks by the Koreans and the Chinese shipping lines. This, Commissioner, is where we have to do something for European shipping!
Mr President, Commissioner, Mrs Kratsa, ladies and gentlemen, tomorrow Parliament will be voting on the contents of the White Paper. The Commission will be presenting its legislative proposal next Wednesday. Is it already ready? We can only hope that the echoes of our debates will reach the Commission nevertheless. It would be a pity if they did not, because the report we have before us, late as the hour sadly is, is of a high standard. I would like to thank Mrs Kratsa for the quality of her report and for her courtesy.
No one here disputes that healthy competition needs to be introduced into maritime transport, where most of the players are private operators. Do we need to go so far as total deregulation, however? That would be to overlook the changes that have taken place in the last few years and to deny the benefits of the present system. As a result of the Court of Justice’s and the Commission’s decisions, maritime conferences have in fact ceased to be cartels. They play a useful role, ensuring the stability and quality of the service and strengthening maritime safety through the regular renewal of fleets. They also guarantee the diversity of operators.
Having said that, the present system can still be improved. The exchange of information could be rationalised. There is also a need for clear rules for calculating excess loads. On the other hand, it seems to us dangerous to repeal Regulation 4056/86 without proposing even a provisional replacement. Simply abolishing the present system would accelerate concentration in the sector. Reducing the number of operators could have a negative effect on services to some ports and on prices. We understand review to mean ‘improvement’ not ‘repeal’. That is the message that Parliament should be sending to the European Commission and the Council with this report. We hope it will be heard.
. Mr President, the rapporteur has managed to secure a majority for her report in the Committee on Transport and Tourism. Despite it being a majority, it is striking how many Members abstained from the vote; 20 voted in favour, 7 against and there were no fewer than 19 abstentions. Needless to say, I was, despite the outcome, very disappointed about that.
I would therefore beg to differ with the previous speakers. Article 81 of the Treaty stipulates that cooperatives that distort the market are not compatible with Community law. Paragraph 3 of the same article formulates, however, a number of exceptions which must be met in order to allow those cooperatives to go ahead after all. On that basis, a block exemption shall apply to the liner trade under Regulation 4056/1986. The Commission has launched an inquiry into the question to what extent this block exemption is still admitted in 2005. Are the conditions of Article 81 (3) still being met? The Commission has reached the conclusion that that is not the case and would thus like to review the rules. The Group of the Alliance of Liberals and Democrats for Europe supports the Commission in this, and our Amendment 10, among others, is evidence of this.
In paragraph 9, the rapporteur flags that the four cumulative conditions of Article 81(3) are only partly being met. At the same time, the rapporteur calls for the enforcement of a cooperative. This raises some question marks, to put it mildly. After all, if the conditions are only partly being met, we can quite clearly state that they are not being met, because the four conditions are really cumulative in nature.
The members of the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament were concerned about the impact a possible review may have on the shipping companies of the SME sector. What businesses are we talking about then? The likes of Pino Nedlloyd, Hapag Lloyd, APL, MYK? To include these businesses under the heading of SMEs is, to my mind, going too far.
Nevertheless, the Commission has taken this on board and commissioned a study, among other things, to clarify the impact on the so-called smaller businesses. This study has now been published and what is the conclusion? The repeal of the regulation leads to lower transport prices and better service, and smaller shipping companies have not experienced any drawbacks. This stands to reason, for the SME sector is mainly on the side of the consumers and shippers. However, if Amendment 17 is anything to go by, both the Group of the European People’s Party and the Socialist Group in the European Parliament remain unconvinced.
I would like to call on my fellow Member to have another careful look at paragraph 1. According to the text before us, the objective of the review is to maintain and extend the European line trade sector in the framework of the Lisbon Strategy. This strikes me as a misconception. The objective of this review, as indeed that of the Lisbon Strategy, is to create a competitive climate in which the sector can operate as efficiently and effectively as possible. It has never been the intention to protect the sector on the basis of improper arguments.
Finally, I should like to ask my fellow Members to have another closer look at the amendments – namely Amendment 1 to 14 – that I have tabled together with the Group of the Greens; I probably did this against my better judgment, but I did it all the same. In this respect, the Commission does deserve more support than it is currently getting. Finally, unlike the rapporteur, Mrs Kratsa-Tsagaropoulou, I wholeheartedly endorse Commissioner McCreevy’s conclusions.
Mr President, the Group of the Greens/European Free Alliance supports a more consistent application of the EU’s competition rules. Within maritime transport, the situation is characterised by a few large companies making a packet, precisely because there are price agreements in this area. There is no free competition. This is a peculiar feature of the EU system, and a regrettable one when it comes to maritime transport, which could become a good alternative to air and road transport if prices were fairer.
If prices are to be regulated at all, it must be in order to take due account of the environment or of employees. It is not with that kind of price regulation that we are concerned in this case. What we have here are some of the richest people in the EU, including Greek and Danish ship owners. It is they who take the lion’s share because of a lack of competition and excessively high prices. That they are doing this is obvious, and we can also see who is involved. The Verts/ALE Group supports the Commission or, to be more precise, that part of the Commission that is present in this Chamber, against the Transport DG, and we very much hope that the most important amendments will go through. If Amendments 3 and 12 are adopted, the Verts/ALE Group will be able to support the report. Otherwise, we shall, emphatically, not be able to.
. – Mr President, shipping conferences were created as a form of union for better cooperation between liner companies in a bid to control the profitable sector of maritime transport.
Today, the same monopoly business groups are calling for a change to Regulation 4056/86 and the European Commission also agrees with this approach, repeating the same argument, namely that these changes are necessary in order to provide users with cheaper services. However, life itself has shown us that the major monopoly business groups which participate in maritime transport have emerged as the winners and the workers have emerged as the losers from this entire procedure.
Today, things have changed. Companies are merging or buying each other out. Behemoths are being created which impose their terms; in other words, we have a monopoly situation. Today mergers and concentrations of capital in this specific sector have progressed to the point at which, essentially, a few companies – which you can count on the fingers of one hand – control scheduled transport. Typical examples are a European-owned shipping company which operates 550 ships and an Asian-owned company which operates 112 ships. To talk of competition under such circumstances is pure hypocrisy.
For cabotage, despite the fact that Regulation 4056/86 has been overtaken by Regulation 3577/92, we do not agree that domestic transport should be integrated into competition rules because, to judge from experience in my country, with its island configuration, the repercussions are dangerous, both for seamen and for island residents.
.   Mr President, Parliament’s work on the Kratsa-Tsagaropoulou report on the application of EC competition rules to maritime transport, and the House’s vote on this report tomorrow, are intended to act as a catalyst for work on regulations to promote healthy and fair competition in the maritime sector. This sector was excluded from certain provisions of the Treaty establishing the European Community by means of a Council Regulation. In particular, the sector was excluded from Article 81, which prohibits the conclusion of competition-limiting agreements, and from Article 82, which prohibits the abuse of a dominant position.
I would note that our work and deliberations on this report, which focuses on Regulation (EEC) No 4056/86, are concerned with issues that have been dealt with in a separate legal opinion drafted in November 2005 at the request of the European Commission. As I see it, therefore, it would be reasonable to examine the conclusions of this new analysis in some detail before taking any further decisions.
We should exercise great caution in taking any subsequent steps, and avoid any premature or rash decisions. Such caution is all the more warranted given that any changes we make might fail to comply with the standards of the European Union’s partners, or in other words the USA, Australia, Japan and Canada. This would pose a threat to the stability of economic relations.
I should also like to alert Members to another important point, namely that any changes in this sector could have an adverse impact, especially on small and medium-sized shipping lines.
Mr President, Commissioner, ladies and gentlemen, I agree with all those who consider it useful to review, but not abolish, Council Regulation (EEC) No 4056/86, whilst hoping that the aim of this revision will be to guarantee efficiency of services, adequate time frames, precise deadlines and freight rates in line with administration costs.
As has already been said, the exemption for liner conferences has traditionally given balance to the maritime sector, but it is also true that the decline in conferences has been made obvious by the figures on individual shipments – the 1994 law – and by the appearance of effective and independent major carriers.
In general nowadays, freight rates decrease when demand falls and increase when supply is limited, and it is well-known that conference agreements do not seem to have made it possible to impose coordinated increases on shipments affected by a decrease in demand.
The proposal to abolish the prior fixing of freight rates – which is the principal effect of conferences – is sensible and therefore to be welcomed. It is necessary, however, to be vigilant and to check that, when all is said and done, this does not mean that ports of call are cut out or are selected exclusively on the basis of shipowners’ interests, and that it does not bring about an artificial decrease in freight rates. This is already happening in consolidated trading practices: we know that Chinese exporters are arriving in Europe with negative quotations for their goods but are making up the GAP differential through the payment of exorbitant selling rights on handover which are then transferred back to the same Chinese exporter.
It is necessary, therefore, to pay very close attention and to monitor any aspects of artful liberalisation practices – as they could become – if our mutual aim is to have a competitive European merchant shipping sector along the lines drawn by Lisbon.
. Mr President, I have listened with interest to the debate. It is clear that the introduction of competition in the liner shipping sector constitutes a major change. Such a change is positive not only for shippers, the consumers of liner shipping services, but also for the liner shipping industry itself.
I am committed to finding a balanced solution, one which furthers the interests of both shippers and carriers. I believe that the way forward is to repeal Council Regulation (EEC) No 4056/86, which would lead to lower prices and would not negatively affect carriers.
It will be important to continue discussions with the liner industry. This should ensure that the few positive effects of the conference system are retained. This means the exchange of information between carriers, but not such as to allow collusion. On this basis, I believe we can find a fair and reasonable way forward to the benefit of liner carriers and of the EU economy as a whole, and one which all participants in the market can support.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report by Mrs Toia, on behalf of the Committee on Industry, Research and Energy, on European Electronic Communications Regulation and Markets 2004 (2005/2052(INI)) (A6-0305/2005).
Mr President, ladies and gentlemen, the debate we are about to have this evening takes its context from the next review of the regulatory framework.
It is therefore necessary to ask if this framework has worked, if and how it has been applied, if it has been in a position to promote a genuinely open, competitive and transparent market for all operators and if it has been able, at the same time, to promote the necessary investment.
Given that we need to provide for an updating of the regulatory framework, we have to ask along what lines this should happen. In other words, we need to ask if we should give greater freedom to operators – as certain people wish, especially for the new markets – or instead maintain the regulated services. These are the questions we must do our best to answer when we set about reviewing the regulatory framework.
Following on from the debate in committee, I would like to highlight certain priorities myself.
First of all, this sector is a driving force behind the development of the European economy, both according to Lisbon and because telecommunications are the cornerstone of any economy based on knowledge, innovation and research. Telecommunications technologies act as a stimulus for productive innovation and a catalyst for the productivity of labour.
We need, therefore, to focus upon this strategic, high-investment sector – given that it requires infrastructure, research and constant innovation – and create a market for it that is open to new operators, with the widest possible choice for consumers and with the principle of access to networks as a key feature.
At the same time, however, we must avoid penalising operators that are already securely entrenched in the market, and we must effectively compete with the giants of the markets outside Europe.
This is a market characterised by constantly evolving technologies – I refer to broadband, third-generation telephones, voice, image and data convergence, and the new market of voice over Internet protocol services – and these innovations need to be sustained and encouraged.
Having said all this, I turn to how this is being applied in practice.
The Commission report describes a situation that varies greatly from country to country, and that constitutes a weak point in a market that is truly integrated at a European level.
The directives are poorly applied everywhere, and, where they are, the bodies needed for them – the National Regulatory Authorities – have not always even been established. We must be aware therefore that there is still a great deal to be done as regards implementing the current regulatory framework before we change it.
This is an important point, Mr President, because it is impossible to implement this legislation, which requires flexibility and often intervention to prevent dominant positions in the market, without the system as a whole working. It is difficult to bring in legislation if all the operators have not done their part beforehand in intervening at an institutional level to guarantee market transparency.
In our report, after the consideration of Parliament, we suggest various points: first of all it is necessary – and I say this strongly to the Commission – to open a debate on the whole institutional set-up. It is necessary to strengthen the role of the Commission, to clarify and precisely define the role of the European regulators and to ask the Member States, whilst also involving Parliament, to guarantee the establishment of authorities that are genuinely independent and authoritative, as well as capable and in a position to work in a tireless and entirely transparent way, which is essential. I propose, moreover, a task for the Commission: why not create, through the new regulatory framework, a European regulatory authority?
Beyond this clearer definition of the various institutions and their competences and duties, we need the involvement of Parliament. We ask the Commission to draw up, at regular intervals, a report that provides, for the Commission as well, the clearest possible analysis of all the operators’ billing parameters as well as contract guarantees and price trends, in order to keep Parliament informed and provide it with a more front-line role.
We wish for greater opening up of the operator sector: whilst we welcome the increase in unbundled local loops, we think more should be done to allow further opening up and the entry of new operators. We have seen that investment comes from established operators but some also comes from new operators.
I conclude with the central importance of the user and the consumer. The question of roaming is crucial: we appreciate what the Commission and the European Regulators Group are doing but we ask for something more, which appears in our document to the Commission specifically on roaming. Finally, reducing the digital divide also means increasing the number of users, including among Europe’s elderly and disabled. I finish by welcoming the voluntary codes to protect users ...
. Mr President, let me first express my very warm thanks to the European Parliament and to Mrs Toia in particular for this excellent report. It is very encouraging to see that Parliament shares the Commission’s policy priorities and concerns as regards implementation of the regulatory framework for electronic communications. This support is important, especially when we have to make difficult or unpleasant decisions with regard to Member States. You know that the electronic communications sector is a major driver for a knowledge-based society and economy. Our regulatory framework, which has been in place since 2003, establishes conditions for competition, investment, growth and jobs, while guaranteeing basic consumer rights.
Our objective has been and will continue to be a single market with choice, quality and low prices for all European businesses and consumers. The rapporteur is right, we are taking responsibility for ensuring that Member States implement the framework correctly. The fact is that they do not always do this. We maintain a constant dialogue with the European Regulators Group and the national regulatory authorities, in the context of the monitoring of this market. When instances of non-conformity or incorrect implementation arise, we launch infringement proceedings against the Member States concerned. Although some objectives have not yet fully been achieved, I can assure you that progress has been made since last year and this will certainly be reflected in the 11th implementation report which we are currently preparing.
I would now like to answer the specific requests made by the European Parliament. The Commission shares your views about the importance of adequate frequency allocation and the need for sufficient flexibility in that respect. We also fully share the Parliament’s concerns on data retention, which is why the Commission has made a balanced first-pillar codecision proposal. In the same way, broadband access and ways to reduce the digital divide are key priorities and will remain so under the i-2010 action plan.
You will know also that roaming charges are an issue to which the Commission has paid great attention. In relation to the issue of transparency for consumers, we have set up a website with information on roaming prices in the Member States. I can inform you that since this website came online a lot of Europeans have used it and prices are falling.
I take note of the concerns expressed in the report on the role of the ERG. The ERG is an advisory body and a good forum for national regulators to exchange views and experiences.
I also take note of the request for the Commission to carry out regular studies on the transparency of invoicing, contract guarantees and trends in the market and prices. This information is already available and specific studies are unnecessary, but I can assure you that if problems are identified, they are included in the annual implementation reports.
I would like to assure Parliament that the Commission will remain vigilant to ensure that measures relating to national markets do not jeopardise the completion of the single market in electronic communications. We will continue to monitor Member States’ activities relating to the regulatory framework, and will submit an annual implementation report, which will be adopted by the Commission in February 2006.
A few words about the future. The report makes reference to the need to open an institutional debate. That debate has already started, and will go on until the first half of 2006. In the summer, the Commission will publish a communication with the conclusions of the debate and will make concrete proposals by the end of 2006. The European Parliament will of course be fully involved in this process.
. Mr President, I wish to begin by thanking Mrs Toia for her report. Electronic communications play a key role in developing the European knowledge-based economy, fostering innovation and creating value for customers. When fully implemented, the EU regulatory framework for electronic communications will enable innovative services with competitive prices to develop on a level playing field throughout the internal market.
I would like to support the Commission in monitoring and enforcing the implementation process of the EU regulatory framework in the Member States. Currently, the establishment of the EU regulatory framework for electronic communications has been a success story of the internal market, the field being one that has proven to be most beneficial for clients. This success has been demonstrated by a decrease in prices and an increase in services in the electronic communications field.
However, the regulatory framework has also encountered problems, owing to its slow implementation in many Member States. On the one hand, these problems are reflected in numerous ongoing infringement procedures that the Commission has initiated against Member States who fail to transpose parts of the framework. On the other hand, some Member States’ national regulatory authorities might even have done too much. Efficient operators and efficient markets should not be penalised. In some Member States over-regulation has led to draconian competition where no operator generates any revenues. Regulation should be there to please the customers, not only the competitors.
The Commission should continue efficient monitoring of the implementation of the whole electronic communications framework and it should be completed within the shortest time possible. Once fully implemented, it is also very important that the monitoring task be shifted from the national regulatory authorities to the competition authorities. In this respect, we should put more trust in competition law.
I urge the Commission to lower exorbitant international roaming charges – such as the ones the Commissioner has already mentioned – and to further increase customer visibility in international pricing on the website. I heard that the website is updated only once every six months. That is not regularly enough.
Lastly, I wish to point out that functioning mobile number portability system is vital to healthy competition and there should be no rates – or at least low rates – on carrying your number in every Member State. The deadline for realising the number portability operation should be shortened in those Member States where it is still a serious problem.
. Mr President, ladies and gentlemen, the 10th report on the regulation of the electronic communications markets is a very important document for the sector because it provides an objective and in-depth analysis of market trends, both with regard to technological and economic developments in the sector and with regard to measures aimed at promoting competition.
I wish to extend my sincere thanks for the excellent work done by Mrs Toia, with whom I agree that the information and communications technology sector is enormously relevant both for the Community economy and for individual countries, given the notable contribution it makes to employment growth and the development of new technologies to improve and speed up communications.
European legislation is required to regulate the relationship between producer and user and to guarantee that digital technology is available to all, that governments invest more in infrastructure and, above all, that free and fair competition is maintained, thus ensuring better quality services at more and more favourable prices.
The report addresses five thematic areas.
First: the improvement of international roaming services, with a reduction in tariffs and greater transparency in billing and the drawing up of contracts.
Second: the establishment of a clear framework to regulate the institutional relationship between the European Commission and the European Regulators Group, to increase the responsibility and involvement of national authorities – thereby restoring competitiveness – and to provide greater incentives for investment, especially in the new emerging markets.
Third: an increase in the number of power lines so that broadband connection is available to all, without territorial limits and in the shortest time possible.
Fourth: the protection of user health, as argued by the rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, who fully supports the rapporteur, Mrs Toia, hoping that the European Parliament will accept the recommendations in her report.
Finally I wish to congratulate Mr Reading on the work he is and will be doing in his report on research, which has the full support of the PPE-DE.
Mr President, Commissioner, I want to congratulate Mrs Toia on the quality of her report and to thank her for working with the shadow rapporteurs and accepting our proposed amendments.
I would like to mention some essential points. We need to encourage the creation of a single market in telecommunications covering the entire European territory. Such a single market is necessary in order to reduce the digital divide, which is a priority aim for the European Union. However, this transition to a new framework for the regulation and supply of electronic communications must respect the public and consumers by bringing the transparency and security necessary for the proper use of telecommunications. This means transparency on questions of safety and public health, especially radiation measurement; it also means a correctly regulated market, which is the only way to guarantee fair service and pricing conditions. This concerns international roaming in particular.
It is essential that we draw up an action plan, with a timetable, so that consumers can enjoy continuity of service, which means the potential for international roaming throughout European territory, at the best price and at the earliest opportunity. On 7 December, the single Internet address .eu will be launched for businesses. Just as the Commission is giving concrete expression to this long awaited decision, it should also act to bring in a single dialling code with a single tariff for the European Union as a whole.
That must be a priority of the action plan, the importance and significance of which I have just pointed out, strengthening a telecommunications area appropriate to the free movement of persons and of personal communications.
– ‘The world is better with you!’ – announces the slogan of one of the large European mobile telephone service providers in Hungary. But has the world actually become better in 2004, in the period reviewed by the report, and will it be better in the future as a result of the development of electronic communications? Whatever the case, we can say that the information/communication sector boosts the development of European economy and facilitates the creation of jobs. It is also obvious that the expansion of new technologies – primarily that of mobile broadband – facilitates the integration of social groups inaccessible by traditional means into the information society. Therefore these are indisputable advantages. However, we must also ask the question: at what price? The answer is nowhere near as favourable as the effects mentioned above. Complicated pricing models, strange fee constructions, a practice that oversteps the single market principle – roaming charges are only one example. This is the current price of the advantages listed, of the better world. I am not saying that this is an unaffordable price, as all of us, European consumers, are paying it month by month. However, one of the most important objectives of our Parliament is to change the current situation, which is also our duty in the spirit of consumer protection. Most importantly, we need transparency, and unambiguous and clear information for consumers. We need true competition and a full implementation of the principle of the single and common market. And last but not least, we need lower prices that reflect the true value of services. Only when these objectives are attained will consumer protection be given the importance it deserves alongside economic considerations, and if this happens, then this report was worth preparing.
Mr President, Commissioner, ladies and gentlemen. The fact is this current electronic communications regulation does not really work. I say that as rapporteur for the report on Parliament’s framework directive. The consequence is that the internal market for electronic communications is not developing, the necessary competition is not evolving everywhere and consumers are not being offered the range of services they need, services for which there should be fierce competition. The services are therefore not cheap enough. There are many examples of this. This also puts different Member States in different positions: where there is tough competition money goes on advertising. If there is no competition money can be used on product development and the company concerned has a better chance for development than the one which has to compete fiercely. Businesses are therefore in unequal positions among the Member States.
Another basic reason for this is that the Member States are not applying this legislation and that is definitely a problem. The position of the regulatory authorities varies greatly from one country to another and the status they enjoy should be made more even among different countries. How can we imagine, then, achieving the Lisbon objective in such a situation? We need to make a great effort, together with the Commission, to persuade the Member States that it is to their benefit to apply this legislation.
As regards the new legislation, it has to be neutral with regard to technology. It would be better if it were framework rather than detailed legislation, and it should guarantee a competitive environment and a secure service for consumers. Obviously, again, roaming costs should be reduced.
We share the same concerns as the Commission, so can we not also move forward together?
Mr President, I simply want to say briefly that I agree with most of the analyses that the honourable Members have made. It is true that the regulatory framework is being applied very unevenly. Competition, too, is operating according to very different national systems that are often inadequate. That is why the Commission has to bring Member States before the Court of Justice when the rules are not enforced.
There are a number of cases pending before the Court of Justice, as you know; you also know that I am in constant touch with the national regulators, who meet in the European Regulators Group. That exchange of views is extremely important because it is in a way an exchange of good practice and also an opportunity to bring pressure to bear on each other. Moreover, the regulators are helping me over the prices of roaming, which are very high. I have to make clear to you that the Commission is unable to impose prices itself, but it can push for a downward revision of prices. That is what we have done with the setting up of an Internet site for comparing prices in our Member States and since that site has been up it has been visited by thousands of consumers every day. Since it has been up, too, we have noticed many prices falling in many countries. As promised, there will be a price review within six months to see what the trend is and where talks with national regulators are up to in the matter.
I told the honourable Members that talks about the present regulatory framework and its possible reform had begun. Those talks are going to take a few more months yet. The very important report before us today is Parliament’s first contribution. I am looking forward to other debates, other proposals from Parliament as from the main interested parties, and starting in the spring I shall be making a summary of those analyses, suggestions and proposals so that we can then go on to discuss a possible reform of the regulatory framework, adapting it to developing technologies and fine tuning it to the very different situations in the various Member States.
The debate is closed.
The vote will take place at 11 a.m.